    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 1 of 137




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS,
                         GALVESTON DIVISION

HOLIDAY INN CLUB VACATIONS                    §
INCORPORATED                                  §
     Plaintiff                                §
v.                                            §
                                              §     Civil Action No. ______________
T & G CORPORATION F/K/A                       §
T & G CONSTRUCTORS and                        §
ACI ARCHITECTURAL CONCEPTS,                   §
INC.                                          §
      Defendants                              §


            HOLIDAY INN CLUB VACATIONS INCORPORATED’S
                       ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Holiday Inn Club Vacations Incorporated, complaining of T

& G Corporation f/k/a T & G Constructors and ACI Architectural Concepts, Inc.

(referred to collectively as “Defendants”).

                                         I.
                                       PARTIES

      1.1    Plaintiff, Holiday Inn Club Vacations Incorporated (“HICV”) is a

Delaware corporation authorized to do business in the state of Texas.

      1.2    Defendant, T & G Corporation f/k/a T & G Constructors (“T & G”) is a

Florida corporation authorized to do business in the state of Texas. T & G may be

served with process through its registered agent:

                    Corporation Service Company
                    d/b/a CSC-Lawyers Inc.
                    211 E. 7th Street, Suite 620
                    Austin, Texas 78701
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 2 of 137




or by serving any member, director or corporate officer of T & G (wherever he or

she may be found) or the Secretary of the State of Texas.

      1.3     Defendant, ACI Architectural Concepts, Inc. (“ACI”) is a California

corporation authorized to do business in the state of Texas. ACI may be served

with process through its registered agent:

                    Margit Elizabeth Whitlock
                    3958 First Ave.
                    San Diego, CA 92103

or by serving any member, director or corporate officer of ACI (wherever he or she

may be found) or the Secretary of the State of Texas.

                                         II.
                                       VENUE

      2.1     Venue is proper in this Court because all or a substantial part of the

events or omissions giving rise to HICV’s claims and causes of action occurred in

the Southern District of Texas. See 28 U.S.C. § 1391 (b). Specifically, pursuant to

the agreements and invoices at issue in this matter, the obligations and payments

owed by T & G and ACI to HICV are due, performable, and payable in Galveston

County, TX.

                                         III.
                                    JURISDICTION

      3.1     Jurisdiction is based on diversity of citizenship of the parties. See 28

U.S.C. § 1332 (a)(1). HICV, T & G, and ACI are citizens of different states and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.




                                                                                  5802.1
                                                                              Page 2 of 9
        Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 3 of 137




                                              IV.
                                      FACTUAL BACKGROUND

          4.1     HICV’s predecessor-in-interest (Silverleaf Resorts, Inc.) engaged T &

G as the general contractor to build the Ocean Club Resort in Galveston, Texas

(the “Project”) pursuant to a Contract Agreement (the “T & G Contract”).1 ACI

performed Construction Administration services for the Project pursuant to a

contract with the Owner (the “ACI Contract”).2

          4.2     During and after completion of the Project, the owner experienced

significant issues with the building envelope, waterproofing, and related

components—due to T & G’s deficient work and T & G’s failure to comply with

Project plans and specifications, along with ACI’s failure to properly conduct the

construction administration and Project oversight services that ACI agreed to

perform.

          4.3     For example, on or about January 2018, T & G finally remedied some

lingering roof issues on the Project, which enabled HICV to finally obtain a

manufacturer’s roof warranty. Despite this, HICV has now observed substantial

damage to interior building components, drywall, and finishes arising from new or

previously unrepaired roof leaks on the Project.

          4.4     In addition, throughout 2019 and 2020, HICV observed water

intrusion and related damage to the Property arising from leaks in the curtain

wall, pool deck, and exterior windows installed by T & G and administrated by

ACI.


1   A copy of the T & G Contract is attached as Exhibit A and incorporated by reference.
2   A copy of the ACI Contract is attached as Exhibit B and incorporated by reference.

                                                                                               5802.1
                                                                                           Page 3 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 4 of 137




      4.5    To date, HICV has incurred substantial damages as a result of T &

G’s work on the Project. Namely, T & G’s defective flashing, roof system, curtain

wall, windows, and related components have resulted in significant resulting

damage to the Project as a whole. Similarly, HICV incurred these damages by

ACI’s failure to properly administer, review, and control the work performed on the

Project.

      4.6    Despite HICV’s demand for payment or repair, T & G has refused to

remedy or properly repair the issues described above. Furthermore, T & G and ACI

have failed to pay HICV for the costs necessary to repair T & G’s defective work

and the other damages arising directly from T & G’s work and ACI’s deficient

construction administration.

                                       V.
                                CAUSES OF ACTION

FIRST CAUSE OF ACTION: BREACH OF CONTRACT

      5.1    All prior paragraphs are incorporated by reference.

      5.2    HICV sues T & G and ACI for breach of contract.

      5.3    HICV performed all of its obligations under the contracts with T & G

and ACI. Namely, HICV and/or Silverleaf paid T & G for labor and materials

furnished in accordance with the T & G Contract. However, T & G failed to fulfill

its contractual obligation to complete the work in a good and workmanlike manner

and free from defects. Similarly, HICV and/or Silverleaf paid ACI for construction

administration services furnished in accord with its Contract. ACI failed to fulfill

its contractual obligation to properly manage and oversee the construction Project.




                                                                                5802.1
                                                                            Page 4 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 5 of 137




      5.4    Due to T & G’s failure to fulfill its contractual obligations, HICV has

suffered monetary damages arising from T & G’s defective work and the resulting

property damage. Likewise, due to ACI’s failure to fulfill its contractual

obligations, HICV has suffered monetary damages arising from the defective work

and the resulting property damage. Despite HICV’s demand, T & G and ACI have

refused to pay the amounts necessary to repair this defective work and property

damage. Accordingly, HICV’s damages directly result from ACI’s and T & G’s

breach of their contractual obligations.

SECOND CAUSE OF ACTION: NEGLIGENCE

      5.5    All prior paragraphs are incorporated by reference.

      5.6    HICV sues T & G and ACI for negligence.

      5.7    T & G had a duty to perform the work in a commercially-reasonable

manner, free from defects in materials or workmanship. ACI also had a duty to

perform construction administration services in a commercially-reasonable

manner.

      5.8    T & G breached its duty to furnish labor and materials that were free

from defects. T & G’s breach was unintentional and caused damage to other

property—including water damage to exterior and interior building components.

ACI similarly breached its duty by failing to ensure the construction was

performed correctly and this breach led to the Property damage described above.

      5.9    HICV suffered damages as a result of T & G’s breach of its duty and

ACI’s breach of its duty.




                                                                                5802.1
                                                                            Page 5 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 6 of 137




      5.10   These breaches of their respective duties are the direct and/or

proximate cause of the injuries and damages suffered by HICV.

      5.11   Accordingly, HICV seeks actual damages from T & G and ACI for the

costs necessary to fully and completely repair all defects and problems arising from

T & G’s defective and negligent work and ACI negligent construction

administration.

THIRD CAUSE OF ACTION: INDEMNITY

      5.12   Pursuant to its Contract with HICV, T & G agreed to defend and

indemnify HICV from all claims or damages caused by, arising from, or connected

to T & G’s work on the Project. Accordingly, T & G must indemnify HICV from all

damages related to T & G’s work.

                                      VI.
                                 ATTORNEYS’ FEES

      6.1    As a result of the acts and/or omissions of T & G and ACI as described

herein, HICV has been required to retain legal counsel to prosecute this suit and

has agreed to pay a reasonable fee for the legal services performed.

      6.2    HICV is entitled to recover its reasonable attorneys’ fees for all legal

services associated with prosecuting its claims in this lawsuit pursuant to: (1) the

terms of the T & G Contract; and (2) Chapter 38 of the Texas Civil Practice &

Remedies Code. Additionally, HICV seeks recovery of all reasonable and necessary

attorneys’ fees for its post-award work.




                                                                                 5802.1
                                                                             Page 6 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 7 of 137




                                             VII.
                                       INTEREST

      7.1    HICV is entitled to recover all legal and equitable interest, both pre-

award and post-award, at the highest legal rate allowed under applicable law.

                                      VIII.
                         CONDITIONS PRECEDENT SATISFIED

      8.1    All conditions precedent to the recovery of HICV’s damages, attorneys’

fees, and interest sought herein have been performed, have occurred, or have been

waived or excused.

                                       IX.
                               ALTERNATIVE PLEADING

      9.1    HICV’s claims as pleaded herein, where necessary, are in the

alternative. See Fed. R. Civ. P. 8 (a)(3).

                                       X.
                       CERTIFICATE OF MERIT - RESERVATION

      10.1   In accordance with Chapter 150 of the TEXAS CIVIL PRACTICE              AND

REMEDIES CODE, to the extent it applies in this matter, HICV intends to

supplement this pleading with a certificate of merit supporting the allegations

contained in this Complaint. HICV believes that ACI might contend that a statute

of limitations period expires on October 12, 2020 and therefore HICV files this

Complaint in compliance with Tex. Civ. Prac. & Rem. Code §150.002(c) which

allows a party to file without a certificate of merit, and later supplement, if the

filing is within 10 days of the potential expiration of a statute of limitations.




                                                                                    5802.1
                                                                                Page 7 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 8 of 137




                                          XI.
                                 PRAYER FOR RELIEF

      11.1     Holiday Inn Club Vacations Incorporated respectfully requests T & G

Corporation f/k/a T & G Constructors and ACI Architectural Concepts, Inc. be cited

to appear and answer, and, following such hearing and/or trial as may be required,

the Court enter judgment against T & G and ACI in favor of HICV as follows:

      (a)      that HICV be awarded all of its damages as alleged herein;

      (b)      that HICV be awarded its reasonable and necessary attorneys’
               fees in the trial court and all appellate courts;

      (c)      that HICV be awarded its costs of court in the trial court and
               all appellate courts;

      (d)      that HICV be awarded pre-judgment and post-judgment
               interest at the highest legal rate; and

      (e)      that HICV be awarded all other relief to which it may be
               entitled as a matter of law or equity, or which the Court
               determines is just and proper.


Dated: October 9, 2020




            [Intentionally Blank – Signature Block on Following Page]




                                                                                    5802.1
                                                                                Page 8 of 9
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 9 of 137




                                   Respectfully submitted,

                                   ANDREWS MYERS, P.C.

                                   /s/ Clayton C. Utkov
                                   Clayton C. Utkov
                                   Texas State Bar No. 24028180
                                   cutkov@andrewsmyers.com
                                   Andrew S. Harris
                                   aharris@andrewsmyers.com
                                   Texas State Bar No. 24090146
                                   919 Congress Ave., Suite 1050
                                   Austin, Texas 78701
                                   512-900-3012 – Telephone
                                   512-900-3082 – Facsimile

                                   Attorneys-In-Charge for
                                   Holiday Inn Club
                                   Vacations Incorporated



Of Counsel:

ANDREWS MYERS, P.C.
919 Congress Ave., Suite 1050
Austin, Texas 78701
512-900-3012 – Telephone
512-900-3082 – Facsimile




                                                                         5802.1
                                                                     Page 9 of 9
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 10 of 137




                        EXHIBIT A
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 11 of 137




                      SI LVERLEAF
                             RESORTS




      CONTRACT AGREEMENT
                             BETWEEN



OWNER:                                  CONTRACTOR:
Silverleaf Resorts, Inc.                T&G Constructors
1221 River Bend Dr, Ste. 120            8623 Commodity Circle
Dallas, TX 7524 7                       Orlando, FL 32819


                                 FOR



                   PROJECT #29001C01
                  OCEAN CLUB RESORT
                     GALVESTON, TX

                               DATED


                           April 21, 2014
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 12 of 137


                    TABLE OF CONTENTS

Contract Agreement A102-2007                         Tab 1

AIA A201-2007 General Conditions                     Tab 2

Exhibit A- Schedule of Values dated 6/10/14          Tab 3

Cost Saving List dated 6/10/14                       Tab 4

Clarifications dated 6/10/14                         Tab 5

Exhibit B - Supplemental Conditions                  Tab 6

Exhibit C - Drawings and Specifications List         Tab 7

Exhibit D - Description of Division 1000 Costs       Tab 8

Exhibit E - Insurance Requirements                   Tab 9

Exhibit F - Payout Authorization                     Tab 10

Exhibit G - GC Checklist for Closeout Requirements   Tab 11

RFI Form                                             Tab 12

Warranty Book Index                                  Tab 13

Final Inspection Form                                Tab 14

RFCO Form                                            Tab 15

Unacceptable Contractors                             Tab 16

SRI Resort Rules                                     Tab 17

Conditional Waver & Release Form                     Tab 18
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 13 of 137




        ,IAl.A Document A102" - 2007
        Standard Form of Agreement Between Owner and Contractor where the basis of
        payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price

        AGREEMENT made as of the Twenty-first day of April in the year Two Thousand Fourteen
                                                                                                                         ADDITIONS AND DELETIONS:
        (111 1rords, indicate day, 111011th a11d year.)                                                                  The author of this document has
                                                                                                                         added information needed for its
        BETWEEN the Owner:                                                                                               completion. The author may also
        (Name, legal status, address and other infor111atio11)                                                           have revised the text of the original
                                                                                                                         AIA standard form. An Additions and
        Silverleaf Re.sorts, Inc.                                                                                        Deletions Report that notes added
        I 22 I River Bend Drive, Suite 120                                                                               information as well as revisions to the
        Dallas, TX 75247                                                                                                 standard form text is available from
        Telephone Number: (214)951-0962                                                                                  the author and should be reviewed. A
                                                                                                                         vertical line in the left margin of this
        Fax Number: (214)630-4740
                                                                                                                         document indicates where the author
                                                                                                                         has added necessary information
        and the Contractor:
                                                                                                                         and where the author has added to or
        (Name, legal status, address and other information)
                                                                                                                         deleted from the original AIA text.

        T &G Constructors                                                                                                This document has important legal
        8623 Connnodity Circle                                                                                           consequences. Consultation with an
        Orlando, FL 32819                                                                                                attorney is encouraged with respect
        Telephone Number: (407) 352 4443                                                                                 to its completion or modification.
        Fax Number: (407) 352 0778                                                                                       This document is not intended for
                                                                                                                         use in competitive bidding.
        for the following Project:
        (Name, location and detailed description)                                                                        AIA Document A201 ™-2007,
                                                                                                                         General Conditions of the Contract
                                                                                                                         for Construction, is adopted in this
        OCR 29001C0I Ocean Club Resort
                                                                                                                         document by reference. Do not use
        19418 San Luis Pass Road
                                                                                                                         with other general conditions unless
        Galveston, TX 77514
                                                                                                                         this document is modified.
        38-Unit, Section I, Building I

        The Architect:
        (Name, legal status, address and other i11/ormatio11)

        The Matrix Design Companies, Inc
        6213 Skyline Drive, Suite 100
        Houston, TX 77057
        Telephone Number: (703)525-0424


        The Owner and Contractor agree as follows.




        AIA Document A102'" - 2007 (formerly A111 '" - 1997). Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected by U.S. Copyright Law and International Treaties.
        Unauthorized reproduction or distribution of this AIA" Document, or any portion of it, may result in severe civil and criminal penalties, and will be
                                                                                                                                                                    1
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                             (13488134 17)
             Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 14 of 137




        TABLE OF ARTICLES

        1         THE CONTRACT DOCUMENTS

        2         THE WORK OF THIS CONTRACT

        3         RELATIONSHIP OF THE PARTIES

        4         DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION

        5         CONTRACT SUM

        6         CHANGES IN THE WORK

        7         COSTS TO BE REIMBURSED

        8         COSTS NOT TO BE REIMBURSED

        9         DISCOUNTS, REBATES AND REFUNDS

        10        SUBCONTRACTS AND OTHER AGREEMENTS

        11        ACCOUNTING RECORDS

        12        PAYMENTS

        13        DISPUTE RESOLUTION

        14        TERMINATION OR SUSPENSION

        15        MISCELLANEOUS PROVISIONS

        16        ENUMERATION OF CONTRACT DOCUMENTS

        17        INSURANCE AND BONDS

        ARTICLE 1        THE CONTRACT DOCUMENTS
        The Contract Documents consist of this Agreement, Conditions of the Contract (General, Supplementary and other
        Conditions), Drawings, Specifications, Addenda issued prior to execution of this Agreement, other documents listed
        in this Agreement and Modifications issued after execution of this Agreement, all of which form the Contract, and are
        as fully a part of the Contract as if attached to this Agreement or repeated herein. The Contract represents the entire
        and integrated agreement between the parties hereto and supersedes prior negotiations, representations or agreements,
        either written or oral. If anything in the other Contract Documents, other than a Modification, is inconsistent with this
        Agreement, this Agreement shall govern.

        ARTICLE 2        THE WORK OF THIS CONTRACT
        The Contractor shall fully execute the Work described in the Contract Documents, except as specifically indicated in
        the Contract Documents to be the responsibility of others.

        ARTICLE 3        RELATIONSHIP OF THE PARTIES
        The Contractor accepts the relationship of trust and confidence established by this Agreement and covenants with the
        Owner to cooperate with the Architect and exercise the Contractor's skill and judgment in fu11hering the interests of
        the Owner; to furnish efficient business administration and supervision; to furnish at all times an adequate supply of
        workers and materials; and to perform the Work in an expeditious and economical manner consistent with the Owner's
        interests. The Owner agrees to furnish and approve, in a timely manner, information required by the Contractor and to
        make payments to the Contractor in accordance with the requirements of the Contract Documents.

        AJA Document A102™ - 2007 (formerly A111 '" -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnlt.   American Institute of Architects. All rights reserved. WARNING: This AIA., Document Is protected by U.S. Copyright law and International Treaties .      2
        Unauthorized reproduction or distribution of this AJA., Document, or any portion of It, may result In severe civil and criminal penalties, and will be
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                              (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 15 of 137




        ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
        § 4.1 The date of commencement of the Work shall be the date of this Agreement unless a different date is stated
        below or provision is made for the date to be fixed in a notice to proceed issued by the Owner.
        (Insert the date ofcommencement, ifit differs from the date of this Agreement or, ifapplicable, state that the date will
        be fixed in a notice lo proceed.)

        The commencement date will be fixed in a notice to proceed; Dated (April 2 1, 20 14)

        If, prior to commencement of the Work, the Owner requires time to file mortgages and other security intere.sts, the
        Owner's time requirement shall be as follows:



        § 4.2 The Contract Time shall be measured from the date of commencement.

        § 4.3 The Contractor shall achieve Substantial Completion of the entire Work not later than Four Hundred Seventy
        Eight ( 478 ) days from the date of commencement, or as follows:
        (I11sert 1111111ber ofcalendar days. Alternatively, a calendar date may be used when coordinated with the date of
        commencement. If appropriate, insert requirements for earlier Substantial Completion ofcertain portions ofthe
        Work.)

        Substantial Completion / Ce1ii ficate of Occupancy Date: August 12, 2015
        Owner Turnover Date: August 12, 2015


                  Portion of Work                                         Substantial Completion date


        , subject to adjustments of this Contract Time as provided in the Contract Documents.

        (I11serl provisions, if any.for liquidated damages relating lo failure lo achieve Substantial Completion 011 time, or/or
        bonus payments/or early completion ofthe Work.)



        ARTICLE 5 CONTRACT SUM
        § 5.1 The Owner shall pay the Contractor the Contract Sum in cmTent funds for the Contractor's performance of the
        Contract. The Contract Sum is the Cost of the Work as defined in Article 7 plus the Contractor's Fee.

        § 5.1 .1 The Contractor's Fee:
        (Stale a lump sum, percentage of Cost a/the Work or other provision for determining the Co11/rac/or's Fee.)

        Overhead                                    $1,041,682.00
        Fee.s & General Conditions                  $ 1,029,590.00

        § 5.1 .2 The method of adjustment of the Contractor's Fee for changes in the Work:

             I.     The GC shall be allowed a markup for Overhead and Profit (OH&P) on all approved Change Orders as
                   follows:
                        a. For those Change Orders where the work is accomplished by the GC's own forces, the GC shall be
                            allowed a maximum of Ten Percent (I 0%) Overhead and Five Percent (5%) Profit. By definitions,
                            Overhead includes all supervision, and no separate charges will be allowed.
                        b. For those change Orders where the work is accomplished by the GC's Subcontractors or Suppliers,
                            the GC shall be allowed a maximum of Five Percent (5%) OH&P.



        AIA Document A102™ -2007 (formerly A111 ™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute or Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyri ght Law and International Treaties.        3
        Unauthorized reproduction or di stribution or this AJA" Document, or any portion or It, may result In severe civil and criminal penalties, and will be
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_ 1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                               (13488134 17)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 16 of 137



                        c.Change Orders where the work is accomplished by the GC's Subcontractors or Suppliers shall be
                           inclusive of materials. IfGC opts to purchase materials for use by others, the GC shall be allowed a
                          maximum of Five Percent (5%) OH&P.
             2.   There shall be no markup allowed for any changes in costs related to the Preferred Vendor Program. Any
                  changes in these costs shall be passed on to the Owner at face value.


        § 5.1.3 Limitations, ifany, on a Subcontractor's overhead and profit for increases in the cost of its portion of the Work:



        § 5.1.4 Rental rates for Contractor-owned equipment shall not exceed Seventy Five percent ( 75 %) of the standard
        rate paid at the place of the Project.

        § 5.1 .5 Unit prices, if any:
        (Identify and state the 1111it price; state the quantity limitations, ifany, to which the 1111it price will be applicable.)

                   Item                                                   Units and Limitations              Price Per Unit ($0.00)


        § 5.1.6 Time being of the essence, the GC shall be charged Liquidated Damages in the amount of One Thousand and
        00/100 Dollars ( $1,000.00) per calendar day for every day which exceed the Date of Substantial Completion as
        specified herein or as amended by Change Orders as stipulated in Section I of Exhibit B. Conversely, the GC shall be
        awarded One Thousand and 00/ 100 dollars ($1,000.00) per calendar day for every day of completion earlier than the
        Date of Substantial Completion as specified herein or as amended by Change Orders as stipulated in Section I of
        Exhibit "B". The Change Order for Bonus/Liquidated Damages shall be submitted and approved prior to receipt of the
        Final Pay Request.




        § 5.2 GUARANTEED MAXIMUM PRICE
        § 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed Nineteen Million One Hundred Thi.tiy-five
        Thousand Five Hundred Nineteen Dollars and Zero Cents($ 19, 135,519.00), subject to additions and deductions by
        Change Order as provided in the Contract Documents. Such maximum sum is referred to in the Contract Documents as
        the Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum Price to be exceeded shall be
        paid by the Contractor without reimbursement by the Owner.
        (Insert specific provisions ifthe Contractor is to participate in any savings.)

         To the extent that the Cost of Work is less than the Guaranteed Maximum Price, the Constrnction Manager shall
        rece ive Seventy (70) percent of the savings and the Owner shall receive Thi.tiy (30) percent of savings.

        § 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if any, which are described i.t1 the
        Contract Documents and are hereby accepted by the Owner:
        (NIA)



        § 5.2.3 Allowances included in the Guaranteed Maxi.tnum Piice, if any:
        (Identify allowance and state exclusions, ifany, from the allowance price.)

                   Item                                                   Price
                     NIA                                                  NIA

        § 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based: All Work included.


        AIA Document A102'" - 2007 (formerly A111 '" - 1997). Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnlt.   American Institute of Architects. All rights reserved. WARNING: This AIA., Document is protected by U.S. Copyright Law and International Treaties .
        Unauthorized reproduction or distribution of this AIA., Document, or any portion of it, may result In severe civil and criminal penal ties, and will be
                                                                                                                                                                  4
        prosecuted to the maximum extent possible under the law. This document was produced by A IA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                               (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 17 of 137




        § 5.2.5 To the extent that the Drawings and Specifications are anticipated to require fm1her development by the
        Architect, the Contractor has provided in the Guaranteed Maximum Price for such fiu1her development consistent
        with the Contract Documents and reasonably inferable therefrom. Such further development does not include such
        things as changes in scope, systems, kinds and quality of materials, fmishes or equipment, all of which, if required,
        shall be incorporated by Change Order.

        ARTICLE 6 CHANGES IN THE WORK
        § 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the Work may be determined by any of
        the methods listed in Section 7.3.3 of AIA Document A201-2007, General Conditions of the Contract for
        Construction.

        § 6.2 In calculating adjustments to subcontracts (except those awarded with the Owner's prior consent on the basis of
        cost plus a fee), the terms "cost" and "fee" as used in Section 7.3.3.3 of AIA Document A201-2007 and the term
        "costs" as used in Section 7.3.7 of AIA Document A201- 2007 shall have the meanings assigned to them in AIA
        Document A201-2007 and shall not be modified by Articles 5, 7 and 8 of this Agreement. Adjustments to
        subcontracts awarded with the Owner's prior consent on the basis of cost plus a fee shall be calculated in accordance
        with the terms of those subcontracts.

        § 6.3 In calculating adjustments to the Guaranteed Maximum Price, the tenns "cost" and "costs" as used in the
        above-referenced provisions of AIA Document A201 - 2007 shall mean the Cost of the Work as defined in At1icle 7 of
        this Agreement and the term "fee" shall mean the Contractor's Fee as defined in Section 5.1.1 of this Agreement.

        § 6.4 Ifno specific provision is made in A11icle 5 for adjustment of the Contractor's Fee in the case of changes in the
        Work, or if the extent of such changes is such, in the aggregate, that application of the adjustment provisions of Article
        5 will cause substantial inequity to the Owner or Contractor, the Contractor's Fee shall be equitably adjusted on the
        same basis that was used to establish the Fee for the original Work, and the Guaranteed Maximum Price shall be
        adjusted accordingly.

        ARTICLE 7 COSTS TO BE REIMBURSED
        § 7.1 COST OF THE WORK
        § 7.1.1 The te1111 Cost of the Work shall mean costs necessarily incurred by the Contractor in the proper performance
        of the Work. Such costs shall be at rates not higher than the standard paid at the place of the Project except with prior
        consent of the Owner. The Cost of the Work shall include only the items set forth in this Article 7.

        § 7.1.2 Where any cost is subject to the Owner's prior approval, the Contractor shall obtain this approval prior to
        incurring the cost. The parties shall endeavor to identify any such costs prior to executing this Agreement.

        § 7.2 LABOR COSTS
        § 7.2.1 Wages of constrnction workers directly employed by the Contractor to perform the construction of the Work at
        the site or, with the Owner's prior approval, at off-site workshops.

        § 7.2.2 Wages or salaries of the Contractor's supervisory and administrative personnel when stationed at the site with
        the Owner's prior approval.
        (If it is intended that the wages or salaries ofcertain personnel stationed at the Contractor 's principal or other offices
        shall be i11cl11ded in the Cost ofthe Work, identijj1i11 Article 15, the perso1111el to be included, whether/or all or only
        part oftheir time, and the rates at which their time will be charged to the Work.)

        § 7.2.3 Wages and salaries of the Contractor's supervisory or administrative personnel engaged at factories,
        workshops or on the road, in expediting the production or transportation of materials or equipment required for the
        Work, but only for that portion of their time required for the Work.

        § 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance, contributions, assessments and benefits required
        by law or collective bargaining agreements and, for personnel not covered by such agreements, customary benefits
        such as sick leave, medical and health benefits, holidays, vacations and pensions, provided such costs are based on
        wages and salaries included in the Cost of the Work under Sections 7.2. 1 through 7.2.3.


        AIA Document A102™ - 2007 (formerly A111 ™ - 1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document is pro tected by U.S. Copyrigh t Law and International Treaties.      5
        Unauthorized reproduction or distribution of this AIA6 Document, or any portion of It, may result In severe civil and criminal penal ties, and will be
        prosecuted to t he maximum extent possible under the law. This document was produced by A IA software at 16:42:22 on 06/1 0/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                              (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 18 of 137



        § 7.2.5 Bonuses, profit sharing, incentive compensation and any other discretionary payments paid to anyone hired by
        the Contractor or paid to any Subcontractor or vendor, with the Owner's prior approval.

        § 7.3 SUBCONTRACT COSTS
        Payments made by the Contractor to Subcontractors in accordance with the requirements of the subcontracts.

        § 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION
        § 7.4.1 Costs, including transportation and storage, of materials and equipment incorporated or to be incorporated in
        the completed constmction.

        § 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of those actually installed to allow for
        reasonable waste and spoilage. Unused excess materials, if any, shall become the Owner's property at the completion
        of the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts realized from such sales shall be
        credited to the Owner as a deduction from the Cost of the Work.

        § 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS
        § 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling and removal of materials, supplies,
        temporary facilities, machinery, equipment and hand tools not customarily owned by construction workers that are
        provided by the Contractor at the site and fully consumed in the performance of the Work. Costs of materials, supplies,
        temporary facilities, machinery, equipment and tools that are not fully consumed shall be based on the cost or value of
        the item at the time it is first used on the Project site less the value of the item when it is no longer used at the Project
        site. Costs for items not fully consumed by the Contractor shall mean fair market value.

        § 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand tools not customarily owned by
        construction workers that are provided by the Contractor at the site and costs of transportation, installation, minor
        repairs, dismantling and removal. The total rental cost of any Contractor-owned item may not exceed the purchase
        price of any comparable item.

        § 7.5.3 Costs of removal of debris from the site of the Work and its proper and legal disposal.

        § 7.5.4 Costs of document reproductions, facsimile transmissions and long-distance telephone calls, postage and
        parcel delivery charges, telephone service at the site and reasonable petty cash expenses of the site office.

        § 7.5.5 Costs of materials and equipment suitably stored off the site at a mutually acceptable location, subject to the
        Owner's prior approval.

        § 7.6 MISCELLANEOUS COSTS
        § 7.6.1 Premiums for that portion of insurance and bonds required by the Contract Documents that can be directly
        attributed to this Contract. Self-insurance for either full or partial amounts of the coverages required by the Conh·act
        Documents, with the Owner's prior approval.

        § 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are related to the Work and for which the
        Contractor is liable.

        § 7.6.3 Other than those included on the Exhibit "A" to be by owner; fees and assessments for the building permit and
        for other permits, licenses and inspections for which the Contractor is required by the Contract Documents to pay.

        § 7.6.4 Fees of laboratories for tests required by the Contract Documents, except those related to defective or
        nonconforming Work for which reimbursement is excluded by Section 13.5.3 of AIA Document A201 - 2007 or by
        other provisions of the Contract Documents, and which do not fall within the scope of Section 7.7.3.

        § 7.6.5 Royalties and license fees paid for the use of a particular design, process or product required by the Contract
        Documents; the cost of defending suits or claims for infringement of patent rights arising from such requirement ofthe
        Contract Documents; and payments made in accordance with legal judgments against the Contractor resulting from
        such suits or claims and payments of settlements made with the Owner's consent. However, such costs oflegal
        defenses, judgments and settlements shall not be included in the calculation of the Conh·actor's Fee or subject to the
        Guaranteed Maximum Price. If such royalties, fees and costs are excluded by the last sentence of Section 3.17 of AIA
        AJA Document A102'" - 2007 (formerly A111 '" - 1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnlt.   American Institute of Architects. All rights reserved. WARNING: Thi s AIA• Document is protected by U.S. Copyright Law and International Treaties .
        Unauthorized reproduction or distribution of this AJA• Document, or any portion of it, may result In severe civil and criminal penalties, and wi ll be
                                                                                                                                                                 6
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                              (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 19 of 137



        Document A201-2007 or other provisions of the Contract Documents, then they shall not be included in the Cost of
        the Work.

        § 7.6.6 Costs for electronic equipment and software, directly related to the Work with the Owner's prior approval.

        § 7.6.7 Deposits lost for causes other than the Contractor's negligence or failure to fulfill a speci fic responsibility in
        the Contract Documents.

        § 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other than those arising from disputes
        between the Owner and Contractor, reasonably incurred by the Contractor after the execution of this Agreement in the
        performance of the Work and with the Owner's prior approval, which shall not be unreasonably withheld.

        § 7.6.9 Subject to the Owner's prior approval, expenses incuned in accordance with the Contractor's standard written
        personnel policy for relocation and temporary living allowances of the Contractor's personnel required for the Work.

        § 7.6.10 That portion of the reasonable expenses of the Contractor's supervisory or administrative perso1mel incurred
        while traveling in discharge of duties connected with the Work.

        § 7.7 OTHER COSTS AND EMERGENCIES
        § 7.7.1 Other costs incmTed in the performance of the Work if, and to the extent, approved in advance in writing by the
        Owner.

        § 7.7.2 Costs incurred in taking action to prevent tlu-eatened damage, injury or loss in case ofan emergency affecting
        the safety of persons and property, as provided in Section 10.4 of ATA Document A201-2007.

        § 7.7.3 Costs of repairing or coJTecting damaged or nonconforming Work executed by the Contractor, Subcontractors
        or suppliers, provided that such damaged or nonconforming Work was not caused by negligence or failure to fulfill a
        specific responsibility of the Contractor and only to the extent that the cost ofrepair or correction is not recovered by
        the Contractor from insurance, sureties, Subcontractors, suppliers, or others.

        § 7.8 RELATED PARTY TRANSACTIONS
        § 7.8.1 For purposes of Section 7.8, the term "related pai1y" shall mean a parent, subsidiary, affiliate or other entity
        having common ownership or management with the Contractor; any entity in which any stockholder in, or
        management employee of, the Contractor owns any interest in excess often percent in the aggregate; or any person or
        entity which has the right to control the business or affairs of the Contractor. The tern1 "related party" includes any
        member of the immediate family of any person identified above.

        § 7.8.2 If any of the costs to be reimbursed arise from a transaction between the Contractor and a related patiy, the
        Contractor shall notify the Owner of the specific nature of the contemplated transaction, including the identity of the
        related party and the anticipated cost to be incmTed, before any such transaction is consummated or cost incun-ed. If
        the Owner, after such notification, authorizes the proposed transaction, then the cost incmTed shall be included as a
        cost to be reimbursed, and the Contractor shall procure the Work, equipment, goods or service from the related patty,
        as a Subcontractor, according to the terms of Article 10. If the Owner fails to authorize the transaction, the Contractor
        shall procure the Work, equipment, goods or service from some person or entity other than a related party according to
        the terms of Article 10.

        ARTICLE 8 COSTS NOT TO BE REIMBURSED
        § 8.1 The Cost of the Work shall not include the items listed below:
                .1    Salaries and other compensation of the Contractor's perso1mel stationed at the Contractor's principal
                          office or offices other than the site office, except as specifically provided in Section 7.2. or as may be
                          provided in Article 15;
                   .2     Expenses of the Contractor's principal office and offices other than the site office;
                   .3     Overhead and general expenses, except as may be expressly included in Article 7;
                   .4     The Contractor's capital expenses, including interest on the Contractor's capital employed for the
                          Work;



        AJA Document A102™ - 2007 (formerly A111 ™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties.        7
        Unauthorized reproduction or distribution of this AJA" Document, or any portion of It, may resul t in severe civil and criminal penalties, and will be
        prosecuted to the maximum extent possible under the Jaw. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_ 1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                              (1348813417)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 20 of 137



                   .5     Except as provided in Section 7.7.3 of this Agreement, costs due to the negligence or failure of the
                          Contractor, Subcontractors and suppliers or anyone directly or indirectly employed by any of them or
                          for whose acts any of them may be liable to fulfill a specific responsibility of the Contract;
                   .6     Any cost not specifically and expressly described in Article 7; and
                   .7     Costs, other than costs included in Change Orders approved by the Owner, that would cause the
                          Guaranteed Maximum Price to be exceeded.


        (Paragraphs deleted)
        ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
        § 10.1 Those portions of the Work that the Contractor docs not customarily perform with the Contractor's own
        personnel shall be performed under subcontracts or by other appropriate agreements with the Contractor. The Owner
        may designate specific persons from whom, or entities from which, the Contractor shall obtain bids. The Contractor
        shall obtain bids from Subcontractors and from suppliers of materials or equipment fabricated especially for the Work
        and shall deliver such bids to the Architect. The Owner shall then determine, with the advice of the Contractor and the
        Architect, which bids will be accepted. The Contractor shall not be required to contract with anyone to whom the
        Contractor has reasonable objection.



        (Paragraph deleted)
        § 10.3 Subcontracts or other agreements shall conform to the applicable payment provisions of this Agreement, and
        shall not be awarded on the basis of cost plus a fee without the prior consent of the Owner. If the Subcontract is
        awarded on a cost-plus a fee basis, the Contractor shall provide in the Subcontract for the Owner to receive the same
        audit rights with regard to the Subcontractor as the Owner receives with regard to the Contractor in Article 11 , below.

        ARTICLE 11         ACCOUNTING RECORDS
        The Contractor shall keep full and detailed records and accounts related to the cost of the Work and exercise such
        controls as may be necessary for proper financial management under this Contract and to substantiate all costs
        incmTed. The accounting and control systems shall be satisfactory to the Owner. The Owner and the Owner's auditors
        shall, during regular business hours and upon reasonable notice, be afforded access to, and shall be permitted to audit
        and copy, the Contractor's records and accounts, including complete documentation supporting accounting entries,
        books, correspondence, instructions, drawings, receipts, subcontracts, Subcontractor's proposals, purchase orders,
        vouchers, memoranda and other data relating to this Contract. The Contractor shall preserve these records for a period
        of three years after final payment, or for such longer period as may be required by law.

        ARTICLE 12 PAYMENTS
        § 12.1 PROGRESS PAYMENTS
        § 12.1.1 Based upon Applications for Payment submitted to the Architect by the Contractor and Certificates for
        Payment issued by the Architect per the conditions in Exhibit B, the Owner shall make progress payments on account
        of the Contract Sum to the Contractor as provided below and elsewhere in the Contract Documents.

        § 12.1.2 The period covered by each Application for Payment shall be one calendar month ending on the last day of the
        month, or as follows:



        § 12.1.3 Provided that a complete and conect Application for Payment in accordance with Exhibit "B" is received by
        the Owner not later than the 5th       day of a month, the Owner shall make payment of the certified amount to the
        Contractor not later than the 25th     day of the same month. If an Application for Payment is received by the
        Architect after the application date fixed above, payment shall be made by the Owner not later than Twenty ( 20 )
        days after the Architect receives the Application for Payment.
        (Federal, state or local laws may require payment within a certain period oftime.)

        § 12.1.4 With each Application for Payment, the Contractor will provide Architect with a completed payout
        authorization, and make available any and all back up documentation upon request, and any other evidence required
        by the Owner or Architect to demonstrate that cash disbursements already made by the Contractor on account of the
        AIA Document A102 ™ - 2007 (formerly A111 ™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyri ght Law and International Trea ties.         8
        Unauthorized reproduction or distribution of this AJA" Document, or any portion of it, m ay result In sev ere civ il and crimi nal penalties, and will be
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                  (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 21 of 137



        Cost of the Work equal or exceed (I) progress payments already received by the Contractor; less (2) that portion of
        those payments attributable to the Contractor's Fee; plus (3) payrolls for the period covered by the present Application
        for Payment.

        § 12.1.5 Each Application for Payment shall be based on the most recent schedule of values submitted by the
        Contractor in accordance with the Contract Documents. The schedule of values shall allocate the entire Guaranteed
        Maximum Price among the various p011ions of the Work, except that the Contractor's Fee shall be shown as a single
        separate item. The schedule of values shall be prepared in such form and supported by such data to substantiate its
        accuracy as the Owner may require. This schedule, unless objected to by the Owner, shall be used as a basis for
        rcvie,,~ng the Contractor's Applications for Payment.

        § 12.1.6 Applications for Payment shall show the percentage of completion of each portion of the Work as of the end
        of the period covered by the Application for Payment. The percentage of completion shall be the lesser of (I) the
        percentage of that portion of the Work which has actually been completed; or (2) the percentage obtained by dividing
        (a) the expense that has actually been incurred by the Contractor on account of that portion of the Work for which the
        Contractor has made or intends to make actual payment prior to the next Application for Payment by (b) the share of
        the Guaranteed Maximum Price allocated to that portion of the Work in the schedule of values.

        § 12.1.7 Subject to other provisions of the Contract Documents, the amount of each progress payment shall be
        computed as follows:
                 .1   Take that portion of the Guaranteed Maximum Price properly allocable to completed Work as
                       determined by multiplying the percentage of completion ofeach portion of the Work by the share of the
                       Guaranteed Maximum Price allocated to that portion of the Work in the schedule of values. Pending
                       final determination of cost to the Owner of changes in the Work, amounts not in dispute shall be
                       included as provided in Section 7.3.9 of AIA Document A201 - 2007;
                 .2    Add that portion of the Guaranteed Maximum Price properly allocable to materials and equipment
                       delivered and suitably stored at the site for subsequent incorporation in the Work, or if approved in
                       advance by the Owner, suitably stored off the site at a location agreed upon in writing;
                 .3    Add the Contractor's Fee, less retainage of Zero percent ( 0 %).The Contractor's Fee shall be
                       computed upon the Cost of the Work at the rate stated in Section 5.1.1 or, if the Contractor's Fee is
                      stated as a fixed sum in that Section, shall be an amount that bears the same ratio to that fixed-sum fee
                        as the Cost of the Work bears to a reasonable estimate of the probable Cost of the Work upon its
                       completion;
                 .4    Subtract retainage of Zero percent ( 0 %) from that portion of the Work that the Contractor
                       self-performs;
                 .5    Subtract the aggregate of previous payments made by the Owner;
                 .6    Subtract the shortfall, if any, indicated by the Contractor in the documentation required by Section
                       12.1.4 to substantiate prior Applications for Payment, or resulting from errors subsequently discovered
                       by the Owner's auditors in such documentation; and
                 .7    Subtract amounts, if any, for which the owner has ,~thheld or nullified a Certificate for Payment as
                       provided in Section 9.5 of AIA Document A201- 2007.

        § 12.1.8 The Owner and the Contractor shall agree upon a (I) mutually acceptable procedure for review and approval
        of payments to Subcontractors and (2) the percentage ofretainage held on Subcontracts, and the Contractor shall
        execute subcontracts in accordance ,~th those agreements.

        § 12.1.9 In taking action on the Contractor's Applications for Payment, the Architect shall be entitled to rely on the
        accuracy and completeness of the information furnished by the Contractor and shall not be deemed to represent that
        the Architect has made a detailed examination, audit or arithmetic verification of the documentation submitted in
        accordance ,~th Section 12.1.4 or other suppo11ing data; that the Architect has made exhaustive or continuous on-site
        inspections; or that the Architect has made examinations to ascertain how or for what purposes the Contractor has used
        amounts previously paid on account of the Contract. Such examinations, audits and verifications, if required by the
        Owner, will be performed by the Owner's auditors acting in the sole interest of the Owner.

        § 12.2 FINAL PAYMENT
        § 12.2.1 Final payment, constituting the entire unpaid balance of the Contract Sum, shall be made by the Owner to the
        Contractor, subject to conditions outline in Exhibit B, when
        AIA Document A102™ - 2007 (formerly A111™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnlt.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties.         9
        Unauthorized reproduction or distribution of this /JJA• Document, or any portion of it, may result In severe civil and cri minal penalties, and will be
        prosecuted to the maximum extent possible under the law. This document was produced by A IA software al 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                               (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 22 of 137



                   .1     the Contractor has fully performed the Contract except for the Contractor's responsibility to correct
                          Work as provided in Section 12.2.2 ofAJA Document A201-2007, and to satisfy other requirements, if
                          any, which extend beyond final payment;
                   .2     the Contractor has submitted a final accounting for the Cost of the Work and a final Application for
                          Payment; and
                   .3     a final Ce11ificate for Payment has been issued by the Architect.

        § 12.2.2 The Owner's auditors will review and report in writing on the Contractor's final accounting within 60 days
        after delivery of the final accounting to the Architect by the Contractor. Based upon such Cost of the Work as the
        Owner's auditors repo11 to be substantiated by the Contractor's final accounting, and provided the other conditions of
        Section 12.2.1 have been met, the Architect will, within seven days after receipt of the written report of the Owner's
        auditors, either issue to the Owner a final Ce11ificate for Payment with a copy to the Contractor, or notify the
        Contractor and Owner in writing of the Architect's reasons for withholding a ce11ificate as provided in Section 9.5.1 of
         the AIA Document A201 - 2007. The time periods stated in this Section 12.2.2 supersede those stated in Section 9.4.1
         of the AIA Document A201-2007. The Architect is not responsible for verifying the accuracy of the Contractor's
        final accounting.

        § 12.2.3 If the Owner's auditors report the Cost of the Work as substantiated by the Contractor's final accounting to be
        less than claimed by the Contractor, the Contractor shall be entitled to request mediation of the disputed amount
        without seeking an initial decision pursuant to Section 15.2 of A201-2007. A request for mediation shall be made by
        the Contractor within 30 days after the Contractor's receipt of a copy of the Architect's final Ce11ificate for Payment.
        Failure to request mediation within this 30-day period shall result in the substantiated amount rep011ed by the Owner's
        auditors becoming binding on the Contractor. Pending a final resolution of the disputed amount, the Owner shall pay
        the Contractor the amount certified in the Architect's final Certificate for Payment.

        § 12.2.4 The Owner's final payment to the Contractor shall be made no later than 60 days after the issuance of the
        Architect's final Certificate for Payment, or as follows:

        Final Payment is subject to the conditions outlined in Exhibit B.



        § 12.2.5 If, subsequent to final payment and at the Owner's request, the Contractor incurs costs described in Article 7
        and not excluded by A11icle 8 to correct defective or nonconforming Work, the Owner shall reimburse the Contractor
        such costs and the Contractor's Fee applicable thereto on the same basis as if such costs had been incurred prior to
        final payment, but not in excess of the Guaranteed Maximum Price. If the Contractor has participated in savings as
        provided in Section 5.2, the amount of such savings shall be recalculated and appropriate credit given to the Owner in
        determining the net amount to be paid by the Owner to the Contractor.

        ARTICLE 13 DISPUTE RESOLUTION
        § 13.1 INITIAL DECISION MAKER
        The Architect wi ll serve as Initial Decision Maker pursuant to Section 15.2 of AIA Document A201-2007, unless the
        parties appoint below another individual, not a party to the Agreement, to serve as Initial Decision Maker.
        (If tl,e parties mutually agree, insert tl,e name, address and otl,er contact information oftl,e Initial Decision Maker, if
        otl,er tl,an tl,e Architect.)




        § 13.2 BINDING DISPUTE RESOLUTION
        For any Claim subject to, but not resolved by mediation pursuant to Section 15.3 of AIA Document A201-2007, the
        method of binding dispute resolution shall be as follows:
        (Cl,eck the appropriate box. If the 011~1er and Contractor do not select a method ofbinding dispute resolution below,
        or do not subsequently agree in writing to a binding dispute resolution method other than litigation, Claims will be
        resolved by litigation in a court ofcompetent jurisdiction.)
        AJA Document A102™ - 2007 (formerly A111 ™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected b y U.S. Copyright Law and International Treaties .
        Unauthorized repro duction or disl ributlon of this AJA" Document, or any portion of ii, may result In severe civ il and criminal penalties, and will be
                                                                                                                                                                   10
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_ 1 which expires on 04/21/2015, and Is not for resal e.
        User Notes:                                                                                                                                ( 1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 23 of 137




                             Arbitration pursuant to Section 15.4 of AIA Document A201-2007

                  [ X]       Litigation in a court of competent jmisdiction

                             Other (Specifj~



        ARTICLE 14 TERMINATION OR SUSPENSION
        § 14.1 Subject to the provisions of Section 14.2 below, the Contract may be terminated by the Owner or the Contractor
        as provided in Article 14 of AJA Document A201-2007.
        § 14.2 If the Owner terminates the Contract for cause as provided in A11icle 14 of AIA Document A201-2007, the
        amount, if any, to be paid to the Contractor under Section 14.2.4 of AIA Document A201-2007 shall not cause the
        Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount calculated as follows:
                .1     Take the Cost of the Work incuned by the Contractor to the date oftennination;
                .2     Add the Contractor's Fee computed upon the Cost of the Work to the date of termination at the rate
                       stated in Section 5.1. I or, if the Contractor's Fee is stated as a fixed sum in that Section, an amount that
                       bears the same ratio to that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
                       reasonable estimate of the probable Cost of the Work upon its completion; and
                .3     Subtract the aggregate of previous payments made by the Owner.

        (Paragraph deleted)
        § 14.2.4 The Owner shall also pay the Contractor fair compensation, either by purchase or rental at the election of the
        Owner, for any equipment owned by the Contractor that the Owner elects to retain and that is not otherwise included in
        the Cost of the Work under Section 14.2.1. To the extent that the Owner elects to take legal assignment of subcontracts
        and purchase orders (including rental agreements), the Contractor shall, as a condition ofreceiving the payments
        referred to in this Article I 4, execute and deliver all such papers and take all such steps, including the legal assignment
        of such subcontracts and other contractual rights of the Contractor, as the Owner may require for the purpose of fully
        vesting in the Owner the rights and benefits of the Contractor under such subcontracts or purchase orders.


        § 14.4.1 The Owner shall have the absolute right to terminate Contractor for convenience for any reason and at any
        time dming the course of this Agreement with a written notice of termination effective upon receipt by Contractor.
        Contractor shall be paid the reasonable value of the Work performed by Contractor prior to termination plus
        reasonable direct close-out costs, but in no event shall Subcontractor be entitled to unabsorbed overhead, anticipatory
         profit or damages of any kind or nature, direct or indirect, incidental or consequential. Owner may, in its sole
        discretion, utilize its right to terminate Contractor for convenience, in lieu of compliance with the terms regarding a
        te1mination for default.

        In the event Owner terminates Contractor for any cause under the terms of this Agreement and it is later determined by
        a court of competent jurisdiction, by arbitration or other similar proceedings that such tem1ination for cause was not
        justified, then such termination for cause shall automatically be converted to a termination for convenience under the
        terms of this Article.

        § 14.4.2 Upon receipt of written notice from the Owner of such tennination for the Owner's convenience, the
        Contractor shall
                 .1   cease operations as directed by the Owner in the notice;
                 .2   take actions necessary, or that the Owner may direct, for the protection and preservation of the Work;
                      and
                 .3   except for Work directed to be performed prior to the eftective date of termination stated in the notice,
                       terminate all existing subcontracts and purchase orders and enter into no further subcontracts and
                      purchase orders.

        § 14.4.3 In case of such termination for the Owner's convenience, the Contractor shall be entitled to receive payment
        for Work executed, and costs incurred by reason of such termination, along with reasonable overhead and profit on the
         Work not executed.
        AJA Document A102™ - 2007 (formerly A111 ™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected by U.S. Copyri ght Law and International Treaties.       11
        Unauthorized reproduction or distribution of this AJA8 Document, or any portion of It, may result In severe civil and criminal penal ties, and wlll be
        prosecuted to the maximum exten t possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                              (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 24 of 137




        § 14.4 The Work may be suspended by the Owner as provided in Article 14 of ATA Document A201-2007; in such
        case, the Guaranteed Maximum Price and Contract Time shall be increased as provided in Section 14.3.2 of ATA
        Document A201 -2007, except that the term "profit" shall be understood to mean the Contractor's Fee as described in
        Sections 5.1. I and Section 6.4 of this Agreement

        ARTICLE 15 MISCELLANEOUS PROVISIONS
        § 15.1 Where reference is made in this Agreement to a provision of ATA Document A20 1-2007 or another Contract
        Document, the reference refers to that provision as amended or supplemented by other provisions of the Contract
        Documents.

        § 15.2 Payments due and unpaid under the Contract shall bear interest from the date payment is due at the rate stated
        below, or in the absence thereof, at the legal rate prevailing from time to time at the place where the Project is located.
        (l11sert rate of i11terest agreed upon, if any.)

        0 % per annum

        § 15.3 The Owner's representative:
        (Name, address and other information)

        Jim Jebbia, Sr. Director - Facilities and Construction
        Brian Bond, Manager of Construction
        1221 River Bend Drive, Suite 120
        Dallas, TX 75247
         Telephone Number: (214)951-0962
         Fax Number: (214)630-4740



        § 15.4 The Contractor's representative:
        (Name, address and other information)

        Dave Grabosky
        8623 Conu11odity Circle
        Orlando, FL 32819
        Telephone Number: (407) 352 4443




        § 15.5 Neither the Owner's nor the Contractor's representative shall be changed without ten days' written notice to the
        other party.

        § 15.6 Other provisions:



        ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS
        § 16.1 The Contract Documents, except for Modifications issued after execution of this Agreement, are enumerated in
        the sections below.

        § 16.1.1 The Agreement is this executed ATA Document AI02- 2007, Standard Form of Agreement Between Owner
        and Contractor.

        § 16.1.2 The General Conditions are ATA Document A201-2007, General Conditions of the Contract for
        Construction.


        AJA Document A102™ - 2007 (formerly A111™ - 1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnlt.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties.
        Unau thorized reproduction or distribution of this AJ A" Document, or any portion of It, may result In severe civil and criminal penalties, and will be
                                                                                                                                                                  12
        prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_ 1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                               (1348813417)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 25 of 137



        § 16.1.3 The Supplementary and other Conditions of the Contract:

                   Document                          Title                             Date                              Pages
                   Supplemental                      Exhibit B                         NIA                               7 Pgs
                   Conditions

        § 16.1.4 The Specifications:
        (Either list the Specifications here or refer to cm exhibit attached to this Agreement.)


                  Section                           Title                              Date                              Pages
                   Exhibit C                        Drawings and
                                                    Specifications List.

        § 16.1 .5 The Drawings: Will be provided prior to execution by the pa11ies.
        (Either list the Drawings here or refer to an exhibit attached to this Agreement.)


                   Number                                                 Title                               Date
                    Exhibit C                                             Drawings and
                                                                          Specifications List

        § 16.1.6 The Addenda, if any:

                  Number                                                  Date                                Pages


        Portions of Addenda relating to bidding requirements are not part of the Contract Documents unless the bidding
        requirements are also enumerated in this Article 16.

        § 16.1.7 Additional documents, if any, forming part of the Contract Documents:
                  .1      AIA Document E20JT~L2007, Digital Data Protocol Exhibit, if completed by the parties, or the
                          following:



                  .2      Other documents, if any, listed below:
                          (List here a11y additional doc11me11ts that are intended to form part of the Co11tract Doc11me11ts. AIA
                          Document A201-2007 provides that biddi11g requireme11ts such as advertisement or invitation to bid,
                          /11str11ctio11s to Bidders, sample forms and the Contractor's bid are not part ofthe Co11tract Documents
                          unless e1111merated in this Agreement. They should be listed here only if intended to be part ofthe
                          Contract Docu111e11ts.)

                               1.    Notice to Proceed dated (4/21/14)
                               2.    Exhibit A - Schedule of Values dated (6/10/14)
                               3.    Cost Saving List dated (6/10/14)
                               4.    Clarifications dated (6/ 10/ 14)
                               5.    Exhibit B - Supplemental Conditions
                               6.    Exhibit C - Drawings and Specifications List
                               7.    Exhibit D - Description of Division 1000 Costs
                               8.    Exhibit E - Insurance Requirements
                               9.    Exhibit F - Payout Authorization
                               10.   Exhibit G- GC Checklist for Closeout Requirements

        ARTICLE 17         INSURANCE AND BONDS
        The Contractor shall purchase and maintain insurance and provide bonds as set forth in Article 11 of AIA Document
        A201- 2007.
        AIA Document A102'" - 2007 (formerly A111 '" -1997). Copyright © 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All right s reserved. WARNING : This AIA" Document is protected by U.S. Copyright Law and International Treaties.
        Unauthori zed reproduc tion or distrib ution of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be
                                                                                                                                                                   13
        prosecuted to the maximum extent possible under the law. This document was produced by AiA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844 1 which expires on 04/21/2015, and Is not for resale.
        User Notes: -                                                                                                                              (13488134 17)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 26 of 137



        (State bonding requirements, if any, and limits ofliability for insurance required in Article 11 ofAJA Doc11111ent
        A201-2007.)

                   Type of insurance or bond                             Limit of liability or bond amount ($0.00)
                     See Exhibit E

        TI1is Agreement entered into as of the day and year first written above.




                                                                                   C

                      rown                                                         Dave Grabosky
          Vice President of Resort Development                                 V   President
         (Printed name and title)                                                  (Printed name and title)




         Joe Conner
                       Cj;v
         Chief Financial Officer




        AIA Document A102™ - 2007 (formerly A111"' -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The
lnit.   American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and Internation al Treaties .    14
        Unauthorized reproduction or distribution of this NA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be
        prosecuted to t he maximum extent possible under Iha law. This document was produced by AIA software at 16:42:22 on 06/10/2014 under Order
        No.5523426844_1 which expires on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                            (134881341 7)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 27 of 137
                                    SILVERLEAF RESORTS, INC.
                                          RESORT DEVELOPMENT 1221
                                           RIYERBEND DRIVE, SUITE 120
                                            DALLAS, TX 75247-4919 P:
                                           214.951.0962 F: 214.630.4740
SILVERLEAF
      Rf SORTS
                               FORMAL NOTICE TO PROCEED
                                                 FOR
                                            OCR 29001C01
                                          38-Unit Ocean Club
                                            Galveston, TX



                 SILVERLEAFPROJECTNO. 29001C01           CONTRACTNUMBER          'J//:jp
                                         OWNER
                                SILVERLEAF RESORTS, INC.
                             1221 RIVER BEND DRIVE, SUITE 120
                                    DALLAS TEXAS 75247

 THIS DOCUMENT, WHEN FULLY EXECUTED, SHALL ACT AS AUTHORIZATION TO THE CONTRACTOR, T&G
 Consh·uctors, TO BEGIN THE ABOVE REFERENCED PROJECT FOR THE SUM OF $19.135.519.00, AS STATED ON
 THE CONTRACT TO BE DATED April 21, 2014. START DATE OF THIS PROJECT IS HEREIN DEFINED AS NO
 LATER THAN, April 21, 2014. SUBSTANTIAL COMPLETION SHALL BE NO LATER THAN August 12. 2015.



 THE CONTRACTOR IS DIRECTED TO FURNISH THE FOLLOWING TO THE OFFICES SILVERLEAF
 RESORTS, TO THE ATTENTION OF BERNIE SONNET. CONSTRUCTION ACCOUNTING:


 I.       EVIDENCE OF COMPLIANCE WITH EXHIBIT "E" -INSURANCE REQUIREMENTS. (ATTACHED)
 2.       INSURANCE CERTIFICATE MUST BE ORIGINAL WITH SILVERLEAF RESORTS INC. AND
          SILVERLEAF CLUB NAMED AS ADDITIONAL CERTIFICATE HOLDER.
 3.       IF INSURANCE CERTIFICATE'S EXPIRATION OCCURS BEFORE PROJECT COMPLETION
          DATE, IT WILL BE THE RESPONSIBILTY OF THE CONTRACTOR TO FURNISH A NEW
          CERTIFICATE. FAILURE TO PROVIDE TIDS WILL RESULT IN A PAYMENT REQUEST BEING
          DENIED UNTIL 30 DAYS AFTER AV ALID CERTIFICATE IS RECEIVED IN THE SlLVERLEAF
          OFFICES
 4.       WORK MAY NOT BEGIN UNTIL ALL VALID INSURANCE CERTIFICATES ARE ON FILE WITH
          SILVERLEAF.
 THE CONTRACTOR IS DIRECTED TO FURNISH THE FOLLOWING TO THE OWNER TO THE ATTENTION OF
 JIMJEBBIA:




                                                       ON:


                                                      O,b~(g-/(4
                                                       DAE
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 28 of 137




Additions and Deletions Report for
     ®                           ni
A/A Document A102 · - 2007

This Additions and Deletions Report, as defined on page 1 of the associated document, reproduces below all text the author has
added to the standard form AIA document in order to complete it, as well as any text the author may have added to or deleted from the
original AIA text. Added text is shown underlined. Deleted text is indicated with a horizontal line through the original AIA text.

Note: This Additions and Deletions Report is provided for information purposes only and is not incorporated into or constitute any part
of the associated A IA document. This Additions and Deletions Report and its associated document were generated simultaneously by
AIA software at 16:42:22 on 06/10/2014.



PAGE1

AGREEMENT made as of the Twenty-first day of April in the year Two Thousand Fourteen



SilverleafResorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, TX 75247
Telephone Number: (214)951-0962
Fax Number: (214)630-4740



T&G Constructors
8623 Commodity Circle
Orlando, FL 32819
Telephone Number: (407) 352 4443
Fax Number: (407) 352 0778



OCR 29001C0I Ocean Club Resort
19418 San Luis Pass Road
Galveston, TX 77514
38-Unit, Section I, Building I



The Matrix Design Companies, Inc
6213 Skyline Drive, Suite 100
Houston, TX 77057
Telephone Number: (703)525-0424

PAGE3

The commencement date will be fixed in a notice to proceed; Dated (April 21, 2014)



§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not later than Four Hundred Seventy
Eight ( 478 ) days from the date of commencement, or as follows:



Additions and Deletions Report for AIA Document A102™ - 2007 (formerly A11F" -1997). Copyright© 1920, 1925, 1951 , 1958, 1961 , 1963, 1967, 1974,
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA9 Document Is p rotected by U.S. Copyright Law       1
and International Treaties. Unauthorized reproduction or distri bution of this AJA" Document, or any portion of It, may result In severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under t he law. This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                               ( 1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 29 of 137




Substantial Completion / Certificate of Occupancy Date: August 12, 2015
Owner Turnover Date: August 12, 2015



Overhead                                   $1,041,682.00
Fees & General Conditions                  $1,029,590.00



     1.    The GC shall be allowed a markup for Overhead and Profit (OH&P) on all approved Change Orders as
          follows:
               a. For those Change Orders where the work is accomplished by the GC's own forces, the GC shall be
                   allowed a maximum of Ten Percent (10%) Overhead and Five Percent (5%) Profit. By definitions,
                   Overhead includes all supervision, and no separate charges will be allowed.
               b. For those change Orders where the work is accomplished by the GC's Subcontractors or Suppliers,
                   the GC shall be allowed a maximum ofFive Percent (5%) OH&P.
               c. Change Orders where the work is accomplished by the GC's Subcontractors or Suppliers shall be
                   inclusive of materials. IfGC opts to purchase materials for use by others, the GC shall be allowed a
                   maximum of Five Percent (5%) OH&P.
    2.    There shall be no markup allowed for any changes in costs related to the Preferred Vendor Program. Any
          changes in these costs shall be passed on to the Owner at face value.

PAGE4

§ 5.1.4 Rental rates for Contractor-owned equipment shall not exceed Seventy Five percent ( 22_%) of the standard
rate paid at the place of the Project.



§ 5.1.6 Time being of the essence, the GC shall be charged Liquidated Damages in the amount of One Thousand and
00/100 Dollars ($1,000.00) per calendar day for every day which exceed the Date of Substantial Completion as
specified herein or as amended by Change Orders as stipulated in Section I of Exhibit B. Conversely, the GC shall be
awarded One Thousand and 00/100 dollars($ 1,000.00) per calendar day for every day of completion earlier than the
Date of Substantial Completion as specified herein or as amended by Change Orders as stipulated in Section I of
Exhibit "B". The Change Order for Bonus/Liquidated Damages shall be submitted and approved prior to receipt of the
Final Pay Request.




§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed Nineteen Million One Hundred Thitiy-five
Thousand Five Hundred Nineteen Dollars and Zero Cents.($ 19,135,519.00), subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred to it1 the Contract Documents as
the Guaranteed Maximum Price. Costs which would cause the Guaranteed Maximum Price to be exceeded shall be
paid by the Contractor without reimbursement by the Owner.



 To the extent that the Cost of Work is less than the Guaranteed Maximum Price, the Construction Manager shall
receive Seventy (70) percent of the savings and the Owner shall receive Thit1y (30) percent of savings.




Additions and Deletions Report for AIA Document A102'" - 2007 (formerly A111 ™ - 1997). Copyright© 1920, 1925, 1951, 1958, 196 1, 1963, 1967, 1974,
                                                                                                         8
1978, 1987, 1997 and 2007 by The American Institute of Architects. All righls reserved. WARNING: This AIA Document is protected by U.S. Copyright Law         2
and International Treaties. Unauthorized reproduction or distribution of this AJA8 Document, or any portion of it, may result In severe civil and crimi nal
penalties, and w ill be prosecuted to the maximum extent possible under the law . This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                              (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 30 of 137



(Stele the 11umbe1·s e1· e1he1· identifiee.'ie11 ofaeeepted e!.<emeles. If bidding erpre-pesel d<Jeume11ts permU the Dimer
le ecccpl ell-181' allemetes subsequen.' .'e .'he c:wcutien ef :his Agreemc11.', a.'lach tt sched-11.le ofsuel, ether a!.<emates
shewing the a,·11e1mtfiH each e11tl ,•,¼e date when the eme1mt expires.)[H!A).




§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based: All Work included.

PAGES

§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand tools not customarily owned by
construction workers that are provided by the Contractor at the site and costs of transportation, installation, minor
repairs, dismantling and removal. The total rental cost of any Contractor-owned item may not exceed the purchase
price of any comparable item. Rates of Contractor owHed equipmeHt aHd quaHtities of equipmeHI shall be subject to
the Ovmer's prior approval.



§ 7.6.3 ~Other than those included on the Exhibit "A" to be by owner; fees and assessments for the building permit
and for other permits, license.sand inspections for which the Contractor is required by the Contract Documents to pay.

PAGES

ARTICLE: 9 DISCOUNTS, Re8ATeS AND ReFUNDS
§ 9.1 Cash discounts obtained on paynumts made by the Contractor shall accrue to the Owner if (I) before making the
payment, the Contractor included them iH an Application for Payment and recei,•ed payment from the Owner, or (2)
the Owner has deposited fimds with the Contractor with which to make paymeHts; othen·,~se, cash discounts shall
aeerue to the CoHtraetor. Trade discmmts, rebates, refoHds and amouHts received froH1 sales of surplus materials aHd
equipmeHt shall accrue to the Owner, aHd the Contractor shall make provisions so that they can be obtai-ne4

§ 9.2 Amounts that accnie to the Owner iH accordaHce with the pro•iisions of Section 9.1 shall be credited to the
Owner as a deduction from the Cost of the 'Nork.




§ 10.2 When a specific bidder (1) is recornn1ended to the O\-'.'fler by the Contractor; (2) is qualified to perlorrn that
portion of the Work; aHd (3) has submitted a bid that conlorms to the requirements of the Contract DocumeRts without
reservations or eliceptions, but the Ov,'fler requires that aRother bid be accepted, thea the Contractor may require that a
Chaage Order be issued to adjust the Guaranteed Ma1Eimum Price by the difference betweeH the bid of the person or
eRtity recmnme1:ded to the O,mer by the CoHtrnctor and the an1ount of the subcoatract or other agreement actually
signed with the person or entity desigHated by the Ow11er.




§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the Contractor and Certificates for
Payment issued by the Architect, Architect per the conditions in Exhibit B, the Owner shall make progress payments
on account of the Contract Sum to the Contractor as provided below and elsewhere in the Contract Documents.




Additions and Deletions Report for AIA Document A102™ - 2007 (fonnerly A111™ -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974,
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AJA" Document Is protected by U.S. Copyright Law       3
and International Treaties. Unauthorized reproduction or distribution of this AJA• Document, or any portion of It, may result In severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under t he law. This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                              (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 31 of 137



§ 12.1.3 Provided that 0fr-Applieation for Payment is reeeived by the Arehitect not later thaH the a complete and
                                                                                                                                       th
correct Application for Payment in accordance with Exhibit "B" is received by the Owner not later than the 5
day of a month, the Owner shall make payment of the certified amount to the Contractor not later than the .::2.:e.5t11_ __
day of the same month. Ifan Application for Payment is received by the Architect after the application date fixed
above, payment shall be made by the Owner not later than E---Twenty ( 20 ) days after the Architect receives the
Application for Payment.



§ 12.1.4 With each Application for Payment, the Contractor shall subm it payrolls, petty cash Rcem.mts, receipted
invoices or invoices with cheek Youchers Rttached, will provide Architect with a completed payout authorization, and
make available any and all back up documentation upon request, and any other evidence required by the Owner or
Architect to demonstrate that cash disbursements already made by the Contractor on account of the Cost of the Work
equal or exceed (I) progress payments already received by the Contractor; less (2) that portion of those payments
attributable to the Contractor's Fee; plus (3) payrolls for the period covered by the present Application for Payment.

§ 12.1.5 Each Application for Payment shall be based on the most recent schedule of values submitted by the
Contractor in accordance with the Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various pmiions of the Work, except that the Contractor's Fee shall be shown as a single
separate item. The schedule of values shall be prepared in such form and supported by such data to substantiate its
accuracy as the Architect Owner may require. This schedule, unless objected to by the Architect, Owner, shall be used
as a basis for reviewing the Contractor's Applications for Payment.

PAGE9

          .3     Add the Contractor's Fee, less retainage of Zero percent ( Q__¾).The Contractor's Fee shall be
                 computed upon the Cost of the Work at the rate stated in Section 5.1.1 or, if the Contractor's Fee is
                 stated as a fixed sum in that Section, shall be an amount that bears the same ratio to that fixed-sum fee
                 as the Cost of the Work bears to a reasonable estimate of the probable Cost of the Work upon its
                 completion;
          .4     Subtract retainage of Zero percent ( .Q_¾) from that portion of the Work that the Contractor
                 self-performs;



          .7     Subtract amounts, if any, for which the Architect owner has withheld or nullified a Certificate for
                 Payment as provided in Section 9.5 of AIA Document A201-2007.



§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract Sum, shall be made by the Owner to the
Contractor Contractor, subject to conditions outline in Exhibit B, when

PAGE10

§ 12.2.2 The Owner's auditors will review and repo1i in writing on the Contractor's fi nal accounting within ~60 days
after delivery of the final accounting to the Architect by the Contractor. Based upon such Cost of the Work as the
Owner's auditors report to be substantiated by the Contractor's final accounting, and provided the other conditions of
Section 12.2.1 have been met, the Architect will, within seven days after receipt of the written report of the Owner's
auditors, either issue to the Owner a final Certificate for Payment with a copy to the Contractor, or notify the
Contractor and Owner in writing of the Architect's reasons for withholding a certificate as provided in Section 9.5.1 of
the AIA Document A.201- 2007. The time periods stated in this Section 12.2.2 supersede those stated in Section 9.4. l
of the AIA Document A.201-2007. The Architect is not responsible for verifying the accuracy of the Contractor's final
accounting.




Additions and Deletions Report for AIA Document A102'" - 2007 {formerly A111 '" -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974,
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AJA"' Document is protected by U.S. Copyright Law       4
and Internatio nal Treaties. Unauthorized reproduction or distribution of this AIA" Document, or any portion of it, may result In severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under t he law . This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                               (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 32 of 137



§ 12.2.4 The Owner's final payment to the Contractor shall be made no later than ,3{}-60 days after the issuance of the
Architect's final Certificate for Payment, or as follows:

Final Payment is subject to the conditions outlined in Exhibit B.

PAGE 11

          [ x...J     Litigation in a court of competent jurisdiction



§ 14.3 The Owner shall also pay the Contractor fair compensation, either by p1:1rchase or rental at the election of the
Owner, for any eq1:1ipment ovmea by the Contractor that the o,.,,q1er elects to retain and that is not otherNise incluaca m
the Cost of the Work rn10er Seetion 14 .2.1. To the e1ttent that the Ovmer elects to take legal assigiiment of subcontracts
end p1:1rchase orders (in eluding rental agreements), the Contractor shell, es a condition of recci><'ing the pa)qnents
referred to in this Article 14, e>(ecute ans aeliver all s1:1ch papers and take all such steps, including the legal assignment
of such subcontracts and other contractual rights of the Contractor, as the Owner may require for the purpose of full y
vesting in the Owner the rights and benefits of the Contractor under such s1:1bcontraets or purchase oraers.

§ 14.2.4 The Owner shall also pay the Contractor fair compensation, either by purchase or rental at the election of the
Owner, for any equipment owned by the Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects to take legal assignment of subcontracts
and purchase orders (including rental agreements), the Contractor shall, as a condition ofreceiving the payments
referred to in this Article 14. execute and deliver all such papers and take all such steps, including the legal assiwm1ent
of such subcontracts and other contractual rights of the Contractor, as the Owner may require for the purpose of fully
vesting in the Owner the rights and benefits of the Contractor under such subconh·acts or purchase orders.


§ 14.4.1 The Owner shall have the absolute right to terminate Contractor for convenience for any reason and at any
time during the course of this Agreement with a written notice of termination effective upon receipt by Contractor.
Contractor shall be paid the reasonable value of the Work performed by Contractor prior to termination plus
reasonable direct close-out costs, but in no event shall Subcontractor be entitled to unabsorbed overhead, anticipatory
profit or damages of any kind or nature, direct or indirect, incidental or consequential. Owner may, in its sole
discretion, utilize its right to terminate Contractor for convenience, in lieu of compliance with the terms regarding a
termination for default.

In the event Owner terminates Contractor for any cause under the terms of this Agreement and it is later determined by
a court of competent jurisdiction, by arbitration or other similar proceedings that such tennination for cause was not
justified, then such termination for cause shall automatically be converted to a te1111ination for convenience under the
tetms of this Article.

§ 14.4.2 Upon receipt of written notice from the Owner of such tetmination for the Owner's convenience, the
Contractor shall
         .1   cease operations as directed by the Owner in the notice;
         .2   take actions necessary, or that the Owner may direct, for the protection and preservation of the Work;
              and
         .3 except for Work directed to be performed prior to the effective date of termination stated in the notice,
              te1111inate all existing subcontracts and purchase orders and enter into no forther subcontracts and
              purchase orders.

§ 14.4.3 In case of such termination for the Owner's convenience, the Conh·actor shall be entitled to receive payment
for Work executed, and costs incurred by reason of such termination, along with reasonable overhead and profit on the
Work not executed.

§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AJA Document A201-2007; in such
case, the Guaranteed Maximum Price and Conh·act Time shall be increased as provided in Section 14.3.2 of AIA

Additions and Deletions Report for AIA Document A102™ - 2007 (formerly A111 ™ - 1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974,
                                                                                                          9
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING : This AJA Document Is protected by U.S. Copyright Law        5
and International Treaties. Unauthorized reproduction or distribution of this AJA® Document, or any portion of It, may resull In severe civi l and criminal
penallies, and will be prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                              (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 33 of 137



Document A201-2007, except that the term "profit" shall be understood to mean the Contractor's Fee as described in
Sections 5.1.1 and Section 6.4 of this Agreement.Agreement

PAGE 12

Q_¾ per annum




Jim Jebbia, Sr. Director - Facilities and Constrnction
Brian Bond, Manager of Construction
1221 River Bend Drive, Suite 120
Dallas, TX 75247
 Telephone Number: {214)951-0962
 Fax Number: {214)630-4740



Dave Grabosky
8623 Commodity Circle
Orlando, FL 32819
Telephone Number: {407) 352 4443

PAGE13

          Supplemental                      Exhibit B
          Conditions



            Exhibit C                       Drawings and
                                            Specifications List.

§ 16.1.5 The Drawings: Will be provided prior to execution by the parties.



            Exhibit C                                             Drawings and
                                                                  Specifications List



                       1.    Notice to Proceed dated {4/21/14)
                       2.    Exhibit A- Schedule of Values dated (6/10/14)
                       3.    Cost Saving List dated (6/10/14)
                       4.    Clarifications dated (6/10/14)
                       5.    Exhibit B - Supplemental Conditions
                       6.    Exhibit C- Drawings and Specifications List
                       7.    Exhibit D - Description of Division I 000 Costs
                       8.    Exhibit E - Insurance Requirements
                       9.    Exhibit F - Payout Authorization
                       10.   Exhibit 0 - GC Checklist for Closeout Requirements

PAGE 14

             See Exhibit E


Additions and Deletions Report for AIA Document A102'" - 2007 {formerly A111 '" -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974,
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA,., Document Is p rotected by U.S. Copyright Law    6
and International Treaties. Unauthorized reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844 1 which expires on 04/21/2015, and Is not for resale.
User Notes:                 -                                                                                                             (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 34 of 137




  Michael J. Brown                                                          Dave Grabosky
  Vice President of Resort Development                                      President
 (Printed name and title)                                                   (Printed name and title)



 (Printed 11m11e mid Ntle)                                                  (Prin!ed llfllllC mid !Nl-e)
 Joe Conner
 Chief Financial Officer




Additions and Deletions Report for AIA Document A102'" - 2007 (formerly A111 '" -1997). Copyright© 1920, 1925, 1951, 1958, 1961, 1963, 1967, 1974,
1978, 1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIAe Document i s protected by U.S. Copyright Law       7
and International Treaties. Unauthorized reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and c riminal
penalties, and will be prosecuted to the maximum extent possible under the law. This document was produced by AIA software at 16:42:22 on 06/10/2014
under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                              (1348813417)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 35 of 137




Certification of Document's Authenticity
A/A® Document 0401™ - 2003

I, , hereby certify, to the best ofmy knowledge, information and belief, that I created the attached final document
simultaneously with its associated Additions and Deletions Report and this certification at I 6:42:22 on 06/10/2014
under Order No. 5523426844_ 1 from ATA Contract Documents software and that in preparing the attached final
document I made no changes to the original text of AIA® Document Al02nr -2007, Standard Form of Agreement
Between Owner and Contractor where the basis of payment is the Cost of the Work Plus a Fee with a Guaranteed
Maximum Price, as published by the ATA in its software, other than those additions and deletions shown in the
associated Additions and Deletions Report.




(Dated)




AJA Document 0401 ' " - 2003. Copyright© 1992 and 2003 by The American Institute of Architects. All rights reserved. WARNING : This Al Ac Document is
                                                                                                                   8
protected by U.S. Copyri ght Law and International Treaties. Unauthorized reproduction or distribution of this AJA Document, or any portion of it, may   1
result In severe civil and crimi nal penalties, and will be prosecuted to the maximum extent possible under the law. This document was produced by AIA
software at 16:42:22 on 06/10/2014 under Order No.5523426844_1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                             (134881341 7)
             Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 36 of 137




        IAIA Document A201" - 2007
        General Conditions of the Contract for Construction
        for the following PROJECT:
        (Name a11d location or address)
        OCR 29001C01 Ocean Club Resort
        19418 San Luis Pass Road                                                                                            ADDITIONS AND DELETIONS:
                                                                                                                            The author of this document has
        Galveston, TX 77514
                                                                                                                            added information needed for its
                                                                                                                            completion. The author may also
        THE OWNER:                                                                                                          have revised the text of the original
        (Name, legal status and address)                                                                                    AIA standard form. An Additions and
        SilverleafResorts, Inc.                                                                                             Deletions Report that notes added
        1221 River Bend Drive, Suite 120                                                                                    information as well as revisions to the
        Dallas, TX 75247                                                                                                    standard form text is available from
                                                                                                                            the author and should be reviewed. A
        THE ARCHITECT:                                                                                                      vertical line in the left margin of this
        (Name, legal status and address)                                                                                    document indicates where the author
        The Mah·ix Design Companies, Inc                                                                                    has added necessary information
        6213 Skyline Drive, Suite 100                                                                                       and where the author has added to or
        Houston, TX 77057                                                                                                   deleted from the original AIA text.

                                                                                                                            This document has important legal
        TABLE OF ARTICLES                                                                                                   consequences. Consultation with an
                                                                                                                            attorney is encouraged with respect
        1          GENERAL PROVISIONS                                                                                       to its completion or modification.

        2          OWNER

        3          CONTRACTOR

        4          ARCHITECT

        5          SUBCONTRACTORS

        6          CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS

        7          CHANGES IN THE WORK

        8          TIME

        9          PAYMENTS AND COMPLETION

        10         PROTECTION OF PERSONS AND PROPERTY

        11         INSURANCE AND BONDS

        12         UNCOVERING AND CORRECTION OF WORK

        13         MISCELLANEOUS PROVISIONS

        14         TERMINATION OR SUSPENSION OF THE CONTRACT

        15         CLAIMS AND DISPUTES


        AIA Document A201'" -2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.                                                                  e
        Institute of Architects. All rights reserved. WARNING: This AIA Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized
        reproduction or distribution of this Al'Ae Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
                                                                                                                                                                       1
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 37 of 137




        INDEX                                                                        Architect's Administration of the Contract
        (Topics and numbers in bold are section headings.)                           3.1.3, 4.2, 3.7.4, 15.2, 9.4.1, 9.5
                                                                                     Architect's Approvals
                                                                                     2.4, 3.1.3, 3.5, 3. 10.2, 4.2.7
        Acceptance of Nonconforming Work                                             Architect's Authority to Reject Work
        9.6.6, 9.9.3, 12.3                                                           3.5, 4.2.6, 12.1.2, 12.2. 1
        Acceptance of Work                                                           Architect's Copyright
        9.6.6, 9.8.2, 9.9.3, 9. IO. I, 9.10.3, 12.3                                  I. 1.7, 1.5
        Access to Work                                                               Architect's Decisions
        3.16, 6.2.1, 12.1                                                            3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 4.2.14, 6.3,
        Accident Prevention                                                          7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2, 9.4. 1, 9.5, 9.8.4, 9.9.1 ,
        10                                                                           13.5.2, 15.2, 15.3
        Acts and Omissions                                                           Architect's Inspections
        3.2, 3.3.2, 3.12.8, 3.18, 4.2.3, 8.3. 1, 9.5.1, 10.2.5,                      3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1, 13.5
        10.2.8, 13.4.2, 13.7, 14.1, 15.2                                             Architect's Instructions
        Addenda                                                                      3.2.4, 3.3.1, 4.2.6, 4.2.7, 13 .5.2
        1.1.1 , 3.11                                                                 Architect's Interpretations
        Additional Costs, Claims for                                                 4.2.11, 4.2. 12
        3.7.4, 3.7.5, 6.1.1, 7.3.7.5, 10.3, 15.1.4                                   Architect's Project Representative
        Additional Inspections and Testing                                           4.2.10
        9.4.2, 9.8.3, 12.2. l , 13.5                                                 Architect's Relationship with Contractor
        Additional Insured                                                           1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5,
        11.1.4                                                                       3.7.4, 3.7 .5, 3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16, 3.18,
        Additional Time, Claims for                                                  4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3, 9.4, 9.5,
        3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2, 15.1.5                                   9.7, 9.8, 9.9, 10.2.6, 10.3, 11.3.7, 12, 13.4.2, 13.5, 15.2
        Administration of the Contract                                               Architect's Relationship with Subcontractors
        3.1.3, 4.2, 9.4, 9.5                                                         1.1.2, 4.2.3, 4.2.4, 4.2.6, 9.6.3, 9.6.4, 11.3.7
        Advertisement or Invitation to Bid                                           Architect's Representations
        1.1.1                                                                        9.4.2, 9.5.1, 9.10.1
        Aesthetic Effect                                                             Architect's Site Visits
        4.2.13                                                                       3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
        Allowances                                                                   Asbestos
        3.8, 7.3.8                                                                   10.3.1
        All-risk Insurance                                                           Attorneys' Fees
        11.3.1, 11.3.1.1                                                             3.1 8. 1, 9.10.2, 10.3.3
        Applications for Payment                                                     Award of Separate Contracts
        4.2.5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7, 9.10, 11.1.3                 6.1.1, 6.1.2
        Approvals                                                                    Award of Subcontracts and Other Contracts for
        2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10,                   Portions of the Work
        4.2.7, 9.3.2, 13.5.1                                                         5.2
        Arbitration                                                                  Basic Definitions
        8.3.1, 11.3.10, 13.1 , 15.3.2, 15.4                                          1.1
        ARCHITECT                                                                    Bidding Requirements
        4                                                                            1.1.1 , 5.2.1, 11.4.1
        Architect, Definition of                                                     Binding Dispute Resolution
        4.1.1                                                                        9.7, 11.3.9, 11.3.10, 13.1, 15.2.5, 15.2.6.1, 15.3.1 ,
        Architect, Extent of Authority                                               15.3.2, 15.4.1
        2.4, 3. 12.7, 4.1, 4.2, 5.2, 6.3, 7.1.2, 7.3.7, 7.4, 9.2,                    Boiler and Machinery Insurance
        9.3.1, 9.4, 9.5, 9.6.3, 9.8, 9.10.l, 9.10.3, 12.1, 12.2.1 ,                  11.3.2
        13 .5.1 , 13.5.2, 14.2.2, 14.2.4, 15.1.3, 15.2.1                             Bonds, Lien
        Architect, Limitations of Authority and Responsibility                       7.3.7.4, 9.10.2, 9.10.3
        2. 1.1 , 3.12.4, 3.12.8, 3. 12.10, 4.1 .2, 4.2.1, 4.2.2, 4.2.3,              Bonds, Performance, and P ayment
        4.2.6, 4.2.7, 4.2.10, 4.2. 12, 4.2.13, 5.2.1, 7.4, 9.4.2,                    7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11.4
        9.5.3, 9.6.4, 15.1.3, 15.2                                                   Building Permit
        Architect's Additional Services and Expenses                                 3.7.1
        2.4, 11.3.1.1 , 12.2.1, 13.5.2, 13.5.3, 14.2.4
        AIA Document A201'" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights re served. WARNING: This AJA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized       2
        reproduction or distribution of this AIAe Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 38 of 137



        Capitalization                                                                 Compliance with Laws
        1.3                                                                            1.6, 3.2.3, 3.6, 3.7, 3.12. 10, 3.13, 4.1.1, 9.6.4, 10.2.2,
        Certificate of Substantial Completion                                          11.1, I 1.3, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14.1.1 ,
        9.8.3, 9.8.4, 9.8.5                                                             14.2. 1.3, 15.2.8, 15.4.2, 15.4.3
        Certificates for Payment                                                       Concealed or Unknown Conditions
        4.2.1, 4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7,                       3.7.4, 4.2.8, 8.3.1, I 0.3
        9.10.1, 9.10.3, 14.1.1.3 , 14.2.4, 15.1.3                                      Conditions of the Contract
        Certificates ofinspection, Testing or Approval                                  I. I. I, 6.1.1, 6.1.4
        13.5.4                                                                         Consent, Written
        Certificates of Insurance                                                      3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1,
        9.10.2, I 1.1.3                                                                9.10.2, 9.10.3, I l.3.1, 13.2, 13.4.2, 15.4.4.2
        Change Orders                                                                  Consolidation or Joinder
        1.1.1, 2.4, 3.4.2, 3.7.4, 3.8.2.3, 3.11, 3.12.8,4.2.8,                         15.4.4
        5.2.3, 7.1.2, 7.1 .3, 7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10, 8.3.1,                 CONSTRUCTION BY OWNER OR BY
        9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2, 11.3.4, 11.3.9, 12.1.2,                     SEPARATE CONTRACTORS
        15.1.3                                                                         l.l.4, 6
        Change Orders, Definition of                                                   Construction Change Directive, Definition of
        7.2.1                                                                          7.3.1
        CHANGES IN THE WORK                                                            Construction Change Directives
        2.2.1, 3.11, 4.2.8, 7, 7.2.1, 7.3.1, 7.4, 8.3.1, 9.3.1.1,                      1.1.1,3.4.2,3.12.8,4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3,
        11.3.9                                                                         9.3.1.1
        Claims, Definition of                                                          Construction Schedules, Contractor's
        15.1.1                                                                         3.10, 3.12. 1, 3.12.2, 6.1.3, 15.1.5.2
        CLAIMS AND DISPUTES                                                            Contingent Assignment of Subcontracts
        3.2.4, 6.1.1, 6.3, 7.3.9, 9.3.3, 9.10.4, 10.3.3, 15, 15.4                      5.4, 14.2.2.2
        Claims and Timely Assertion of Claims                                          Continuing Contract Performance
        15.4.1                                                                         15.1.3
        Claims for Additional Cost                                                     Contract, Definition of
        3.2.4, 3.7.4, 6.1.1, 7.3.9, 10.3.2, 15.1.4                                     1.1.2
        Claims for Additional Time                                                     CONTRACT, TERMINATION OR
        3.2.4, 3.7.4, 6.1.1, 8.3.2, 10.3.2, 15.1.5                                     SUSPENSION OF THE
        Concealed or Unknown Conditions, Claims for                                    5.4.1.1, 11.3.9, 14
        3.7.4                                                                          Contract Administration
        Claims for Damages                                                             3.1.3, 4, 9.4, 9.5
        3.2.4, 3.1 8, 6.1.1, 8.3.3, 9.5.1, 9.6.7, 10.3.3, 11.1.1,                      Conh·act Award and Execution, Conditions Relating
        11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6                                         to
        Claims Subject to Arbih·ation                                                  3.7.1 , 3.10, 5.2, 6.1, 11.1.3, 11.3.6, 11.4.1
        15.3.1, 15.4.l                                                                 Contract Documents, Copies Furnished and Use of
        Cleaning Up                                                                    1.5.2, 2.2.5, 5.3
        3.15, 6.3                                                                      Contract Documents, Definition of
        Commencement of the Work, Conditions Relating to                               1.1.1
        2.2.l, 3.2.2, 3.4.l , 3.7.l, 3.10.1, 3.12.6, 5.2.l, 5.2.3,                     Contract Sum
        6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.3.1, 11.3.6, 11.4.1,                      3.7.4, 3.8, 5.2.3, 7.2, 7.3, 7.4, 9.1, 9.4.2, 9.5. l.4, 9.6.7,
        15.1.4                                                                         9.7, 10.3.2, 11.3.1, 14.2.4, 14.3.2, 15.1.4, 15.2.5
        Commencement of the \Vork, Definition of                                       Contract Sum, Definition of
        8.1.2                                                                          9.1
        Communications Facilitating Contract                                           Contract Time
        Administration                                                                 3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3. l, 7.3.5, 7.4,
        3.9.1, 4.2.4                                                                   8.1.1, 8.2.1 , 8.3.1, 9.5.1 , 9.7, 10.3.2, 12.l.1, 14.3.2,
        Completion, Conditions Relating to                                             15.1.5.1, 15.2.5
        3.4. l, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9. l,                     Contract Time, Definition of
        9.10, 12.2, 13.7, 14.1.2                                                       8.1.1
        COMPLETION, PAYMENTS AND                                                       CONTRACTOR
        9                                                                              3
        Completion, Substantial                                                        Contractor, Definition of
        4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.l, 9.10.3, 12.2,                   3.1, 6.1.2
        13.7
        AJA Document A201™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: Thi s AIA9 Document is protected by U.S. Copyright Law and International Treaties. Unauthorized           3
        reproduction or distribution of this AIA9 Document, or any portion of ii, may result in severe civil and criminal penalti es, and wi ll be prosecuted l o t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                  (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 39 of 137



        Contractor's Construction Schedules                                         Cutting and Patching
        3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2                                       3.14, 6.2.5
        Contractor's Employees                                                      Damage to Construction of Owner or Separate
        3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, I0.2, 10.3,                 Contractors
        11.1.1, 11.3.7, 14.1, 14.2.1.1                                              3. I 4.2, 6.2.4, I 0.2.1.2, I 0.2.5, I 0.4, 11. 1.1 , 11.3,
        Contractor's Liability Insurance                                            12.2.4
        11.1                                                                        Damage to the Work
        Contractor's Relationship with Separate Contractors                         3.14.2, 9.9.1, I 0.2.1.2, 10.2.5, 10.4, 11.3.1, 12.2.4
        and Owner's Forces                                                          Damages, Claims for
        3.12.5, 3.14.2, 4.2.4, 6, 11.3.7, 12.1.2, 12.2.4                            3.2.4, 3.18, 6.1.1, 8.3.3, 9.5.1 , 9.6.7, 10.3.3, 11.1.1 ,
        Contractor's Relationship with Subcontractors                               11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6
        1.2.2, 3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,                      Damages for Delay
        11.3.1.2, 11.3.7, 11.3.8                                                    6.1.1, 8.3.3, 9.5.1.6, 9.7, 10.3.2
        Contractor's Relationship with the Architect                                Date of Commencement of the Work, Definition of
        1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3.5,                  8.1.2
        3.7.4, 3.10, 3.11, 3.12, 3.16, 3.18, 4.1.3, 4.2, 5.2, 6.2.2,                Date of Substantial Completion, Definition of
        7, 8.3.1, 9.2, 9.3, 9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6, 10.3,                  8.1.3
        11.3.7, 12, 13.5, 15.1.2, 15.2.1                                            Day, Definition of
        Contractor's Representations                                                8.1.4
        3.2.1, 3.2.2, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.8.2                       Decisions of the Architect
        Contractor's Responsibility for Those Performing the                        3.7.4, 4.2.6, 4.2.7, 4,2.11 , 4.2.12, 4.2.13, 15.2, 6.3,
        Work                                                                        7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2, 9.4, 9.5.1 , 9.8.4, 9.9.1 ,
        3,3.2, 3.18, 5.3, 6.1.3, 6.2, 9.5.1, 10.2.8                                 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
        Contractor's Review of Contract Documents                                   Decisions to W ithhold Certification
        3.2                                                                         9.4.1, 9.5, 9.7, 14.1.1.3
        Contractor's Right to Stop the Work                                         Defective or Nonconforming Work, Acceptance,
        9.7                                                                         Rejection and C01Tection of
        Contractor's Right to Terminate the Contract                                2.3, 2.4, 3.5, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6, 9.8.2,
        14.1, 15.1.6                                                                9.9.3, 9.10.4, 12.2.1
        Contractor's Submittals                                                     Definitions
        3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2,                   I.I, 2.1.1, 3.1.1, 3.5, 3.12.1, 3.12.2, 3.12.3, 4.1.1,
        9.8.3, 9.9.1, 9.10.2, 9.10.3, I I. 1.3, 11.4.2                              15.1.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 8.1, 9.1, 9.8.1
        Contractor's Superintendent                                                 Delays and Extensions of Time
        3.9, 10.2.6                                                                 3.2, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4, 8.3, 9.5.1, 9.7,
        Contractor's Supervision and Construction                                   10.3.2, 10.4, 14.3.2, 15.1.5, 15.2.5
        Procedures                                                                  Disputes
        1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3,                6.3, 7.3.9, 15.1, 15.2
        7.3.5, 7.3.7, 8.2, 10, 12, 14, 15.1.3                                       Documents and Samples at the Site
        Contractual Liability Insurance                                             3.11
        11.1.1.8, 11.2                                                              Drawings, Definition of
        Coordination and Correlation                                                1.1.5
        1.2, 3.2.1, 3.3.1, 3.10, 3.12.6, 6.1.3, 6.2.1                               Drawings and Specifications, Use and Ownership of
        Copies Furnished of Drawings and Specifications                             3.11
        1.5, 2.2.5, 3.11                                                            Effective Date oflnsurance
        Copyrights                                                                  8.2.2, 11.1.2
        1.5, 3.17                                                                   Emergencies
        Correction of Work                                                          10.4, 14.1.1.2, 15.1.4
        2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2, 12.2                   Employees, Contractor's
        Correlation and Intent of the Contract Documents                            3.3.2, 3.4.3, 3.8.1, 3.9, 3.18.2, 4.2.3, 4.2.6, 10.2,
        1.2                                                                         10.3.3, I 1.1.1, 11.3.7, 14.1, 14.2.1.1
        Cost, Definition of                                                         Equipment, Labor, Materials or
        7.3.7                                                                       1.1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15.1,
        Costs                                                                       4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3,
        2.4, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3,                      9.10.2, 10.2.1, I 0.2.4, 14.2.1.1, 14.2.1.2
        7.3.3.3, 7.3.7, 7.3.8, 7.3.9, 9.10.2, 10.3.2, 10.3.6, 11.3,
        12.1.2, 12.2.1, 12.2.4, 13.5, 14


        AJA Document A201 ™ - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and International Treaties. Unauthorized        4
        reproduction or distribution of this AIAe Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. Thi s document was produced by AIAsoflware at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 40 of 137



        Execution and Progre.s s of the Work                                          Insurance, Boiler and Machinery
        1.1.3, 1.2.1, 1.2.2, 2.2.3, 2.2.5, 3.1 , 3.3.1, 3.4.1, 3.5,                   11.3.2
        3.7.1, 3.10.1, 3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5, 8.2,                     Insurance, Contractor's Liability
        9.5.1, 9.9.1, 10.2, 10.3, 12.2, 14.2, 14.3.1, 15.1.3                          11.1
        Extensions of Time                                                            Insurance, Effective Date of
        3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3, 7.4, 9.5.1, 9.7, 10.3.2,                     8.2.2, 11.1.2
        10.4, 14.3, 15.1.5, 15.2.5                                                    Insurance, Loss of Use
        Failure of Payment                                                            11.3.3
        9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2                                Insurance, Owner's Liability
        Faulty Work                                                                   11.2
        (See Defective or Nonconforming Work)                                         Insurance, Property
        Final Completion and Final Payment                                            I0.2.5, 11.3
        4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.3.1, 11.3.5,                    Insurance, Stored Materials
        12.3, 14.2.4, 14.4.3                                                          9.3 .2
        Financial Anangements, Owner's                                                INSURANCE AND BONDS
        2.2.1, 13.2.2, 14.1.1.4                                                       11
        Fire and Extended Coverage Insurance                                          Insurance Companies, Consent to Partial Occupancy
        11.3.1.l                                                                      9.9.1
        GENERAL PROVISIONS                                                            Intent of the Contract Documents
        1                                                                             1.2.1, 4.2.7, 4.2.12, 4.2.13, 7.4
        Governing Law                                                                 Interest
        13.1                                                                          13.6
        Guarantees (See Warranty)                                                     Interpretation
        Hazardous Materials                                                           1.2.3, 1.4, 4.1.1, 5.1, 6.1.2, 15.1.1
        I 0.2.4, 10.3                                                                 Interpretations, Written
        Identification of Subcontractors and Suppliers                                4.2.11, 4.2.12, 15.1.4
        5.2.1                                                                         Judgment on Final Award
        Indemnification                                                               I5.4.2
        3.17, 3.18, 9. 10.2, 10.3.3, 10.3.5, 10.3.6, 11.3.1.2,                        Labor and Materials, Equipment
        11.3.7                                                                        I. 1.3, 1.1.6, 3.4, 3.5, 3.8.2, 3.8.3, 3.12, 3.13, 3.15. I,
        Information and Services Required of the Owner                                4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3, 9.5.1.3,
        2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5,                      9.10.2, 10.2.1, 10.2.4, 14.2.1.1 , 14.2.1.2
        9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.4, 13.5.1,                      Labor Disputes
        13.5.2, 14.1.1.4, 14.1.4, 15.1.3                                              8.3.1
        Initial Decision                                                              Laws and Regulations
        15.2                                                                          1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1,
        Initial Decision Maker, Definition of                                         10.2.2, 11.1.1, 11.3, 13.1, 13.4, 13.5.1, 13.5.2, 13.6,
        1.1.8                                                                         14, 15.2.8, 15.4
        Initial Decision Maker, Decisions                                             Liens
        14.2.2, 14.2.4, 15.2. I, 15.2.2, 15.2.3, 15.2.4, 15.2.5                       2.1.2, 9.3.3, 9.10.2, 9.10.4, 15.2.8
        Initial Decision Maker, Extent of Authority                                   Limitations, Statutes of
        14.2.2, 14.2.4, 15.1.3, 15.2.1 , 15.2.2, 15.2.3, 15.2.4,                      12.2.5, 13.7, 15.4.1.1
        15.2.5                                                                        Limitations of Liability
        Injury or Damage to Person or Property                                        2.3, 3.2.2, 3.5, 3.12.10, 3.17, 3.18.1, 4.2.6, 4.2.7,
        10.2.8, 10.4                                                                  4.2.12, 6.2.2, 9.4.2, 9.6.4, 9.6.7, 10.2.5, 10.3.3, 11.1.2,
        Inspections                                                                   11.2, 11.3.7, 12.2.5, 13.4.2
        3.1.3, 3.3.3, 3.7.1, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3,                       Limitations of Time
        9.9.2, 9.10.1, 12.2.1, 13.5                                                   2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7,
        Instructions to Bidders                                                       5.2, 5.3, 5.4. I , 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3,
        1.1.1                                                                         9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3, 11.3.1.5,
        Instructions to the Contractor                                                 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14, 15
        3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2, 12, 13.5.2                              Loss of Use Insurance
        Instruments of Service, Definition of                                         11.3.3
        1.1.7                                                                         Material Suppliers
        Insurance                                                                      1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
        3.18.1, 6.1.1, 7.3.7, 9.3.2, 9.8.4, 9.9.1, 9.10.2, 11                         Materials, Hazardous
                                                                                       I 0.2.4, 10.3
        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 19 18, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA8 Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          5
        reproduction o r distribution of this AJA~ Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                 (1198876727)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 41 of 137



        Materials, Labor, Equipment and                                              Owner's Authority
        1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5, 3.8.2, 3.8.3, 3.12, 3.13,                   1.5, 2.1.1, 2.3, 2.4, 3.4.2, 3.8.1, 3.12.10, 3.14.2, 4.1.2,
        3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1 , 7.3.7, 9.3.2, 9.3.3,                    4.1.3, 4.2.4, 4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1, 6.3, 7.2.1,
        9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4, 14.2.1.1, 14.2.1.2                        7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.l, 9.6.4, 9.9.1,
        Means, Methods, Techniques, Sequences and                                    9.10.2, 10.3.2, I I. 1.3, 11.3.3, 11.3.10, 12.2.2, 12.3,
        Procedures of Construction                                                   13.2.2, 14.3, 14.4, 15.2.7
        3.3.1, 3.12. 10, 4.2.2, 4.2.7, 9.4.2                                         Owner's Financial Capability
        Mechanic's Lien                                                              2.2.1, 13.2.2, 14.1.1.4
        2.1.2, 15.2.8                                                                Owner's Liability Insurance
        Mediation                                                                    11.2
        8.3.1, I 0.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3,                        Owner's Relationship with Subcontractors
        15.4.1                                                                       1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
        Minor Changes in the Work                                                    Owner's Right to Carry Out the \Vork
        1.1.1, 3.12.8, 4.2.8, 7.1, 7.4                                               2.4, 14.2.2
        MISCELLANEOUS PROVISIONS                                                     Owner's Right to Clean Up
        13                                                                           6.3
        Modifications, Definition of                                                 Owner's Right to Perform Construction and to
        1.1.1                                                                        Award Separate Contracts
        Modifications to the Contract                                                6.1
        I.I.I, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1, 9.7,                      Owner's Right to Stop the Work
        10.3.2, 11.3.1                                                               2.3
        Mutual Responsibility                                                        Owner's Right to Suspend the Work
        6.2                                                                          14.3
        Nonconforming Work, Acceptance of                                            Owner's Right to Terminate the Contract
        9.6.6, 9.9.3, 12.3                                                           14.2
        Nonconforming Work, Rejection and Correction of                              Ownership and Use of Drawings, Specifications
        2.3, 2.4, 3.5, 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3, 9.10.4,                    and Other Instruments of Service
        12.2.1                                                                       1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11, 3.17, 4.2.12,
        Notice                                                                       5.3
        2.2.1, 2.3, 2.4, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1, 9.7,                    Pa1·tial Occupancy or Use
        9.10, 10.2.2, 11.1.3, 12.2.2.1, 13.3, 13.5.1, 13.5.2,                        9.6.6, 9.9, 11.3.1.5
        14.1, 14.2, 15.2.8, 15.4.1                                                   Patching, Cutting and
        Notice, Written                                                              3.14, 6.2.5
        2.3, 2.4, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1, 9.7, 9.10,                   Patents
        I 0.2.2, 10.3, 11.1.3, 11.3.6, 12.2.2.1, 13.3, 14, 15.2.8,                   3.17
        15.4.1                                                                       Payment, Applications for
        Notice of Claims                                                             4.2.5, 7.3.9, 9.2, 9.3 , 9.4, 9.5, 9.6.3, 9.7, 9.8.5, 9.10.1,
        3.7.4, 10.2.8, 15.1.2, 15.4                                                  14.2.3, 14.2.4, 14.4.3
        Notice of Testing and Inspections                                            Payment, Certificates for
        13.5.1, 13.5.2                                                               4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7, 9.10.1,
        Observations, Contractor's                                                   9.10.3, 13.7, 14.1.1.3, 14.2.4
        3.2, 3.7.4                                                                   Payment, Failure of
        Occupancy                                                                    9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
        2.2.2, 9.6.6, 9.8, 11.3.1.5                                                  Payment, Final
        Orders, Written                                                              4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 1 I. 1.3, 11.4.1, 12.3,
        1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1, 13.5.2,                 13.7, 14.2.4, 14.4.3
        14.3.1                                                                       Payment Bond, Performance Bond and
        OWNER                                                                        7.3.7.4, 9.6.7, 9.10.3, 11.4
        2                                                                            Payments, Progress
        Owner, Definition of                                                         9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
        2.1.1                                                                        PAYMENTS AND COMPLETION
        Owner, Information and Services Required of the                              9
        2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2,                      Payments to Subcontractors
        9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2, 11.3, 13.5.1,                     5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 14.2. 1.2
        13.5.2, 14.1.1.4, 14.1.4, 15.1.3                                             PCB
                                                                                     I 0.3.1


        AIA Document A201 '" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA"' Document is protected by U.S. Copyright Law and International Treaties. Unauthorized       6
        reproduction or distribution of this AIA" Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to the
        m aximum extent poss Ible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/2112015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 42 of 137



        Performance Bond and Payment Bond                                            Rules and Notices for Arbitration
        7.3.7.4, 9.6.7, 9.10.3, 11.4                                                 15.4.1
        Permits, Fees, Notices and Compliance with Laws                              Safety of Persons and Property
        2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2                                            10.2, 10.4
        PERSONS AND PROPERTY, PROTECTION OF                                          Safety Precautions and Programs
        10                                                                           3.3.1, 4.2.2, 4.2.7, 5.3, 10.1, 10.2, 10.4
        Polychlorinated Biphenyl                                                     Samples, Definition of
        10.3.1                                                                       3.12.3
        Product Data, Definition of                                                  Samples, Shop Drawings, Product Data and
        3.12.2                                                                       3.11, 3.12, 4.2.7
        Product Data and Samples, Shop Drawings                                      Samples at the Site, Documents and
        3.11, 3.12, 4.2.7                                                            3.11
        Progress and Completion                                                      Schedule of Values
        4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3                                       9.2, 9.3.l
        Progress Payments                                                            Schedules, Consh·uction
        9.3, 9.6, 9.8.5, 9. I 0.3, 13.6, 14.2.3, 15.1.3                              3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
        Project, Definition of                                                       Separate Contracts and Contractors
        1.1.4                                                                        1.1.4, 3.12.5, 3. 14.2, 4.2.4, 4.2.7, 6, 8.3.1, 12.1.2
        Project Representatives                                                      Shop Drawings, Definition of
        4.2.10                                                                       3.12.1
        Property Insurance                                                           Shop Drawings, Product Data and Samples
        10.2.5, 11.3                                                                 3.11,3.12,4.2.7
        PROTECTION OF PERSONS AND PROPERTY                                           Site, Use of
        10                                                                           3.13, 6.1.1, 6.2.1
        Regulations and Laws                                                         Site Inspections
        1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1,                    3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
        10.2.2, I I.I , 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14,                  Site Visits, Architect's
        15.2.8, 15.4                                                                 3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
        Rejection of Work                                                            Special Inspections and Testing
        3.5, 4.2.6, 12.2.1                                                           4.2.6, 12.2.1, 13.5
        Releases and Waivers of Liens                                                Specifications, Definition of
        9.10.2                                                                       1.1.6
        Representations                                                              Specifications
        3.2.1, 3.5, 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2, 9.5.1, 9.8.2,                1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17,4.2.14
        9.10.1                                                                       Statute of Limitations
        Representatives                                                              13.7, 15.4.1.1
        2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2. l 0, 5.1.1, 5.1.2,              Stopping the Work
        13.2.1                                                                       2.3, 9.7, 10.3, 14.1
        Responsibility for Those Performing the Work                                 Stored Mate1ials
        3.3.2, 3.18, 4.2.3, 5.3, 6.1.3, 6.2, 6.3, 9.5.1, 10                          6.2.1, 9.3.2, 10.2.1.2, 10.2.4
        Retainage                                                                    Subcontractor, Definition of
        9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3                                   5.1.1
        Review of Contract Documents and Field                                       SUBCONTRACTORS
        Conditions by Contractor                                                      5
        3.2, 3.12.7, 6.1.3                                                            Subcontractors, Work by
        Review of Contractor's Submittals by Owner and                                1.2.2, 3.3.2, 3.12.l, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2, 9.6.7
        Architect                                                                     Subcontractual Relations
        3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2                       5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 14.1, 14.2.1
        Review of Shop Drawings, Product Data and Samples                             Submittals
        by Contractor                                                                 3. IO, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3, 9.8,
        3.12                                                                          9.9.1, 9.10.2, 9.10.3, I 1.1.3
        Rights and Remedies                                                           Submittal Schedule
         1.1.2, 2.3, 2.4, 3.5, 3.7.4, 3.15.2, 4.2.6, 5.3, 5.4, 6.1,                   3.10.2, 3.12.5, 4.2.7
        6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3, 12.2.2, 12.2.4,                    Subrogation, Waivers of
        13.4, 14, 15.4                                                                6.1.1 , 11.3.7
        Royalties, Patents and Copyrights
        3.17
        AIA Document A201'" - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by T he American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected by U.S. Copyright Law and International Treaties. Unauthorized          7
        reproduction or distribution of this AIA" Document, or any portion of ii, may result In severe civil and criminal penalties, and w ill be prosecuted l o the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expi res
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1 198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 43 of 137



        Substantial Completion                                                       Time Limits
        4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3, 12.2,                 2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4 .2,
        13.7                                                                         5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1, 9.3.3, 9.4.1,
        Substantial Completion, Definition of                                        9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 1 I. 1.3, 12.2, 13.5, 13 .7, 14,
        9.8.1                                                                        15.1.2, 15.4
        Substitution of Subcontractors                                               Time Limits on Claims
        5.2.3, 5.2.4                                                                 3.7.4, 10.2.8, 13.7, 15.1.2
        Substitution of Architect                                                    Title to Work
        4.1.3                                                                        9.3.2, 9.3.3
        Substitutions of Materials                                                   Transmission of Data in Digital Form
        3.4.2, 3.5, 7.3.8                                                            1.6
        Sub-subcontractor, Definition of                                             UNCOVERING AND CORRECTION OF WORK
        5.1.2                                                                        12
        Subsurface Conditions                                                        Uncovering of Work
        3.7.4                                                                        12.1
        Successors and Assigns                                                       Unforeseen Conditions, Concealed or Unknown
        13.2                                                                         3.7.4, 8.3.1, 10.3
        Superintendent                                                               Unit Prices
        3.9, 10.2.6                                                                  7.3.3.2, 7.3.4
        Supervision and Construction Procedures                                      Use of Documents
        1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4, 7.1.3,                 1.1.1 , 1.5, 2.2.5, 3.12.6, 5.3
        7.3.7, 8.2, 8.3.1, 9.4.2, 10, 12, 14, 15.1.3                                 Use of Site
        Surety                                                                       3.13, 6.1.1, 6.2.1
        5.4.1.2, 9.8.5, 9. 10.2, 9.10.3, 14.2.2, 15.2.7                              Values, Schedule of
        Surety, Consent of                                                           9.2, 9.3.1
        9.10.2, 9.10.3                                                               Waiver of Claims by the Architect
        Surveys                                                                      13.4.2
        2.2.3                                                                        Waiver of Claims by the Contractor
        Suspension by the Owner for Convenience                                      9.10.5, 13.4.2, 15.1.6
        14.3                                                                         Waiver of Claims by the Owner
        Suspension of the Work                                                       9.9.3, 9.10.3, 9.10.4, 12.2.2.1, 13.4.2, 14.2.4, 15.1.6
        5.4.2, 14.3                                                                  Waiver of Consequential Damages
        Suspension or Termination of the Contract                                    14.2.4, 15.1.6
        5.4.1.1, 14                                                                  Waiver of Liens
        Taxes                                                                        9.10.2, 9.10.4
        3.6, 3.8.2.1, 7.3.7.4                                                        Waivers of Subrogation
        Termination by the Contractor                                                6.1.1, 11.3.7
        14.1, 15.1.6                                                                 Warranty
        Termination by the Owner for Cause                                           3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2, 13.7
        5.4.1.1 , 14.2, 15.1.6                                                       Weather Delays
        Termination by the Owner for Convenience                                     15.1.5.2
        14.4                                                                         Work, Definition of
        Termination of the Architect                                                 1.1.3
        4.1.3                                                                        Written Consent
        Tem1ination of the Contractor                                                1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5,
        14.2.2                                                                       9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2, 15.4.4.2
        TERMINATION OR SUSPENSION OF THE                                             Written Interpretations
        CONTRACT                                                                     4.2.11,4.2.12
        14                                                                           Written Notice
        Tests and Inspections                                                        2.3, 2.4, 3.3.1, 3.9, 3.12.9, 3.12.10, 5.2. 1, 8.2.2, 9.7,
        3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,                      9.10, 10.2.2, I 0.3, 11.1.3, 12.2.2, 12.2.4, 13.3, 14,
        9.10. 1, 10.3.2, 11.4.1, 12.2.1, 13.5                                        15.4.1
        TIME                                                                         Written Orders
        8                                                                            I.I.I, 2.3, 3.9, 7, 8.2.2, 12.1, 12.2, 13.5.2, 14.3 .1,
        Time, Delays and Extensions of                                               15.1.2
        3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1 , 7.4, 8.3, 9.5.1, 9.7,
        10.3.2, 10.4, 14.3.2, 15.1.5, 15 .2.5
        AIA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
!nit.   Institute of Architects. All rights reserv ed. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized       8
        reproduction or distribution of this AIA" Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04121/2015, and Is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 44 of 137



        ARTICLE 1 GENERAL PROVISIONS
        § 1.1 BASIC DEFINITIONS
        § 1.1.1 THE CONTRACT DOCUMENTS
        The Contract Documents are enumerated in the Agreement between the Owner and Contractor (hereinafter the
        Agreement) and consist of the Agreement, Conditions of the Contract (General, Supplementary and other Conditions),
        Drawings, Specifications, Addenda issued prior to execution of the Contract, other documents listed in the Agreement
        and Modifications issued after execution of the Contract. A Modification is (I) a written amendment to the Contract
        signed by both parties, (2) a Change Order, (3) a Construction Change Directive or (4) a written order for a minor
        change in the Work issued by the Architect. Unless specifically enumerated in the Agreement, the Contract
        Documents do not include the advertisement or invitation to bid, Instrnctions to Bidders, sample forms, other
        information furnished by the Owner in anticipation ofreceiving bids or proposals, the Contractor's bid or proposal, or
        portions of Addenda relating to bidding requirements.

        § 1.1.2 THE CONTRACT
        The Contract Documents form the Contract for Construction. The Contract represents the entire and integrated
        agreement between the pat1ies hereto and supersedes prior negotiations, representations or agreements, either written
        or oral. The Contract may be amended or modified only by a Modification. The Contract Documents shall not be
        construed to create a contractual relationship of any kind (I) between the Contractor and the Architect or the
        Architect's consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor, (3) between the Owner
        and the Architect or the Architect's consultants or (4) between any persons or entities other than the Owner and the
        Contractor. The Architect shall, however, be entitled to perfonnance and enforcement of obligations under the
        Contract intended to facilitate performance of the Architect's duties.

        § 1.1.3 THE WORK
        The term "Work" means the construction and services required by the Contract Documents, whether completed or
        partially completed, and includes all other labor, materials, equipment and services provided or to be provided by the
        Contractor to fulfill the Contractor's obligations. The Work may constitute the whole or a part of the Project.

        § 1.1.4 THE PROJECT
        The Project is the total construction of which the Work performed under the Contract Documents may be the whole or
        a part and which may include construction by the Owner and by separate contractors.

        § 1.1.5 THE DRAWINGS
        The Drawings are the graphic and pictorial portions of the Contract Documents showing the design, location and
        dimensions of the Work, generally including plans, elevations, sections, details, schedules and diagrams.

        § 1.1.6 THE SPECIFICATIONS
        The Specifications are that portion of the Contract Documents consisting of the written requirements for materials,
        equipment, systems, standards and workmanship for the Work, and performance of related services.

        § 1.1.7 INSTRUMENTS OF SERVICE
        Instruments of Service are representations, in any medium of expression now known or later developed, of the tangible
        and intangible creative work performed by the Architect and the Architect's consultants under their respective
        professional services agreements. Instruments of Service may include, without limitation, studies, surveys, models,
        sketches, drawings, specifications, and other similar materials.

        § 1.1.8 INITIAL DECISION MAKER
        The Initial Decision Maker is the person identified in the Agreement to render initial decisions on Claims in
        accordance with Section 15.2 and certify termination of the Agreement under Section 14.2.2.

        § 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
        § 1.2.1 The intent of the Contract Documents is to include a ll items necessary for the proper execution and completion
        of the Work by the Contractor. The Contract Documents are complementary, and what is required by one shall be as
        binding as ifrequired by all; performance by the Contractor shall be required only to the extent consistent with the
        Contract Documents and reasonably inferable from them as being necessary to produce the indicated results.



        AIA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING : This AIA" Document ls protected by U.S. Copyright Law and international Treaties. Unauthorized       9
        reproduction or distribution of this AJA" Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This documenl was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Noles:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 45 of 137



        § 1.2.2 Organization of the Specifications into divisions, sections and articles, and arrangement of Drawings shall not
        control the Contractor in dividing the Work among Subcontractors or in establishing the extent of Work to be
        performed by any trade.

        § 1.2.3 Unless otherwise stated in the Contract Documents, words that have well-known technical or construction
        industry meanings are used in the Contract Documents in accordance with such recognized meanings.

        § 1.3 CAPITALIZATION
        Tcnns capitalized in these General Conditions include those that are (I) specifically defined, (2) the titles of numbered
        articles or (3) the titles of other documents published by the American Institute of Architects.

        § 1.4 INTERPRETATION
        In the interest of brevity the Contract Documents frequently omit modifying words such as "all" and "any" and articles
        such as "the" and "an," but the fact that a modifier or an article is absent from one statement and appears in another is
        not intended to affect the interpretation of either statement.

        § 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF SERVICE
        § 1.5.1 The Architect and the Architect's consultants shall be deemed the authors and owners of their respective
        Instruments of Service, including the Drawings and Specifications, and will retain all common law, statutory and other
        reserved rights, including copyrights. The Contractor, Subcontractors, Sub-subcontractors, and material or equipment
        suppliers shall not own or claim a copyright in the Instruments of Service. Submittal or distribution to meet official
        regulatory requirements or for other purposes in connection with this Project is not to be construed as publication in
        derogation of the Architect's or Architect's consultants' reserved rights.

        § 1.5.2 The Contractor, Subcontractors, Sub-subcontractors and material or equipment suppliers are authorized to use
        and reproduce the Instruments of Service provided to them solely and exclusively for execution of the Work. All
        copies made under this authorization shall bear the copyright notice, if any, shown on the Instruments of Service. The
        Contractor, Subcontractors, Sub-subcontractors, and material or equipment suppliers may not use the Instruments of
        Service on other projects or for additions to this Project outside the scope of the Work without the specific written
        consent of the Owner, Architect and the Architect's consultants.

        § 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
        Ifthe parties intend to transmit Instruments of Service or any other information or documentation in digital form, they
        shall endeavor to establish necessary protocols governing such transmissions, unless otherwise ab·eady provided in the
        Agreement or the Contract Documents.

        ARTICLE 2 OWNER
        § 2.1 GENERAL
        § 2.1 .1 The Owner is the person or entity identified as such in the Agreement and is refened to throughout the Contract
        Documents as if singular in nmnber. The Owner shall designate in writing a representative who shall have express
        authority to bind the Owner with respect to all matters requiring the Owner's approval or authorization. Except as
        otherwise provided in Section 4.2.1, the Architect does not have such authority. The term "Owner" means the Owner
        or the Owner's authorized representative.

        § 2.1.2 The Owner shall furnish to the Contractor within fifteen days after receipt of a written request, information
        necessary and relevant for the Contractor to evaluate, give notice of or enforce mechanic's lien rights. Such
        information shall include a correct statement of the record legal title to the property on which the Project is located,
        usually refe1Ted to as the site, and the Owner's interest therein.

        § 2.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
        § 2.2.1Prior to commencement of the Work, the Contractor may request in writing that the Owner provide reasonable
        evidence that the Owner has made financial anangements to fulfill the Owner's obligations under the Contract.
        Thereafter, the Contractor may only request such evidence if (I) the Owner fails to make payments to the Contractor
        as the Contract Documents require; (2) a change in the Work materially changes the Contract Sum; or (3) the
        Contractor identifies in writing a reasonable concern regarding the Owner's ability to make payment when due. The
        Owner shall furnish such evidence as a condition precedent to commencement or continuation of the Work or the


        AJA Document A201'"-2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
!nit.   Institute of Architects. All rights reserved. WARNING: This AIA• Document is protected by U.S. Copyright Law and International Treaties. Unauthorized        10
        reproduction or distribution of this AJA" Document, or any portion of It, may result in severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                         (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 46 of 137



        portion of the Work affected by a material change. After the Owner furnishes the evidence, the Owner shall not
        materially vary such financial arrangements without prior notice to the Contractor.

        § 2.2.2 Except for pennits and fees that are the responsibility of the Conh·actor under the Contract Documents,
        including those required under Section 3. 7.1, the Owner shall secure and pay for necessary approvals, easements,
        assessments and charges required for const·uction, use or occupancy of permanent structures or for permanent
        changes in existing facilities.

        § 2.2.3 The Owner shall furnish surveys describing physical characteristics, legal limitations and utility locations for
        the site of the Project, and a legal description of the site. The Contractor shall be entitled to rely on the accuracy of
        information furnished by the Owner but shall exercise proper precautions relating to the safe performance of the
        Work.

        § 2.2.4 The Owner shall furnish information or services required of the Owner by the Contract Documents with
        reasonable promptness. The Owner shall also furnish any other information or services under the Owner's control and
        relevant to the Conh·actor's performance of the Work with reasonable promptness after receiving the Contractor's
        written reque.st for such information or services.

        § 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall furnish to the Contractor one copy of
        the Contract Documents for purposes of making reproductions pursuant to Section 1.5.2.

        § 2.3 OWNER'S RIGHT TO STOP THE WORK
        If the Contractor fails to correct Work that is not in accordance with the requirements of the Contract Documents as
        required by Section 12.2 or repeatedly fails to carry out Work in accordance with the Contract Documents, the Owner
        may issue a written order to the Contractor to stop the Work, or any portion thereof, until the cause for such order has
        been eliminated; however, the right of the Owner to stop the Work shall not give rise to a duty on the part of the Owner
        to exercise this right for the benefit of the Contractor or any other person or entity, except to the extent required by
        Section 6.1.3.

        § 2.4 OWNER'S RIGHT TO CARRY OUT THE WORK
        If the Contractor defaults or neglects to caITy out the Work in accordance with the Contract Documents and fails
        within a ten-day period after receipt of written notice from the Owner to commence and continue coITection of such
        default or neglect with diligence and promph1ess, the Owner may, without prejudice to other remedies the Owner may
        have, correct such deficiencies. In such case an appropriate Change Order shall be issued deducting from payments
        then or thereafter due the Conh·actor the reasonable cost of correcting such deficiencies, including Owner's expenses
        and compensation for the Architect's additional services made necessary by such default, neglect or failure. Such
        action by the Owner and amounts charged to the Contractor are both subject to prior approval of the Architect. If
        payments then or thereafter due the Conh·actor are not sufficient to cover such amounts, the Contractor shall pay the
        difference to the Owner.

        ARTICLE 3 CONTRACTOR
        § 3.1 GENERAL
        § 3.1.1 The Contractor is the person or entity identified as such in the Agreement and is referred to throughout the
        Contract Documents as if singular in number. The Contractor shall be lawfully licensed, ifrequired in the jurisdiction
        where the Project is located. The Contractor shall designate in writing a representative who shall have express
        authority to bind the Contractor with respect to all matters under this Contract. The term "Contractor" means the
        Contractor or the Contractor's authorized representative.

        § 3.1.2 The Contractor shall perform the Work in accordance with the Contract Documents.

        § 3.1.3 The Contractor shall not be relieved of obligations to perform the Work in accordance with the Contract
        Documents either by activities or duties of the Architect in the Architect's administration of the Conh·act, or by tests,
        inspections or approvals required or performed by persons or entities other than the Contractor.




        AJA Document A201'" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: Th is AIA9 Document is protected by U.S. Copyright Law and International Treaties. Unauthorized       11
        reproduction or distribution of this AJA9 Document, or any portion of ii, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                ( 1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 47 of 137



        § 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
        § 3.2.1 Execution of the Contract by the Contractor is a representation that the Contractor has visited the site, become
        generally familiar with local conditions under which the Work is to be performed and correlated personal observations
        with requirements of the Contract Documents.

        § 3.2.2 Because the Contract Documents are complementary, the Contractor shall, before starting each portion of the
        Work, carefully study and compare the various Contract Documents relative to that portion of the Work, as well as the
        information furnished by the Owner pursuant to Section 2.2.3, shall take field measurements of any existing
        conditions related to that portion of the Work, and shall observe any conditions at the site affecting it. These
        obligations are for the purpose of faci litating coordination and construction by the Contractor and are not for the
        purpose of discovering errors, omissions, or inconsistencies in the Contract Documents; however, the Contractor shall
        promptly report to the Architect any errors, inconsistencies or omissions discovered by or made known to the
        Contractor as a request for information in such form as the Architect may require. It is recognized that the Contractor's
        review is made in the Contractor's capacity as a contractor and not as a licensed design professional, unless otherwise
        specifically provided in the Contract Documents.

        § 3.2.3 The Contractor is not required to asce11ain that the Contract Documents are in accordance with applicable laws,
        statutes, ordinances, codes, mies and regulations, or lawful orders of public authorities, but the Contractor shall
        promptly report to the Architect any nonconformity discovered by or made known to the Contractor as a request for
        information in such form as the Architect may require.

        § 3.2.4 Tfthe Contractor believes that additional cost or ti.me is involved because of clarifications or instructions the
        Architect issues in response to the Contractor's notices or requests for infonnation pursuant to Sections 3.2.2 or 3.2.3,
        the Contractor shall make Claims as provided in Al1icle 15. If the Contractor fails to perform the obligations of
        Sections 3.2.2 or 3.2.3, the Contractor shall pay such costs and damages to the Owner as would have been avoided if
        the Contractor had performed such obligations. If the Contractor performs those obligations, the Contractor shall not
        be liable to the Owner or Architect for damages resulting from errors, inconsistencies or omissions in the Contract
        Documents, for differences between field measurements or conditions and the Contract Documents, or for
        nonconformities of the Contract Documents to applicable laws, statutes, ordinances, codes, rules and regulations, and
        lawful orders of public authorities.

        § 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
        § 3.3.1 The Contractor shall supervise and direct the Work, using the Contractor's best skill and attention. The
        Contractor shall be solely responsible for, and have control over, construction means, methods, techniques, sequences
        and procedures and for coordinating all portions of the Work under the Contract, unless the Contract Documents give
        other specific instructions concerning these matters. If the Contract Documents give specific instructions concerning
        construction means, methods, techniques, sequences or procedures, the Contractor shall evaluate the jobsite safety
        thereof and, except as stated below, shall be fully and solely responsible for the jobsite safety of such means, methods,
        techniques, sequences or procedures. If the Contractor determines that such means, methods, techniques, sequences or
        procedures may not be safe, the Contractor shall give timely written notice to the Owner and Architect and shall not
        proceed with that portion of the Work without further written instructions from the Architect. If the Contractor is then
        instructed to proceed with the required means, methods, techniques, sequences or procedures without acceptance of
        changes proposed by the Contractor, the Owner shall be solely responsible for any loss or damage arising solely from
        those Owner-required means, methods, techniques, sequences or procedures.

        § 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions of the Contractor's employees,
        Subcontractors and their agents and employees, and other persons or entities performing portions of the Work for, or
        on behalf of, the Contractor or any of its Subcontractors.

        § 3.3.3 The Contractor shall be responsible for inspection of portions of Work already performed to determine that
        such portions are in proper condition to receive subsequent Work.

        § 3.4 LABOR AND MATERIALS
        § 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor shall provide and pay for labor,
        materials, equipment, tools, construction equipment and machinery, water, heat, utilities, transportation, and other
        facilities and services necessary for proper execution and completion of the Work, whether temporary or permanent
        and whether or not incorporated or to be incorporated in the Work.

        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AtA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized             12
        reproduct ion or distri bution of this AJA" Document, or any portion of It, may r esult in severe civil and criminal penalties, and will be prosecut ed to t he
        maximum ext ent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expi res
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                   (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 48 of 137




        § 3.4.2 Except in the case of minor changes in the Work authorized by the Architect in accordance with Sections
        3.12.8 or 7.4, the Contractor may make substitutions only with the consent of the Owner, after evaluation by the
        Architect and in accordance with a Change Order or Construction Change Directive.

        § 3.4.3 The Contractor shall enforce strict discipline and good order among the Contractor's employees and other
        persons carrying out the Work. The Contractor shall not permit employment of unfit persons or persons not properly
        skilled in tasks assigned to them.

        § 3.5 WARRANTY
        The Contractor warrants to the Owner and Architect that materials and equipment furnished under the Contract will be
        of good quality and new unless the Contract Documents require or permit otherwise. The Contractor further wanants
        that the Work will conform to the requirements of the Contract Documents and will be free from defects, except for
        those inherent in the quality ofthe Work the Contract Documents require or permit. Work, matetials, or equipment not
        conforming to these requirements may be considered defective. The Contractor's warranty excludes remedy for
        damage or defect caused by abuse, alterations to the Work not executed by the Contractor, improper or insufficient
        maintenance, improper operation, or normal wear and tear and normal usage. If required by the Architect, the
        Contractor shall furnish satisfactory evidence as to the kind and quality of materials and equipment.

        § 3.6 TAXES
        The Contractor shall pay sales, consumer, use and similar taxes for the Work provided by the Contractor that are
        legally enacted when bids are received or negotiations concluded, whether or not yet effective or merely scheduled to
        go into effect.

        § 3.7 PERMITS, FEES, NOTICES AND COMPLIANCE WITH LAWS
        § 3.7.1 Unless otherwise provided in the Contract Documents, the Contractor shall secure and pay for the building
        permit as well as for other permits, fees, licenses, and inspections by goverrunent agencies necessary for proper
        execution and completion ofthe Work that are customarily secured after execution ofthe Conh·act and legally required
        at the time bids are received or negotiations concluded.

        § 3.7.2 The Contractor shall comply with and give notices required by applicable laws, statutes, ordinances, codes,
        rules and regulations, and lawful orders of public authorities applicable to performance of the Work.

        § 3.7.3 Ifthe Contractor performs Work knowing it to be contrary to applicable laws, statutes, ordinances, codes, rules
        and regulations, or lawful orders of public authorities, the Conh·actor shall assume appropriate responsibility for such
        Work and shall bear the costs attributable to correction.

        § 3.7.4 Concealed or Unknown Conditions. If the Contractor encounters conditions at the site that are (1) subsurface
        or otherwise concealed physical conditions that differ materially from those indicated in the Contract Documents or
        (2) unknown physical conditions of an unusual nature, that differ materially from those ordinarily found to exist and
        generally recognized as inherent in construction activities of the character provided for in the Conh·act Documents, the
        Contractor shall promptly provide notice to the Owner and the Architect before conditions are disturbed and in no
        event later than 21 days after first observance of the conditions. The Architect will promptly investigate such
        conditions and, if the Architect determines that they differ materially and cause an increase or decrease in the
        Contractor's cost of, or time required for, performance of any part of the Work, will recommend an equitable
        adjustment in the Contract Sum or Contract Time, or both. If the Architect determines that the conditions at the site are
        not materially different from those indicated in the Contract Documents and that no change in the terms of the Contract
        is justified, the Architect shall promptly notify the Owner and Conh·actor in writing, stating the reasons. If either party
        disputes the Architect's determination or recommendation, that party may proceed as provided in Article 15.

        § 3.7.5 If, in the course of the Work, the Contractor encounters human remains or recognizes the existence of burial
        markers, archaeological sites or wetlands not indicated in the Contract Documents, the Contractor shall immediately
        suspend any operations that would affect them and shall notify the Owner and Architect. Upon receipt of such notice,
        the Owner shall promptly take any action necessary to obtain governmental authorization required to resume the
        operations. The Contractor shall continue to suspend such operations until otherwise instructed by the Owner but shall
        continue with all other operations that do not affect those remains or features. Requests for adjustments in the Contract
        Sum and Contract Time arising from the existence of such remains or features may be made as provided in Article 15.
        AJA Document A201 '" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA8 Document is protected by U.S. Copyright Law and International Treaties. Unauthorized         13
        reproduction or distribution of this AJA8 Document, or any portion of It, may res ult In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent poss Ible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 49 of 137




        § 3.8 ALLOWANCES
        § 3.8.1 The Contractor shall include in the Contract Sum all allowances stated in the Contract Documents. Items
        covered by allowances shall be supplied for such amounts and by such persons or entities as the Owner may direct, but
        the Contractor shall not be required to employ persons or entities to whom the Contractor has reasonable objection.

        § 3.8.2 Unless otherwise provided in the Contract Documents,
                  .1     Allowances shall cover the cost to the Contractor of materials and equipment delivered at the site and
                         all required taxes, less applicable trade discounts;
                  .2     Contractor's costs for tmloading and handling at the site, labor, installation costs, overhead, profit and
                         other expenses contemplated for stated allowance amounts shall be included in the Conh·act Sum but
                         not in the allowances; and
                  .3     Whenever costs are more than or less than allowances, the Contract Sum shall be adjusted accordingly
                         by Change Order. The amount of the Change Order shall reflect (1) the difference between actual costs
                         and the allowances under Section 3.8.2.1 and (2) changes in Contractor's costs under Section 3.8.2.2.

        § 3.8.3 Materials and equipment under an allowance shall be selected by the Owner with reasonable promptness.

        § 3.9 SUPERINTENDENT
        § 3.9.1 The Contractor shall employ a competent superintendent and necessary assistants who shall be in attendance at
        the Project site during performance of the Work. The superintendent shall represent the Contractor, and
        communications given to the superintendent shall be as binding as if given to the Contractor.

        § 3.9.2 The Contractor, as soon as practicable after award of the Conh·act, shall furnish in writing to the Owner
        through the Architect the name and qualifications ofa proposed superintendent. The Architect may reply within 14
        days to the Contractor in writing stating (1) whether the Owner or the Architect has reasonable objection to the
        proposed superintendent or (2) that the Architect requires additional time to review. Failure of the Architect to reply
        within the 14 day period shall constitute notice ofno reasonable objection.

        § 3.9.3 The Contractor shall not employ a proposed superintendent to whom the Owner or Architect has made
        reasonable and timely objection. The Contractor shall not change the superintendent without the Owner's consent,
        which shall not tmreasonably be withheld or delayed.

        § 3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES
        § 3.10.1 The Contractor, promptly after being awarded the Contract, shall prepare and submit for the Owner's and
        Architect's information a Contractor's construction schedule for the Work. The schedule shall not exceed time limits
        current under the Contract Documents, shall be revised at appropriate intervals as required by the conditions of the
        Work and Project, shall be related to the entire Project to the extent required by the Contract Documents, and shall
        provide for expeditious and practicable execution of the Work.

        § 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being awarded the Contract and thereafter
        as necessa1y to maintain a current submittal schedule, and shall submit the schedule(s) for the Architect's approval.
        The Architect's approval shall not unreasonably be delayed or withheld. The submittal schedule shall (1) be
        coordinated with the Contractor's construction schedule, and (2) allow the Architect reasonable time to review
        submittals. If the Conh·actor fails to submit a submittal schedule, the Contractor shall not be entitled to any increase in
        Contract Sum or extension of Contract Time based on the time required for review of submittals.

        § 3.10.3 The Conh·actor shall perform the Work in general accordance with the most recent schedules submitted to the
        Owner and Architect.

        § 3.11 DOCUMENTS AND SAMPLES AT THE SITE
        The Contractor shall maintain at the site for the Owner one copy of the Drawings, Specifications, Addenda, Change
        Orders and other Modifications, in good order and marked currently to indicate field changes and selections made
        during construction, and one copy of approved Shop Drawings, Product Data, Samples and similar required
        submittals. These shall be available to the Architect and shall be delivered to the Architect for submittal to the Owner
        upon completion of the Work as a record of the Work as constructed.


        AJA Document A201™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951 , 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyrigh t Law and International Treaties. Unauthorized       14
        reproduction or distribution of this AIA8 Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. Thi s document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                          (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 50 of 137



        § 3.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
        § 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data specially prepared for the Work by the
        Contractor or a Subcontractor, Sub-subcontractor, manufacturer, supplier or distributor to illustrate some portion of
        the Work.

        § 3.12.2 Product Data are illush·ations, standard schedules, performance charts, instructions, brochures, diagrams and
        other information furnished by the Contractor to illustrate materials or equipment for some portion of the Work.

        § 3.12.3 Samples are physical examples that illustrate materials, equipment or workmanship and establish standards
        by which the Work will be judged.

        § 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not Contract Documents. Their purpose is
        to demonstrate the way by which the Contractor proposes to conform to the information given and the design concept
        expressed in the Contract Documents for those portions of the Work for which the Contract Documents require
        submittals. Review by the Architect is subject to the limitations of Section 4.2.7. Informational submittals upon which
        the Architect is not expected to take responsive action may be so identified in the Contract Documents. Submittals that
        are not required by the Conh·act Documents may be returned by the Architect without action.

        § 3.12.5 The Contractor shall review for compliance with the Contract Documents, approve and submit to the
        Architect Shop Drawings, Product Data, Samples and similar submittals required by the Contract Documents in
        accordance with the submittal schedule approved by the Architect or, in the absence of an approved submittal
        schedule, with reasonable promptness and in such sequence as to cause no delay in the Work or in the activities of the
        Owner or of separate contractors.

        § 3.12.6 By submitting Shop Drawings, Product Data, Samples and similar submittals, the Contractor represents to the
        Owner and Architect that the Contractor has (1) reviewed and approved them, (2) detern1ined and verified materials,
        field measurements and field construction criteria related thereto, or will do so and (3) checked and coordinated the
        information contained within such submittals with the requirements of the Work and of the Contract Documents.

        § 3.12.7 The Contractor shall perform no portion ofthe Work for which the Contract Documents require submittal and
        review of Shop Drawings, Product Data, Samples or similar submittals until the respective submittal has been
        approved by the Architect.

        § 3.12.8 The Work shall be in accordance with approved submittals except that the Contractor shall not be relieved of
        responsibility for deviations from requirements of the Contract Documents by the Architect's approval of Shop
        Drawings, Product Data, Samples or similar submittals unless the Contractor has specifically informed the Architect
        in writing of such deviation at the time of submittal and ( 1) the Architect has given written approval to the specific
        deviation as a minor change in the Work, or (2) a Change Order or Construction Change Directive has been issued
        authorizing the deviation. The Contractor shall not be relieved ofresponsibility for errors or omissions in Shop
        Drawings, Product Data, Samples or similar submittals by the Architect's approval thereof.

        § 3.12.9 The Contractor shall direct specific attention, in writing or on resubmitted Shop Drawings, Product Data,
        Samples or similar submittals, to revisions other than those requested by the Architect on previous submittals. In the
        absence of such written notice, the Architect's approval of a resubmission shall not apply to such revisions.

        § 3.12.10 The Conh·actor shall not be required to provide professional services that constitute the practice of
        architecture or engineering unless such services are specifically required by the Contract Documents for a portion of
        the Work or unless the Contractor needs to provide such services in order to carry out the Contractor's responsibilities
        for construction means, methods, techniques, sequences and procedures. The Contractor shall not be required to
        provide professional services in violation of applicable law. If professional design services or certifications by a
        design professional related to systems, materials or equipment are specifically required of the Contractor by the
        Contract Documents, the Owner and the Architect will specify all performance and design criteria that such services
        must satisfy. The Contractor shall cause such services or certifications to be provided by a properly licensed design
        professional, whose signature and seal shall appear on all drawings, calculations, specifications, certifications, Shop
        Drawings and other submittals prepared by such professional. Shop Drawings and other submittals related to the Work
        designed or certified by such professional, if prepared by others, shall bear such professional 's written approval when
        submitted to the Architect. The Owner and the Architect shall be entitled to rely upon the adequacy, accuracy and
        AJA Document A201™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. /!,JI rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized       15
        reproduc tion or distribution of this AJAe Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                 (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 51 of 137



        completeness of the services, certifications and approvals performed or provided by such design professionals,
        provided the Owner and Architect have specified to the Contractor all performance and design criteria that such
        services must satisfy. Pursuant to this Section 3.12.10, the Architect will review, approve or take other appropriate
        action on submittals only for the limited purpose of checking for conformance with information given and the design
        concept expressed in the Contract Documents. The Contractor shall not be responsible for the adequacy of the
        performance and design criteria specified in the Contract Documents.

        § 3.13 USE OF SITE
        The Contractor shall confine operations at the site to areas permitted by applicable laws, statutes, ordinances, codes,
        rules and regulations, and lawful orders of public authorities and the Contract Documents and shall not unreasonably
        encumber the site with materials or equipment.

        § 3.14 CUTTING AND PATCHING
        § 3.14.1 The Conh·actor shall be responsible for cutting, fitting or patching required to complete the Work or to make
        its parts fit together properly. All areas requiring cutting, fitting and patching shall be restored to the condition existing
        prior to the cutting, fitting and patching, unless otherwise required by the Contract Documents.

        § 3.14.2 The Contractor shall not damage or endanger a portion of the Work or fully or partially completed
        construction of the Owner or separate contractors by cutting, patching or otherwise altering such construction, or by
        excavation. The Contractor shall not cut or otherwise alter such construction by the Owner or a separate contractor
        except with written consent of the Owner and of such separate contractor; such consent shall not be unreasonably
        withheld. The Contractor shall not unreasonably withhold from the Owner or a separate contractor the Conh·actor's
        consent to cutting or otherwise altering the Work.

        § 3.15 CLEANING UP
        § 3.15.1 The Contractor shall keep the premises and surrounding area free from accumulation of waste materials or
        rubbish caused by operations under the Contract. At completion of the Work, the Contractor shall remove waste
        materials, rnbbish, the Contractor's tools, construction equipment, machinery and surplus materials from and about
        the Project.

        § 3.15.2 lfthe Contractor fails to clean up as provided in the Contract Documents, the Owner may do so and Owner
        shall be entitled to reimbursement from the Contractor.

        § 3.16 ACCESS TO WORK
        The Contractor shall provide the Owner and Architect access to the Work in preparation and progress wherever
        located.

        § 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
        The Contractor shall pay all royalties and license fees. The Contractor shall defend suits or claims for infringement of
        copyrights and patent rights and shall hold the Owner and Architect harmless from loss on account thereof, but shall
        not be responsible for such defense or loss when a particular design, process or product of a particular manufacturer or
        manufacturers is required by the Contract Documents, or where the copyright violations are contained in Drawings,
        Specifications or other documents prepared by the Owner or Architect. However, if the Contractor has reason to
        believe that the required design, process or product is an infringement of a copyright or a patent, the Contractor shall
        be responsible for such loss unless such information is promptly furnished to the Architect.

        § 3.18 INDEMNIFICATION
        § 3.18.1 TO THE FULLEST EXTENT PERMITTED BY LAW THE CONTRACTOR SHALL INDEMNIFY
        AND HOLD HARMLESS THE OWNER, ARCHITECT, ARCHITECT'S CONSULTANTS, AND AGENTS
        AND EMPLOYEES OF ANY OF THEM FROM AND AGAINST CLAIMS, DAMAGES, LOSSES AND
        EXPENSES, INCLUDING BUT NOT LIMITED TO ATTOR.t~YS' FEES, ARISING OUT OF OR
        RES ULTING FROM PERFORMANCE OF THE WORK, PROVIDED THAT SUCH CLAIM, DAMAGE,
        LOSS OR EXPENSE JS ATTRIBUTABLE TO BODILY INJURY, SICKNESS, DISEASE OR DEATH, OR
        TO INJURY TO OR DESTRUCTION OFTANGIBLE PROPERTY (OTHER THAN THE WORK ITSELF),
        BUT ONLY TO THE EXTENT CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF THE
        CONTRACTOR, A SUBCONTRACTOR, ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
        THEM OR ANYONE FOR WHOSE ACTS THEY MAY BE LIABLE, REGARDLESS OF WHETHER OR
        AIA Document A201 rw - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
!nit.   Institute of Architects. All rights reserved. WARNING: This AIA., Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized       16
        reproduction or distribution of this AIA8 Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/2112015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 52 of 137



        NOT SUCH CLAIM, DAMAGE, LOSS OR EXPENSE IS CAUSED IN PART BY A PARTY INDEMNIFIED
        HEREUNDER FOR ITS OWN NEGLIGENCE. SUCH OBLIGATION SHALL NOT BE CONSTRUED TO
        NEGATE, ABRIDGE, OR REDUCE OTHER RIGHTS OR OBLIGATIONS OF INDEMNITY THAT
        WOULD OTHERWISE EXIST AS TO A PARTY OR PERSON DESCRIBED IN THIS SECTION 3.18.

        § 3.18.2 In claims against any person or entity indemnified under this Section 3.18 by an employee of the Contractor,
        a Subcontractor, anyone directly or indirectly employed by them or anyone for whose acts they may be liable, the
        indenmification obligation under Section 3.18.1 shall not be limited by a limitation on amount or type of damages,
        compensation or benefits payable by or for the Contractor or a Subcontractor under workers' compensation acts,
        disability benefit acts or other employee benefit acts.

        ARTICLE 4 ARCHITECT
        § 4.1 GENERAL
        § 4.1 .1 The Owner shall retain an architect lawfully licensed to practice architecture or an entity lawfully practicing
        architectme in the jurisdiction where the Project is located. That person or entity is identified as the Architect in the
        Agreement and is referred to throughout the Contract Documents as if singular in number.

        § 4.1.2 Duties, responsibilities and limitations of authority of the Architect as set forth in the Contract Documents shall
        not be restricted, modified or extended without written consent of the Owner, Contractor and Architect. Consent shall
        not be unreasonably withheld.

        § 4.1.3 If the employment of the Architect is terminated, the Owner shall employ a successor architect as to whom the
        Contractor has no reasonable objection and whose status under the Contract Documents shall be that of the Architect.

        § 4.2 ADMINISTRATION OF THE CONTRACT
        § 4.2.1 The Architect will provide administration of the Contract as described in the Contract Documents and will be
        an Owner's representative during construction until the date the Architect issues the final Certificate for Payment. The
        Architect will have authority to act on behalf of the Owner only to the extent provided in the Contract Documents.

        § 4.2.2 The Architect will visit the site at intervals appropriate to the stage of construction, or as otherwise agreed with
        the Owner, to become generally familiar with the progress and quality of the portion of the Work completed, and to
        determine in general if the Work observed is being performed in a manner indicating that the Work, when fully
        completed, will be in accordance with the Contract Documents. However, the Architect will not be required to make
        exhaustive or continuous on-site inspections to check the quality or quantity of the Work. The Architect will not have
        control over, charge of, or responsibility for, the construction means, methods, teclmiques, sequences or procedures, or
        for the safety precautions and programs in c01mection with the Work, since these are solely the Contractor's rights and
        responsibilities under the Contract Documents, except as provided in Section 3.3.1.

        § 4.2.3 On the basis of the site visits, the Architect will keep the Owner reasonably informed about the progress and
        quality of the portion of the Work completed, and report to the Owner (1) known deviations from the Contract
        Documents and from the most recent construction schedule submitted by the Contractor, and (2) defects and
        deficiencies observed in the Work. The Architect will not be responsible for the Contractor's failure to perform the
        Work in accordance with the requirements of the Contract Documents. The Architect will not have control over or
        charge of and will not be responsible for acts or omissions of the Contractor, Subcontractors, or their agents or
        employees, or any other persons or entities performing portions of the Work.

        § 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
        Except as otherwise provided in the Contract Documents or when direct communications have been specially
        authorized, the Owner and Contractor shall endeavor to communicate with each other through the Architect about
        matters arising out of or relating to the Contract. Conuuunications by and with the Architect's consultants shall be
        through the Architect. Communications by and with Subcontractors and material suppliers shall be through the
        Contractor. Communications by and with separate contractors shall be tlu·ough the Owner.

        § 4.2.5 Based on the Architect's evaluations of the Contractor's Applications for Payment, the Architect will review
        and certify the amounts due the Contractor and will issue Certificates for Payment in such amounts.



        AIA Document A201 '" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected b y U.S. Copyright Law and International Treaties. Unauthorized       17
        reproduction or distribution of this AIA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law . This document was produced by AIAsoftware at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 53 of 137



        § 4.2.6 The Architect has authority to reject Work that does not conform to the Contract Documents. Whenever the
        Architect considers it necessary or advisable, the Architect will have authority to require inspection or testing of the
        Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such Work is fabricated, installed or completed.
        However, neither this authority of the Architect nor a decision made in good faith either to exercise or not to exercise
        such authority shall give rise to a duty or responsibility of the Architect to the Contractor, Subcontractors, material and
        equ ipment suppliers, their agents or employees, or other persons or entities performing portions of the Work.

        § 4.2.7 The Architect will review and approve, or take other appropriate action upon, the Contractor's submittals such
        as Shop Drawings, Product Data and Samples, but only for the limited purpose of checking for conformance with
        information given and the design concept expressed in the Contract Documents. The Architect's action will be taken
        in accordance with the submittal schedule approved by the Architect or, in the absence of an approved submittal
        schedule, with reasonable promptness while allowing sufficient time in the Architect's professional judgment to
        permit adequate review. Review of such submittals is not conducted for the purpose of determining the accuracy and
        completeness of other details such as dimensions and quantities, or for substantiating instructions for installation or
        performance of equipment or systems, all of which remain the responsibility of the Contractor as required by the
        Contract Documents. The Architect's review of the Contractor's submittals shall not relieve the Contractor of the
        obligations under Sections 3.3, 3.5 and 3.12. The Architect's review shall not constitute approval of safety precautions
        or, unless otherwise specifically stated by the Architect, of any construction means, methods, techniques, sequences or
        procedures. The Architect's approval of a specific item shall not indicate approval of an assembly of which the item is
        a component.

        § 4.2.8 The Architect will prepare Change Orders and Constmction Change Directives, and may authorize minor
        changes in the Work as provided in Section 7.4. The Architect will investigate and make determinations and
        recommendations regarding concealed and unknown conditions as provided in Section 3.7.4.

        § 4.2.9 The Architect will conduct inspections to determine the date or dates of Substantial Completion and the date of
        final completion; issue Certificates of Substantial Completion pursuant to Section 9.8; receive and forward to the
        Owner, for the Owner's review and records, written warranties and related documents required by the Contract and
        assembled by the Contractor pursuant to Section 9.1 O; and issue a final Ce11ificate for Payment pursuant to Section
        9.10.

        § 4.2.10 If the Owner and Architect agree, the Architect will provide one or more project representatives to assist in
        carrying out the Architect's responsibilities at the site. The duties, responsibilities and limitations of authority of such
        project representatives shall be as set forth in an exhibit to be incorporated in the Contract Documents.

        § 4.2.11 The Architect will interpret and decide matters concerning performance under, and requirements of, the
        Contract Documents on written request of either the Owner or Contractor. The Architect's response to such requests
        will be made in writing within any time limits agreed upon or otherwise with reasonable promptness.

        § 4.2.12 Interpretations and decisions of the Architect will be consistent with the intent of, and reasonably inferable
        from, the Contract Documents and will be in writing or in the form ofdrawings. When making such interpretations and
        decisions, the Architect will endeavor to secure faithful performance by both Owner and Contractor, will not show
        partiality to either and will not be liable for results of interpretations or decisions rendered in good faith.

        § 4.2.13 The Architect's decisions on matters relating to aesthetic effect will be final if consistent with the intent
        expressed in the Contract Documents.

        § 4.2.14 The Architect will review and respond to requests for information about the Contract Documents. The
        Architect's response to such requests will be made in writing within any time limits agreed upon or otherwise with
        reasonable promph1ess. If appropriate, the Architect will prepare and issue supplemental Drawings and Specifications
        in response to the requests for information.

        ARTICLE 5 SUBCONTRACTORS
        § 5.1 DEFINITIONS
        § 5.1.1 A Subcontractor is a person or entity who has a direct contract with the Contractor to perform a portion of the
        Work at the site. The term "Subcontractor" is referred to throughout the Contract Documents as if singular in number


        AJA Document A201™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AJA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          18
        reproduction or distribution of this AJA., Document, or any portion of It, may result in severe civil and criminal penalties, and w ill be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                 ( 1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 54 of 137



        and means a Subcontractor or an authorized representative of the Subcontractor. The term "Subcontractor" docs not
        include a separate contractor or subcontractors of a separate contractor.

        § 5.1 .2 A Sub-subcontractor is a person or entity who has a direct or indirect contract with a Subcontractor to perform
        a portion of the Work at the site. The term "Sub-subcontractor" is referred to throughout the Contract Documents as if
        singular in number and means a Sub-subcontractor or au authorized representative of the Sub-subcontractor.

        § 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
        § 5.2.1 Unless otherwise stated in the Contract Documents or the bidding requirements, the Contractor, as soon as
        practicable after award of the Contract, shall furnish in writing to the Owner tlu-ough the Architect the names of
        persons or entities (including those who are to furnish materials or equipment fabricated to a special de.sign) proposed
        for each principal portion of the Work. The Architect may reply within 14 days to the Contractor in writing stating (1)
        whether the Owner or the Architect has reasonable objection to any such proposed person or entity or (2) that the
        Architect requires additional time for review. Failure of the Owner or Architect to reply within the 14-day period shall
        constitute notice ofno reasonable objection.

        § 5.2.2 The Contractor shall not contract with a proposed person or entity to whom the Owner or Architect has made
        reasonable and timely objection. The Contractor shall not be required to contract with anyone to whom the Contractor
        has made reasonable objection.

        § 5.2.3 If the Owner or Architect has reasonable objection to a person or entity proposed by the Contractor, the
        Contractor shall propose another to whom the Owner or Architect has no reasonable objection. If the proposed but
        rejected Subcontractor was reasonably capable of performing the Work, the Contract Sum and Contract Time shall be
        increased or decreased by the difference, ifany, occasioned by such change, and an appropriate Change Order shall be
        issued before commencement of the substitute Subcontractor's Work. However, no increase in the Contract Sum or
        Contract Time shall be allowed for such change unless the Contractor has acted promptly and responsively in
        submitting names as required.

        § 5.2.4 The Contractor shall not substitute a Subcontractor, person or entity previously selected if the Owner or
        Architect makes reasonable objection to such substitution.

        § 5.3 SUBCONTRACTUAL RELATIONS
        By appropriate agreement, written where legally required for validity, the Contractor shall require each Subcontractor,
        to the extent of the Work to be performed by the Subcontractor, to be bound to the Contractor by terms of the Contract
        Documents, and to assume toward the Contractor all the obligations and responsibilities, including the responsibility
        for safety of the Subcontractor's Work, which the Contractor, by these Documents, assumes toward the Owner and
        Architect. Each subcontract agreement shall preserve and protect the rights of the Owner and Architect under the
        Contract Documents with respect to the Work to be performed by the Subcontractor so that subcontracting thereof will
        not prejudice such rights, and shall allow to the Subcontractor, unless specifically provided otherwise in the
        subcontract agreement, the benefit of all rights, remedies and redress against the Contractor that the Contractor, by the
        Contract Documents, has against the Owner. Where appropriate, the Contractor shall require each Subcontractor to
        enter into similar agreements with Sub-subcontractors. The Contractor shall make available to each proposed
        Subcontractor, prior to the execution of the subcontract agreement, copies of the Contract Documents to which the
        Subcontractor will be bound, and, upon written request of the Subcontractor, identify to the Subcontractor terms and
        conditions of the proposed subcontract agreement that may be at variance with the Contract Documents.
        Subcontractors will similarly make copies of applicable portions of such documents available to their respective
        proposed Sub-subcontractors.

        § 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
        § 5.4.1 Each subcontract agreement for a portion ofthe Work is assigned by the Contractor to the Owner, provided that
                 .1    assignment is effective only after termination of the Contract by the Owner for cause pursuant to
                       Section 14.2 and only for those subcontract agreements that the Owner accepts by notifying the
                       Subcontractor and Contractor in writing; and
                 .2    assignment is subject to the prior rights of the surety, if any, obligated under bond relating to the
                       Contract.



        AJA Document A201 ™ - 2007. Copyright© 1911, 191 5, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AJA• Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          19
        reproduction or distribution of this AJA"' Document, or any porti on of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maxi mum extent possible under the law . This document was produced by AiA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 55 of 137



        When the Owner accepts the assignment of a subcontract agreement, the Owner assumes the Contractor's rights and
        obligations under the subcontract.

        § 5.4.2 Upon such assignment, if the Work has been suspended for more than 30 days, the Subcontractor's
        compensation shall be equitably adjusted for increases in cost resulting from the suspension.

        § 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may further assign the subcontract to a
        successor contractor or other entity. If the Owner assigns the subcontract to a successor contractor or other entity, the
        Owner shall nevertheless remain legally responsible for all of the successor contractor's obligations under the
        subcontract.

        ARTICLE 6 CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
        § 6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
        § 6.1.1 The Owner reserves the right to perform construction or operations related to the Project with the Owner's own
        forces, and to award separate contracts in connection with other portions of the Project or other construction or
        operations on the site under Conditions of the Contract identical or substantially similar to these including those
        portions related to insurance and waiver of subrogation. If the Contractor claims that delay or additional cost is
        involved because of such action by the Owner, the Contractor shall make such Claim as provided in Article 15.

        § 6.1.2 When separate contracts are awarded for different portions of the Project or other construction or operations on
        the site, the term "Contractor" in the Contract Documents in each case shall mean the Contractor who executes each
        separate Owner-Contractor Agreement.

        § 6.1.3 The Owner shall provide for coordination of the activities of the Owner's own force.sand of each separate
        contractor with the Work of the Contractor, who shall cooperate with them. The Contractor shall participate with other
        separate contractors and the Owner in reviewing their construction schedules. The Contractor shall make any revisions
        to the construction schedule deemed necessary after a joint review and mutual agreement. The construction schedules
        shall then constitute the schedules to be used by the Contractor, separate contractors and the Owner until subsequently
        revised.

        § 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner performs construction or operations
        related to the Project with the Owner's own forces, the Owner shall be deemed to be subject to the same obligations
        and to have the same rights that apply to the Contractor under the Conditions of the Contract, including, without
        excluding others, those stated in Article 3, this Article 6 and Articles 10, 11 and 12.

        § 6.2 MUTUAL RESPONSIBILITY
        § 6.2.1 The Contractor shall afford the Owner and separate contractors reasonable opportunity for introduction and
        storage of their materials and equipment and performance of their activities, and shall connect and coordinate the
        Contractor's construction and operations with theirs as required by the Contract Documents.

        § 6.2.2 If part of the Contractor's Work depends for proper execution or results upon construction or operations by the
        Owner or a separate contractor, the Contractor shall, prior to proceeding with that portion ofthe Work, promptly report
        to the Architect apparent discrepancies or defects in such other constmction that would render it unsuitable for such
        proper execution and results. Failure of the Contractor so to report shall constitute an acknowledgment that the
        Owner's or separate contractor's completed or pai1ially completed construction is fit and proper to receive the
        Contractor's Work, except as to defects not then reasonably discoverable.

        § 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that are payable to a separate contractor
        because of the Contractor's delays, improperly timed activities or defective construction. The Owner shall be
        responsible to the Contractor for costs the Contractor incurs because of a separate contractor's delays, improperly
        timed activities, damage to the Work or defective construction.

        § 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully causes to completed or pai1ially
        completed construction or to property of the Owner or separate contractors as provided in Section 10.2.5.

        § 6.2.5 The Owner and each separate contractor shall have the same responsibilities for cutting and patching as arc
        described for the Contractor in Section 3.14.
        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized         20
        reproduction or distribution of this AJA" Document, or any portion of It, may result in severe civil and criminal penalties, and will b e prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 56 of 137




        § 6.3 OWNER'S RIGHT TO CLEAN UP
        Ifa dispute arises among the Contractor, separate contractors and the Owner as to the responsibility under their
        respective contracts for maintaining the premises and sull'otmding area free from waste materials and rubbish, the
        Owner may clean up and the Architect will allocate the cost among those responsible.

        ARTICLE 7 CHANGES IN THE WORK
        § 7.1 GENERAL
        § 7.1.1 Changes in the Work may be accomplished after execution of the Contract, and without invalidating the
        Contract, by Change Order, Construction Change Directive or order for a minor change in the Work, subject to the
        limitations stated in this Article 7 and elsewhere in the Contract Documents.

        § 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor and Architect; a Construction
        Change Directive requires agreement by the Owner and Architect and may or may not be agreed to by the Contractor;
        an order for a mi.nor change in the Work may be issued by the Architect alone.

        § 7.1.3 Changes in the Work shall be performed under applicable provisions of the Contract Documents, and the
        Contractor shall proceed promptly, unless otherwise provided in the Change Order, Construction Change Directive or
        order for a mi.nor change in the Work.

        § 7.2 CHANGE ORDERS
        § 7.2.1 A Change Order is a written instrument prepared by the Architect and signed by the Owner, Contractor and
        Architect stating their agreement upon all of the following:
                 .1    The change in the Work;
                 .2    The amount of the adjustment, if any, in the Contract Sum; and
                 .3    The extent of the adjustment, if any, in the Contract Time.

        § 7.3 CONSTRUCTION CHANGE DIRECTIVES
        § 7.3.1 A Construction Change Directive is a written order prepared by the Architect and signed by the Owner and
        Architect, directing a change in the Work prior to agreement on adjustment, if any, in the Contract Sum or Contract
        Time, or both. The Owner may by Construction Change Directive, without invalidating the Contract, order changes in
        the Work within the general scope of the Contract consisting of additions, deletions or other revisions, the Contract
        Sum and Contract Time being adjusted accordingly.

        § 7.3.2 A Construction Change Directive shall be used in the absence of total agreement on the terms of a Change
        Order.

        § 7.3.3 If the Construction Change Directive provides for an adjustment to the Contract Sum, the adjustment shall be
        based on one of the following methods:
                  .1    Mutual acceptance of a lump sum properly itemized and supported by sufficient substantiating data to
                        permit evaluation;
                  .2    Unit prices stated in the Contract Documents or subsequently agreed upon;
                  .3    Cost to be determined in a manner agreed upon by the parties and a mutually acceptable fixed or
                        percentage fee; or
                  .4 As provided in Section 7.3.7.

        § 7.3.4 If unit prices arc stated in the Contract Documents or subsequently agreed upon, and if quantities originally
        contemplated are materially changed in a proposed Change Order or Construction Change Directive so that
        application of such unit prices to quantities of Work proposed will cause substantial inequity to the Owner or
        Contractor, the applicable unit prices shall be equitably adjusted.

        § 7.3.5 Upon receipt ofa Construction Change Directive, the Contractor shall promptly proceed with the change in the
        Work involved and advise the Architect of the Contractor's agreement or disagreement with the method, if any,
        provided in the Construction Change Directive for determining the proposed adjustment in the Contract Sum or
        Conh·act Time.



        AJA Document A201 rw - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA8 Document is protected by U.S. Copy right Law and International Treaties. Unauthorized        21
        reproduction or distribution of this AIA8 Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 57 of 137



        § 7.3.6 A Construction Change Directive signed by the Contractor indicates the Contractor's agreement therewith,
        including adjustment in Contract Sum and Contract Time or the method for determining them. Such agreement shall
        be effective immediately and shall be recorded as a Change Order.

        § 7.3.7 If the Contractor does not respond promptly or disagrees with the method for adjustment in the Contract Sum,
        the Architect shall detcnnine the method and the adjustment on the basis of reasonable expenditures and savings of
        those performing the Work attributable to the change, including, in case ofan increase in the Contract Sum, an amount
        for overhead and profit as set forth in the Agreement, or ifno such amount is set forth in the Agreement, a reasonable
        amount. In such case, and also under Section 7.3.3.3, the Contractor shall keep and present, in such form as the
        Architect may prescribe, an itemized accounting together with appropriate supporting data. Un less otherwise provided
        in the Contract Documents, costs for the purposes of this Section 7.3.7 shall be limited to the following:
                  .1    Costs oflabor, including social security, old age and unemployment insurance, fringe benefits required
                        by agreement or custom, and workers' compensation insurance;
                 .2     Costs of materials, supplies and equipment, including cost of transportation, whether incorporated or
                        consumed;
                  .3    Rental costs ofmachine,y and equipment, exclusive of hand tools, whether rented from the Contractor
                        or others;
                  .4 Costs of premiums for all bonds and insurance, permit fees, and sales, use or s imilar taxes related to the
                        Work; and
                 .5     Additional costs of supervision and field office personnel directly attributable to the change.

        § 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a deletion or change that results in a net
        decrease in the Contract Sum shall be actual net cost as confirmed by the Architect. When both additions and credits
        covering related Work or substitutions are involved in a change, the allowance for overhead and profit shall be figured
        on the basis of net increase, if any, with respect to that change.

        § 7.3.9 Pending final determination of the total cost of a Constrnction Change Directive to the Owner, the Contractor
        may request payment for Work completed under the Constrnction Change Directive in Applications for Payment. The
        Architect will make an interim determination for purposes of monthly certification for payment for those costs and
        certify for payment the amount that the Architect detem,ines, in the Architect's professional judgment, to be
        reasonably justified. The Architect's interim detem1ination of cost shall adjust the Contract Sum on the same basis as
        a Change Order, subject to the right of either party to disagree and assert a Claim in accordance with Article 15.

        § 7.3.10 When the Owner and Contractor agree with a determination made by the Architect concerning the
        adjustments in the Contract Sum and Contract Time, or otherwise reach agreement upon the adjustments, such
        agreement shall be effective immediately and the Architect will prepare a Change Order. Change Orders may be
        issued for all or any part of a Constrnction Change Directive.

        § 7.4 MINOR CHANGES IN THE WORK
        The Architect has authority to order minor changes in the Work not involving adjustment in the Contract Sum or
        extension of the Contract Time and not inconsistent with the intent of the Contract Documents. Such changes will be
        effected by written order signed by the Architect and shall be binding on the Owner and Contractor.

        ARTICLE 8 TIME
        § 8.1 DEFINITIONS
        § 8.1.1 Unless otherwise provided, Contract Time is the period of time, including authorized adjustments, allotted in
        the Contract Documents for Substantial Completion of the Work.

        § 8.1.2 The date of commencement of the Work is the date established in the Agreement.

        § 8.1.3 The date of Substantial Completion is the date certified by the Architect in accordance with Section 9.8.

        § 8.1.4 The term "day" as used in the Conh·act Documents shall mean calendar day unless otherwise specifically
        defined.




        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961 , 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AJA"' Document Is protected by U.S. Copyright l aw and International Treaties. Unauthorized      22
        reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (11 98876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 58 of 137



        § 8.2 PROGRESS AND COMPLETION
        § 8.2.1 Time limits stated in the Contract Documents are of the essence of the Contract. By executing the Agreement
        the Contractor confirms that the Contract Time is a reasonable period for performing the Work.

        § 8.2.2 The Contractor shall not knowingly, except by agreement or instruction of the Owner in writing, prematmely
        commence operations on the site or elsewhere prior to the effective date of insurance required by Article 11 to be
        furnished by the Contractor and Owner. The date of commencement of the Work shall not be changed by the effective
        date of such insurance.

        § 8.2.3 The Contractor shall proceed expeditiously with adequate forces and shall achieve Substantial Completion
        within the Contract Time.

        § 8.3 DELAYS AND EXTENSIONS OF TIME
        § 8.3.1 If the Contractor is delayed at any time in the commencement or progress of the Work by an act or neglect of
        the Owner or Architect, or of an employee of either, or of a separate contractor employed by the Owner; or by changes
        ordered in the Work; or by labor disputes, fire, unusual delay in deliveries, unavoidable casualties or other causes
        beyond the Contractor's control; or by delay authorized by the Owner pending mediation and arbitration; or by other
        causes that the Architect determines may justify delay, then the Conh·act Time shall be extended by Change Order for
        such reasonable time as the Architect may determine.

        § 8.3.2 Claims relating to time shall be made in accordance with applicable provisions of Article 15.

        § 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by either pai1y under other provisions of the
        Contract Documents.

        ARTICLE 9 PAYMENTS AND COMPLETION
        § 9.1 CONTRACT SUM
        The Contract Sum is stated in the Agreement and, including authorized adjustments, is the total amount payable by the
        Owner to the Contractor for performance of the Work under the Contract Documents.

        § 9.2 SCHEDULE OF VALUES
        Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the Contractor shall submit to the
        Architect, before the first Application for Payment, a schedule of values allocating the entire Contract Sum to the
        various portions of the Work and prepared in such form and supported by such data to substantiate its accuracy as the
        Architect may require. This schedule, unless objected to by the Architect, shall be used as a basis for reviewing the
        Contractor's Applications for Payment.

        § 9.3 APPLICATIONS FOR PAYMENT
        § 9.3.1 At least ten days before the date established for each progress payment, the Conh·actor shall submit to the
        Architect an itemized Application for Payment prepared in accordance with the schedule of values, ifrequired under
        Section 9.2, for completed po11ions of the Work. Such application shall be notarized, ifrequired, and suppo11ed by
        such data substantiating the Contractor's right to payment as the Owner or Architect may require, such as copies of
        requisitions from Subcontractors and material suppliers, and shall reflect retainage if provided for in the Contract
        Documents.

        § 9.3.1.1 As provided in Section 7 .3.9, such applications may include requests for payment on account of changes in
        the Work that have been properly authorized by Construction Change Directives, or by interim determinations of the
        Architect, but not yet included in Change Orders.

        § 9.3.1.2 Applications for Payment shall not include requests for payment for portions of the Work for which the
        Contractor does not intend to pay a Subcontractor or material supplier, unless such Work has been performed by others
        whom the Contractor intends to pay.

        § 9.3.2 Unless otherwise provided in the Conh·act Documents, payments shall be made on account of m aterials and
        equipment delivered and suitably stored at the site for subsequent incorporation in the Work. If approved in advance
        by the Owner, payment may similarly be made for materials and equipment suitably stored off the site at a location
        agreed upon in writing. Payment for materials and equipment stored on or off the site shall be conditioned upon

        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951 , 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA., Document is protected by U.S. Copyright Law and International Treaties. Unauthorized       23
        reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent poss Ible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 59 of 137



        compliance by the Contractor with procedures satisfactory to the Owner to establish the Owner's title to such materials
        and equipment or otherwise protect the Owner's interest, and shall include the costs of applicable insurance, storage
        and transportation to the site for such materials and equipment stored off the site.

        § 9.3.3 The Contractor warrants that title to all Work covered by an Application for Payment will pass to the Owner no
        later than the time of payment. The Contractor further wa1rnnts that upon submittal ofan Application for Payment all
        Work for which Certificates for Payment have been previously issued and payments received from the Owner shall, to
        the best of the Contractor's knowledge, information and belief, be free and clear ofliens, claims, security interests or
        encumbrances in favor of the Contractor, Subcontractors, material suppliers, or other persons or entities making a
        claim by reason of having provided labor, materials and equipment relating to the Work.

        § 9.4 CERTIFICATES FOR PAYMENT
        § 9.4.1 The Architect will, within seven days after receipt of the Contractor's Application for Payment, either issue to
        the Owner a Certificate for Payment, with a copy to the Contractor, for such amount as the Architect determines is
        properly due, or notify the Contractor and Owner in writing of the Architect's reasons for withholding certification in
        whole or in part as provided in Section 9.5.1.

        § 9.4.2 The issuance ofa Certificate for Payment will constitute a representation by the Architect to the Owner, based
        on the Architect's evaluation of the Work and the data comprising the Application for Payment, that, to the best of the
        Architect's knowledge, information and belief, the Work has progressed to the point indicated and that the quality of
        the Work is in accordance with the Contract Documents. The foregoing representations are subject to an evaluation of
        the Work for conformance with the Contract Documents upon Substantial Completion, to results of subsequent tests
        and inspections, to correction of minor deviations from the Contract Documents prior to completion and to specific
        qualifications expressed by the Architect. The issuance of a Certificate for Payment will further constitute a
        representation that the Contractor is entitled to payment in the amount ce11ified. However, the issuance of a Certificate
        for Payment will not be a representation that the Architect has ( 1) made exhaustive or continuous on-site inspections to
        check the quality or quantity of the Work, (2) reviewed construction means, methods, techniques, sequences or
        procedures, (3) reviewed copies ofrequisitions received from Subcontractors and material suppliers and other data
        requested by the Owner to substantiate the Contractor's right to payment, or ( 4) made examination to ascertain how or
        for what purpose the Contractor has used money previously paid on account of the Contract Sum.

        § 9.5 DECISIONS TO WITHHOLD CERTIFICATION
        § 9.5.1 The Architect may withhold a Certificate for Payment in whole or in part, to the extent reasonably necessary to
        protect the Owner, ifin the Architect's opinion the representations to the Owner required by Section 9.4.2 cannot be
        made. Jfthe Architect is unable to certify payment in the amount of the Application, the Architect will notify the
        Contractor and Owner as provided in Section 9.4.1. If the Contractor and Architect cannot agree on a revised amount,
        the Architect will promptly issue a Certificate for Payment for the amount for which the Architect is able to make such
        representations to the Owner. The Architect may also withhold a Certificate for Payment or, because of subsequently
        discovered evidence, may nullify the whole or a part of a Certificate for Payment previously issued, to such extent as
        may be necessary in the Architect's opinion to protect the Owner from loss for which the Contractor is responsible,
        including loss resulting from acts and omissions described in Section 3.3.2, because of
                  .1   defective Work not remedied;
                  .2   third party claims filed or reasonable evidence indicating probable filing of such claims unless security
                       acceptable to the Owner is provided by the Contractor;
                  .3    failure of the Contractor to make payments properly to Subcontractors or for labor, materials or
                       equipment;
                  .4   reasonable evidence that the Work cannot be completed for the unpaid balance of the Contract Sum;
                  .5   damage to the Owner or a separate contractor;
                  .6 reasonable evidence that the Work will not be completed within the Contract Time, and that the unpaid
                       balance would not be adequate to cover actual or liquidated damages for the anticipated delay; or
                  .7    repeated failure to can-y out the Work in accordance with the Contract Documents.

        § 9.5.2 When the above reasons for withholding certification are removed, certification will be made for amounts
        previously withheld.

        § 9.5.3 If the Architect withholds certification for payment under Section 9.5.1.3, the Owner may, at its sole opt ion,
        issue joint checks to the Contractor and to any Subcontractor or material or equipment suppliers to whom the

        AJA Document A201 ™ - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rlghls reserved. WARNING: This AIA'> Document is protected by U.S. Copyright l aw and Int ernational Trealies. Unaul horlzed          24
        reproducllon or d isl ribulion of t his AJA" Documenl , or any portion of ii , m ay resull In severe civil and criminal penallies, and will be prosecuted lo the
        maximum ext ent possible u nder the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                      ( 1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 60 of 137



        Contractor failed to make payment for Work properly performed or material or equipment suitably delivered. If the
        Owner makes payments by joint check, the Owner shall notify the Architect and the Architect will reflect such
        payment on the next Certificate for Payment.

        § 9.6 PROGRESS PAYMENTS
        § 9.6.1 After the Architect has issued a Certificate for Payment, the Owner shall make payment in the manner and
        within the time provided in the Contract Documents, and shall so notify the Architect.

        § 9.6.2 The Contractor shall pay each Subcontractor no later than seven days after receipt of payment from the Owner
        the amount to which the Subcontractor is entitled, reflecting percentages actually retained from payments to the
        Contractor on account of the Subcontractor's portion of the Work. The Contractor shall, by appropriate agreement
        with each Subcontractor, require each Subcontractor to make payments to Sub-subcontractors in a similar matmer.

        § 9.6.3 The Architect wiU, on request, furnish to a Subcontractor, if practicable, information regarding percentages of
        completion or amounts applied for by the Contractor and action taken thereon by the Architect and Owner on account
        of portions of the Work done by such Subcontractor.

        § 9.6.4 The Owner has the right to request written evidence from the Contractor that the Contractor has properly paid
        Subcontractors and material and equipment suppliers amounts paid by the Owner to the Contractor for subcontracted
        Work. If the Contractor fails to furnish such evidence within seven days, the Owner shall have the right to contact
        Subcontractors to ascertain whether they have been properly paid. Neither the Owner nor Architect shall have an
        obligation to pay or to see to the payment of money to a Subcontractor, except as may otherwise be required by law.

        § 9.6.5 Contractor payments to material and equipment suppliers shall be treated in a manner similar to that provided
        in Sections 9.6.2, 9.6.3 and 9.6.4.

        § 9.6.6 A Certificate for Payment, a progress payment, or patiial or entire use or occupancy of the Project by the
        Owner shall not constitute acceptance of Work not in accordance with the Contract Documents.

        § 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full penal sum of the Contract Sum,
        payments received by the Contractor for Work properly performed by Subcontractors and suppliers shall be held by
        the Contractor for those Subcontractors or suppliers who performed Work or furnished materials, or both, under
        contract with the Contractor for which payment was made by the Owner. Nothing contained herein shall require
        money to be placed in a separate account and not commingled with money of the Contractor, shall create any fiduciary
        liability or tort liability on the part of the Contractor for breach of trust or shall entitle any person or entity to an award
        of punitive damages against the Contractor for breach of the requirements of this provision.

        § 9.7 FAILURE OF PAYMENT
        If the Architect does not issue a Certificate for Payment, through no fault of the Contractor, within seven days after
        receipt of the Contractor's Application for Payment, or if the Owner does not pay the Contractor within seven days
        after the date established in the Contract Documents the amount certified by the Architect or awarded by binding
        dispute resolution, theu the Contractor may, upon seven additional days ' written notice to the Owner and Architect,
        stop the Work until payment of the amount owing has been received. The Contract Time shall be extended
        appropriately and the Contract Sum shall be increased by the amount of the Contractor's reasonable costs of
        shut-down, delay and start-up, plus interest as provided for in the Contract Documents.

        § 9.8 SUBSTANTIAL COMPLETION
        § 9.8.1 Substantial Completion is the stage in the progress of the Work when the Work or designated portion thereof is
        sufficiently complete in accordance with the Contract Documents so that the Owner can occupy or utilize the Work for
        its intended use.

        § 9.8.2 When the Contractor considers that the Work, or a portion thereof which the Owner agrees to accept
        separately, is substantially complete, the Contractor shall prepare and submit to the Architect a comprehensive list of
        items to be completed or corrected prior to final payment. Failure to include an item on such list does not alter the
        responsibility of the Contractor to complete all Work in accordance with the Contract Documents.



        AJA Document A201'" - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970. 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA9 Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized           25
        reproduction or distribution of thi s AJA"' Document, or any portion of it, may result In severe civil and criminal penallies, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                  (1 198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 61 of 137



        § 9.8.3 Upon receipt of the Contractor's list, the Architect will make an inspection to dete1mine whether the Work or
        designated portion thereof is substantially complete. If the Architect's inspection discloses any item, whether or not
        included on the Contractor's list, which is not sufttciently complete in accordance with the Conh·act Documents so
        that the Owner can occupy or utilize the Work or designated portion thereof for its intended use, the Contractor shall,
        before issuance of the Certificate of Substantial Completion, complete or correct such item upon notification by the
        Architect. In such case, the Conh·actor shall then submit a request for another inspection by the Architect to determine
        Substantial Completion.

        § 9.8.4 When the Work or designated portion thereof is substantially complete, the Architect will prepare a Certificate
        of Substantial Completion that sha ll establish the date of Substantial Completion, shall establish responsibilities of the
        Owner and Contractor for security, maintenance, heat, utilities, damage to the Work and insurance, and shall fix the
        time within which the Contractor shall finish all items on the list accompanying the Certificate. WaITanties required by
        the Contract Documents shall commence on the date of Substantial Completion of the Work or designated portion
        thereof unless otherwise provided in the Certificate of Substantial Completion.

        § 9.8.5 The Certificate of Substantial Completion shall be submitted to the Owner and Contractor for their written
        acceptance ofresponsibilities assigned to them in such Certificate. Upon such acceptance and consent of surety, if any,
        the Owner shall make payment ofretainage applying to such Work or designated portion thereof. Such payment shall
        be adjusted for Work that is incomplete or not in accordance with the requirements of the Contract Documents.

        § 9.9 PARTIAL OCCUPANCY OR USE
        § 9.9.1 The Owner may occupy or use any completed or partially completed portion of the Work at any stage when
        such portion is designated by separate agreement with the Contractor, provided such occupancy or use is consented to
        by the insurer as required under Section 11.3.1.5 and authorized by public authorities having jurisdiction over the
        Project. Such partial occupancy or use may commence whether or not the portion is substantially complete, provided
        the Owner and Contractor have accepted in writing the responsibilities assigned to each of them for payments,
        retainage, if any, security, maintenance, heat, utilities, damage to the Work and insurance, and have agreed in writing
        concerning the period for coITection of the Work and commencement of warranties required by the Contract
        Documents. When the Contractor considers a portion substantially complete, the Contractor shall prepare and submit
        a list to the Architect as provided under Section 9.8.2. Consent of the Contractor to partial occupancy or use shall n ot
        be unreasonably withheld. The stage of the progress of the Work shall be determined by written agreement between
        the Owner and Contractor or, ifno agreement is reached, by decision of the Architect.

        § 9.9.2 Jnm1ediately prior to such partial occupancy or use, the Owner, Contractor and Architect shall jointly inspect
        the area to be occupied or portion of the Work to be u sed in order to determine and record the condition of th e Work.

        § 9.9.3 Unless otherwise agreed upon, p artial occupancy or use of a portion or portions of the Work shall not constitute
        acceptance of Work not complying with the requirements of the Contract Documents.

        § 9.10 FINAL COMPLETION AND FINAL PAYMENT
        § 9.10.1 Upon receipt of the Contractor's written notice that the Work is ready for final inspection and acceptance and
        upon receipt of a final Application for Payment, the Architect will promptly make such inspection and, when the
        Architect finds the Work acceptable under the Contract Documents and the Contract fully performed, the Architect
        will promptly issue a final Certificate for Payment stating that to the best of the Architect's knowledge, information
        and belief, and on the basis of the Architect's on-site visits and inspections, the Work has been completed in
        accordance with terms and conditions of the Contract Documents and that the entire balance found to be due the
        Contractor and noted in the final Certificate is due and payable. The Architect's final Certificate for Payment will
        constitute a furth er representation that conditions listed in Section 9.10.2 as precedent to the Contractor's being
        entitled to final payment have been fulfilled.

        § 9.10.2 Neither final payment nor any remaining retained percentage shall become due until the Contractor submits to
        the Architect (1) an afttdavit that payrolls, bills for materials and equipment, and other indebtedness connected with
        the Work for which the Owner or the Owner's property might be responsible or encumbered (less amounts withheld
        by Owner) have been paid or otherwise satisfied, (2) a certificate evidencing that insurance required by the Contract
        Documents to remain in force after final payment is currently in effect and will not be canceled or allowed to expire
        until at least 30 days' prior written notice has been given to the Owner, (3) a written statement that the Conh·actor
        knows ofno substantial reason that the insurance will not be renewable to cover the period required by the Contract

        AJA Document A201'u - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951 , 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   lnsLitule of Architects. All rights reserved. WARNING: This AIA8 Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          26
        reproduction or distribution of this AIA" Document, or any portion of ii, may result in severe clvll and criminal penalties, and will be prosecuted l o t he
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 62 of 137



        Documents, (4) consent of surety, if any, to final payment and (5), if required by the Owner, other data establishing
        payment or satisfaction of obligations, such as receipts, releases and waivers of liens, claims, security interests or
        encumbrances arising out of the Contract, to the extent and in such form as may be designated by the Owner. If a
        Subcontractor refuses to furnish a release or waiver required by the Owner, the Contractor may furnish a bond
        satisfactory to the Owner to indenmify the Owner against such lien. If such lien remains unsatisfied after payments are
        made, the Contractor shall refund to the Owner all money that the Owner may be compelled to pay in discharging such
        lien, including all costs and reasonable attorneys' fees.

        § 9.10.3 If, after Substantial Completion of the Work, final completion thereof is materially delayed through no fault
        of the Conh·actor or by issuance of Change Orders affecting final completion, and the Architect so confirms, the
        Owner shall, upon application by the Contractor and ce11ification by the Architect, and without tem1inating the
        Contract, make payment of the balance due for that po11ion of the Work fully completed and accepted. If the remaining
        balance for Work not fully completed or con-ected is less than retainage stipulated in the Contract Documents, and if
        bonds have been furnished, the written consent of surety to payment of the balance due for that portion of the Work
        fully completed and accepted shall be submitted by the Contractor to the Architect prior to certification of such
        payment. Such payment shall be made under terms and conditions governing final payment, except that it shall not
        constitute a waiver of claims.

        § 9.10.4 The making of final payment shall constitute a waiver of Claims by the Owner except those arising from
                 .1   liens, Claims, security interests or encumbrances arising out of the Contract and unsettled;
                 .2   failure of the Work to comply with the requirements of the Contract Documents; or
                 .3   terms of special warranties required by the Contract Documents.

        § 9.10.5 Acceptance of final payment by the Conh·actor, a Subcontractor or material supplier shall constitute a waiver
        of claims by that payee except those previously made in writing and identified by that payee as unsettled at the time of
        final Application for Payment.

        ARTICLE 10 PROTECTION OF PERSONS AND PROPERTY
        § 10.1 SAFETY PRECAUTIONS AND PROGRAMS
        The Contractor shall be responsible for initiating, maintaining and supervising all safety precautions and programs in
        connection with the performance of the Contract.

        § 10.2 SAFETY OF PERSONS AND PROPERTY
        § 10.2.1 The Contractor shall take reasonable precautions for safety of, and shall provide reasonable protection to
        prevent damage, injury or loss to
                 .1 employees on the Work and other persons who may be affected thereby;
                 .2  the Work and materials and equipment to be incorporated therein, whether in storage on or off the site,
                     under care, custody or control of the Contractor or the Contractor's Subcontractors or
                     Sub-subcontractors; and
                 .3  other property at the site or adjacent thereto, such as trees, shrubs, lawns, walks, pavements, roadways,
                     structures and utilities not designated for removal, relocation or replacement in the course of
                     construction.

        § 10.2.2 The Contractor shall comply with and give notices required by applicable laws, statutes, ordinances, codes,
        rules and regulations, and lawful orders of public authorities bearing on safety of persons or property or their
        protection from damage, injury or loss.

        § 10.2.3 The Contractor shall erect and maintain, as required by existing conditions and performance of the Contract,
        reasonable safeguards for safety and protection, including posting danger signs and other warnings against hazards,
        promulgating safety regulations and notifying owners and users of adjacent sites and utilities.

        § 10.2.4 When use or storage of explosives or other hazardous materials or equipment or unusual methods are
        necessary for execution of the Work, the Contractor shall exercise utmost care and canyon such activities under
        supervision of properly qualified personnel.

        § 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage or loss insured under property
        insurance required by the Contract Documents) to property referred to in Sections I 0.2.1.2 and I 0.2.1.3 caused in
        AIA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA~ Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          27
        reproduction or distri bution of this AIA,. Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expires
        on 04/21/2015, and Is not for resale.
        User Noles:                                                                                                                                  (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 63 of 137



        whole or in part by the Conh·actor, a Subcontractor, a Sub-subcontractor, or anyone directly or indirectly employed by
        any of them, or by anyone for whose acts they may be liable and for which the Contractor is responsible under Sections
        10.2.1.2 and 10.2.1.3, except damage or loss attributable to acts or omissions ofthc Owner or Architect or anyone
        directly or indirectly employed by either of them, or by anyone for whose acts either of them may be liable, and not
        attributable to the fault or negligence of the Conh·actor. The foregoing obligations of the Contractor are in addition to
        the Contractor's obligations under Section 3.18.

        § 10.2.6 The Contractor shall designate a responsible member of the Contractor's organization at the site whose duty
        shall be the prevention of accidents. This person shall be the Conh·actor's superintendent unless otherwise designated
        by the Contractor in writing to the Owner and Architect.

        § 10.2.7 The Contractor shall not permit any part of the construction or site to be loaded so as to cause damage or
        create an unsafe condition.

        § 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
        If either party suffers injury or damage to person or property because of an act or omission of the other party, or of
        others for whose acts such pat1y is legally responsible, written notice of such injury or damage, whether or not insured,
        shall be given to the other party within a reasonable time not exceeding 21 days after discovery. The notice shall
        provide sufficient detail to enable the other party to investigate the matter.

        § 10.3 HAZARDOUS MATERIALS
        § 10.3.1 The Contractor is responsible for compliance with any requirements included in the Contract Documents
        regarding hazardous materials. If the Conh·actor encounters a hazardous material or substance not addressed in the
        Contract Documents and if reasonable precautions will be inadequate to prevent foreseeable bodily injury or death to
        persons resulting from a material or substance, including but not limited to asbestos or polychlorinated biphenyl
        (PCB), encountered on the site by the Contractor, the Contractor shall, upon recognizing the condition, immediately
        stop Work in the affected area and report the condition to the Owner and Architect in writing.

        § 10.3.2 Upon receipt of the Contractor's written notice, the Owner shall obtain the services ofa licensed laboratory to
        verify the presence or absence of the material or substance reported by the Contractor and, in the event such material or
        substance is found to be present, to cause it to be rendered harmless. Unless otherwise required by the Conh·act
        Documents, the Owner shall furnish in writing to the Contractor and Architect the names and qualifications of persons
        or entities who are to perform tests verifying the presence or absence of such material or substance or who are to
        perform the task of removal or safe containment of such material or substance. The Contractor and the Architect will
        promptly reply to the Owner in writing stating whether or not either has reasonable objection to the persons or entities
        proposed by the Owner. If either the Contractor or Architect has an objection to a person or entity proposed by the
        Owner, the Owner shall propose another to whom the Contractor and the Architect have no reasonable objection.
        When the material or substance has been rendered harmless, Work in the affected area shall resume upon written
        agreement of the Owner and Contractor. By Change Order, the Contract Time shall be extended appropriately and the
        Contract Sum shall be increased in the amount of the Contractor's reasonable additional costs of shut-down, delay and
        start-up.

        § 10.3.3 To the fullest extent permitted by law, the Owner shall indemnify and hold harmless the Contractor,
        Subcontractors, Architect, Architect's consultants and agents and employees of any of them from and against claims,
        damages, losses and expenses, including but not limited to attorneys' fees, arising out of or resulting from
        performance of the Work in the affected area ifin fact the material or substance presents the risk of bodily injury or
        death as described in Section 10.3.1 and has not been rendered harmless, provided that such claim, damage, loss or
        expense is attributable to bodily injury, sickness, disease or death, or to injury to or destruction of tangible property
        (other than the Work itself), except to the extent that such damage, loss or expense is due to the fault or negligence of
        the pa11y seeking indenmity.

        § 10.3.4 The Owner shall not be responsible under this Section 10. 3 for materials or substances the Conh·actor b1ings
        to the site unless such materials or substances are required by the Contract Documents. The Owner shall be responsible
        for materials or substances required by the Contract Documents, except to the extent of the Contractor's fault or
        negligence in the use and handling of such materials or substances.



        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA., Document is protected by U.S. Copyright Law and International Trea ties. Unauthorized          28
        reproduc tion or distribu tion of this AlA8 Document, or any portion of it, m ay result In severe civil and criminal penalties, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                   (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 64 of 137



        § 10.3.5 The Contractor shall indenmify the Owner for the cost and expense the Owner incms (1) for remediation of a
        material or substance the Contractor brings to the site and negligently handles, or (2) where the Contractor fails to
        perform its obligations under Section I 0.3.1, except to the extent that the cost and expense are due to the Owner's fault
        or negligence.

        § 10.3.6 If, without negligence on the part of the Contractor, the Contractor is held liable by a government agency for
        the cost ofremediation of a hazardous material or substance solely by reason of perfonning Work as required by the
        Contract Documents, the Owner shall indemnify the Contractor for all cost and expense thereby incurred.

        § 10.4 EMERGENCIES
        In an emergency affecting safety of persons or property, the Contractor shall act, at the Conh·actor's discretion, to
        prevent threatened damage, injury or loss. Additional compensation or extension of time claimed by the Contractor on
        account of an emergency shall be determined as provided in Article 15 and Article 7.

        ARTICLE 11 INSURANCE AND BONDS
        § 11.1 CONTRACTOR'S LIABILITY INSURANCE
        § 11.1.1 The Contractor shall purchase from and maintain in a company or companies lawfully authorized to do
        business in the jmisdiction in which the Project is located such insurance as will protect the Contractor from claims set
        forth below which may arise out of or result from the Contractor's operations and completed operations under the
        Contract and for which the Contractor may be legally liable, whether such operations be by the Contractor or by a
        Subconh·actor or by anyone directly or indirectly employed by any of them, or by anyone for whose acts any of them
        may be liable:
                 .1 Claims under workers' compensation, disability benefit and other similar employee benefit acts that are
                        applicable to the Work to be performed;
                 .2     Claims for damages because of bodily injury, occupational sickness or disease, or death of the
                        Contractor's employees;
                 .3     Claims for damages because of bodily injury, sickness or disease, or death of any person other than the
                        Contractor's employees;
                 .4     Claims for damages insured by usual personal injury liability coverage;
                 .5     Claims for damages, other than to the Work itself, because of injury to or destruction of tangible
                        property, including loss of use resulting therefrom;
                 .6     Claims for damages because of bodily injury, death of a person or prope11y damage arising out of
                        ownership, maintenance or use of a motor vehicle;
                 .7     Claims for bodily injury or property damage arising out of completed operations; and
                 .8     Claims involving contractual liability insurance applicable to the Contractor's obligations under
                        Section 3.18.

        § 11.1.2 The insurance required by Section 11.1.1 shall be written for not less than limits of liability specified in the
        Contract Documents or required by law, whichever coverage is greater. Coverages, whether written on an occurrence
        or claims-made basis, shall be maintained without interruption from the date of conunencement of the Work until the
        date of final payment and termination of any coverage required to be maintained after final payment, and, with respect
        to the Contractor's completed operations coverage, until the expiration ofthe period for cotTection of Work or for such
        other period for maintenance of completed operations coverage as specified in the Contract Documents.

        § 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with the Owner prior to commencement of the
        Work and thereafter upon renewal or replacement of each required policy of insurance. These certificates and the
        insurance policies required by this Section 11.1 shall contain a provision that coverages afforded under the policies
        will not be canceled or allowed to expire until at least 30 days' prior written notice has been given to the Owner. An
        additional certificate evidencing continuation ofliability coverage, including coverage for completed operations, shall
        be submitted with the final Application for Payment as required by Section 9.10.2 and thereafter upon renewal or
        replacement of such coverage until the expiration of the time required by Section 11.1.2. Information concerning
        reduction of coverage on account of revised limits or claims paid under the General Aggregate, or both, shall be
        furnished by the Contractor with reasonable promptness.

        § 11.1.4 Whether or not required by other provisions of this Contract Documents the Contractor shall cause the
        conm1ercial liability coverage required by the Contract Documents to include (I) the Owner, the Architect and the
        Architect's consultants as additional insureds for claims caused in whole or in part by the Contractor's negligent acts
        AJA Document A201 r• - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA"' Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized       29
        reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIAsoftware at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 65 of 137



        or omissions during the Contractor's operations; and (2) the Owner as an additional insured for claims caused in whole
        or in part by the Contractor's negligent acts or omissions during the Contractor's completed operations. Such
        commercial liability coverage shall be broad enough to cover Contractor's Indenmity obligations under Section 3.18.1
        hereof.

        § 11.2 OWNER'S LIABILITY INSURANCE
        The Owner shall be responsible for purchasing and maintaining the Owner's usual liability insurance.

        § 11.3 PROPERTY INSURANCE
        § 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a company or companies lawfully
        authorized to do business in the jurisdiction in which the Project is located, property insurance written on a builder's
        risk "all-risk" or equivalent policy form in the amount of the initial Contract Sum, plus value of subsequent Contract
        Modifications and cost of materials supplied or installed by others, comprising total value for the entire Project at the
        site on a replacement cost basis without optional deductibles. Such propc11y insurance shall be maintained, unless
        otherwise provided in the Contract Documents or otherwise agreed in writing by all persons and entitie.s who are
        beneficiaries of such insurance, until final payment has been made as provided in Section 9.10 or until no person or
        entity other than the Owner has an insurable interest in the property required by this Section I 1.3 to be covered,
        whichever is later. This insurance shall include interests of the Owner, the Contractor, Subcontractors and
        Sub-subcontractors in the Project.

        § 11.3.1.1 Property insurance shall be on an "all-risk" or equivalent policy form and shall include, without limitation,
        insurance against the perils of fire (with extended coverage) and physical loss or damage including, without
        duplication of coverage, theft, vandalism, malicious mischief, collapse, earthquake, flood, windstorm, falsework,
        testing and startup, temporary buildings and debris removal including demolition occasioned by enforcement of any
        applicable legal requirements, and shall cover reasonable compensation for Architect's and Contractor's services and
        expenses required as a result of such insured loss.

        § 11.3.1.2 Ifthe Owner does not intend to purchase such prope11y insurance required by the Contract and with all of the
        coverages in the amount described above, the Owner shall so inform the Contractor in writing prior to commencement
        of the Work. The Contractor may then eftect insurance that will protect the interests of the Contractor, Subcontractors
        and Sub-subcontractors in the Work, and by appropriate Change Order the cost thereof shall be charged to the Owner.
        If the Contractor is damaged by the failure or neglect of the Owner to purchase or maintain insurance as described
        above, without so notifying the Contractor in writing, then the Owner shall bear all reasonable costs properly
        attributable thereto.

        § 11.3.1.3 If the property insurance requires deductibles, the Owner shall pay costs not covered because of such
        deductibles.

        § 11.3.1.4 This property insurance sh all cover portions of the Work stored off the site, and also portions of the Work in
        transit.

        § 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not commence until the insurance company or
        companies providing property insurance have consented to such partial occupancy or use by endorsement or
        otherwise. The Owner and the Contractor shall take reasonable steps to obtain consent of the insurance company or
        companies and shall, without mutual written consent, take no action with respect to partial occupancy or use that
        would cause cancellation, lapse or reduction of insmance.

        § 11.3.2 BOILER AND MACHINERY INSURANCE
        The Owner shall purchase and maintain boiler and machinery insurance required by the Contract Documents or by
        law, which shall specifically cover such insured objects during installation and until final acceptance by the Owner;
        this insurance shall include interests of the Owner, Contractor, Subcontractors and Sub-subcontractors in the Work,
        and the Owner and Contractor shall be named insureds.

        § 11 .3.3 LOSS OF USE INSURANCE
        The Owner, at the Owner's option, may purchase and maintain such insmance as will insure the Owner against loss of
        u se of the Owner's property due to fire or other hazards, however caused. The Owner waives all r ights of action


        AIA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected by U.S. Copyright Law and International Trealles. Unauthorized        30
        reproduction or dlstribullon of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the l aw. This document was produced by AIAsoftware at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/2112015, and Is not for resale.
        User Notes:                                                                                                                                (11 98876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 66 of 137



        against the Contractor for loss of use of the Owner's property, including consequential losses due to fire or other
        hazards however caused.

        § 11.3.4 If the Contractor requests in writing that insurance for risks other than those described herein or other special
        causes ofloss be included in the property insurance policy, the Owner shall, if possible, include such insurance, and
        the cost thereof shall be charged to the Contractor by appropriate Change Order.

        § 11.3.5 Ifduring the Project construction period the Owner insures properties, real or personal or both, at or adjacent
        to the site by property insurance under policies separate from those insuring the Project, or if after final payment
        property insurance is to be provided on the completed Project through a policy or policies other than those insuring the
        Project during the construction period, the Owner shall waive all rights in accordance with the tem1s of Section 11.3. 7
        for damages caused by fire or other causes of loss covered by this separate property insurance. All separate policies
        shall provide this waiver of subrogation by endorsement or otherwise.

        § 11.3.6 Before an exposure to loss may occur, the Owner shall file with the Contractor a copy of each policy that
        includes insurance coverages required by this Section 11.3. Each policy shall contain all generally applicable
        conditions, definitions, exclusions and endorsements related to this Project. Each policy shall contain a provision that
        the policy will not be canceled or allowed to expire, and that its limits will not be reduced, until at least 30 days' prior
        written notice has been given to the Contractor.

        § 11.3.7 WAIVERS OF SUBROGATION
        The Owner and Contractor waive all rights against (I) each other and any of their subcontractors, sub-subcontractors,
        agents and employees, each of the other, and (2) the Architect, Architect's consultants, separate contractors described
        in AI1icle 6, if any, and any of their subcontractors, sub-subcontractors, agents and employees, for damages caused by
        fire or other causes of loss to the extent covered by property insurance obtained pursuant to this Section 11.3 or other
        property insurance applicable to the Work, except such rights as they have to proceeds of such insurance held by the
        Owner as fiduciary. The Owner or Contractor, as appropriate, shall require of the Architect, Architect's consultants,
        separate contractors described in Article 6, if any, and the subcontractors, sub-subcontractors, agents and employees
        of any of them, by appropriate agreements, written where legally required for validity, similar waivers each in favor of
        other pai1ies enumerated herein. The policies shall provide such waivers of subrogation by endorsement or otherwise.
        A waiver of subrogation shall be effective as to a person or entity even though that person or entity would otherwise
        have a duty of indemnification, contractual or otherwise, did not pay the insurance premium directly or indirectly, and
        whether or not the person or entity had an insurable interest in the property damaged.

        § 11.3.8 A loss insured under the Owner's property insurance shall be adjusted by the Owner as fiduciary and made
        payable to the Owner as fiduciary for the insureds, as their interests may appear, subject to requirements of any
        applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay Subcontractors their just shares of
        insurance proceeds received by the Contractor, and by appropriate agreements, written where legally required for
        validity, shall require Subcontractors to make payments to their Sub-subcontractors in similar manner.

        § 11.3.9 If required in writing by a pa11y in interest, the Owner as fiduciary shall, upon occurrence ofan insured loss,
        give bond for proper performance of the Owner's duties. The cost ofrequired bonds shall be charged against proceeds
        received as fiduciary. The Owner shall deposit in a separate account proceeds so received, which the Owner shall
        distribute in accordance with such agreement as the parties in interest may reach, or as determined in accordance with
        the method of binding dispute resolution selected in the Agreement between the Owner and Contractor. If after such
        loss no other special agreement is made and unless the Owner terminates the Contract for convenience, replacement of
        damaged property shall be performed by the Contractor after notification ofa Change in the Work in accordance with
        Article 7.

        § 11.3.10 The Owner as fiduciary shall have power to adjust and settle a loss with insurers unless one of the pai1ies in
        interest shall object in writing within five days after occurrence of loss to the Owner's exercise of this power; if such
        objection is made, the dispute shall be resolved in the manner selected by the Owner and Contractor as the method of
        binding dispute resolution in the Agreement. If the Owner and Contractor have selected arbitration as the method of
        binding dispute resolution, the Owner as fiduciary shall make settlement with insurers or, in the case of a dispute over
        distribution of insurance proceeds, in accordance with the directions of the arbitrators.



        AIA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AI A8 Document is protected by U.S. Copyright Law and International Treaties. Unauthorized         31
        reproduction or distributio n of this AJAe Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 67 of 137



        § 11.4 PERFORMANCE BOND AND PAYMENT BOND
        § 11.4.1 The Owner shall have the right to require the Contractor to furnish bonds covering faithful performance ofthe
        Contract and payment of obligations arising thereunder as stipulated in bidding requirements or specifically required
        in the Contract Documents on the date of execution of the Contract.

        § 11.4.2 Upon the request of any person or entity appearing to be a potential beneficiary of bonds covering payment of
        obligations arising under the Contract, the Contractor shall promptly furnish a copy of the bonds or shall authorize a
        copy to be furnished.

        ARTICLE 12 UNCOVERING AND CORRECTION OF WORK
        § 12.1 UNCOVERING OF WORK
        § 12.1.1 If a portion of the Work is covered contrary to the Architect's request or to requirements specifically
        expressed in the Contract Documents, it must, if requested in writing by the Architect, be uncovered for the Architect's
        examination and be replaced at the Contractor's expense without change in the Contract Time.

        § 12.1.2 If a portion of the Work has been covered that the Architect has not specifically requested to examine prior to
        its being covered, the Architect may request to see such Work and it shall be uncovered by the Contractor. If such
        Work is in accordance with the Contract Documents, costs of uncovering and replacement shall, by appropriate
        Change Order, be at the Owner's expense. If such Work is not in accordance with the Contract Documents, such costs
        and the cost of correction shall be at the Contractor's expense unless the condition was caused by the Owner or a
        separate contractor in which event the Owner shall be responsible for payment of such costs.

        § 12.2 CORRECTION OF WORK
        § 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
        The Contractor shall promptly correct Work rejected by the Architect or failing to conform to the requirements of the
        Contract Documents, whether discovered before or after Substantial Completion and whether or not fabricated,
        installed or completed. Costs of correcting such rejected Work, including additional testing and inspections, the cost of
        uncovering and replacement, and compensation for the Architect's services and expenses made necessary thereby,
        shall be at the Contractor's expense.

        § 12.2.2 AFTER SUBSTANTIAL COMPLETION
        § 12.2.2.1 In addition to the Contractor's obligations under Section 3.5, if, within one year after the date of Substantial
        Completion of the Work or designated portion thereof or after the date for commencement of warranties established
        under Section 9.9.1, or by terms of an applicable special warranty required by the Contract Documents, any of the
        Work is found to be not in accordance with the requirements ofthe Contract Documents, the Contractor shall correct it
        promptly after receipt of written notice from the Owner to do so unless the Owner has previously given the Contractor
        a written acceptance of such condition. The Owner shall give such notice promptly after discovery of the condition.
        During the one-year period for correction ofWork, if the Owner fails to notify the Contractor and give the Contractor
        an opportunity to make the correction, the Owner waives the rights to require correction by the Contractor and to make
        a claim for breach of warranty. If the Contractor fails to correct nonconforming Work within a reasonable time during
        that period after receipt of notice from the Owner or Architect, the Owner may correct it in accordance with Section
        2.4.

        § 12.2.2.2 The one-year period for correction of Work shall be extended with respect to pmiions of Work first
        performed after Substantial Completion by the period of time between Substantial Completion and the actual
        completion of that portion of the Work.

        § 12.2.2.3 The one-year period for correction of Work shall not be extended by corrective Work performed by the
        Contractor pursuant to this Section 12.2.

        § 12.2.3 The Contractor shall remove from the site portions of the Work that are not in accordance with the
        requirements of the Contract Documents and are neither corrected by the Contractor nor accepted by the Owner.

        § 12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged construction, whether completed or
        partially completed, of the Owner or separate contractors caused by the Contractor's coITection or removal of Work
        that is not in accordance with the requirements of the Contract Documents.


        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AJA., Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized            32
        reproduction or distribution of t his AJA9 Document, or any portion of fl , may result In severe civil and cri minal penalties, and w ill be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_ 1 which expi res
        on 04/21/2015, and Is not for resale.
        User Notes:                                                                                                                                    (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 68 of 137



        § 12.2.5 Nothing contained in this Section 12.2 shall be construed to establish a period ofli1nitation with respect to
        other obligations the Conh·actor has under the Contract Documents. Establishment of the one-year period for
        correction of Work as described in Section 12.2.2 relates only to the specific obligation of the Contractor to correct the
        Work, and has no relationship to the time within which the obligation to comply with the Contract Documents may be
        sought to be enforced, nor to the time within which proceedings may be commenced to establish the Contractor's
        liability with respect to the Contractor's obligations other than specifically to correct the Work.

        § 12.3 ACCEPTANCE OF NONCONFORMING WORK
        If the Owner prefers to accept Work that is not in accordance with the requirements of the Contract Documents, the
        Owner may do so instead of requi1ing its removal and correction, in which case the Conh·act Sum will be reduced as
        appropriate and equitable. Such adjustment shall be effected whether or not final payment has been made.

        ARTICLE 13         MISCELLANEOUS PROVISIONS
        § 13.1 GOVERNING LAW
        The Contract shall be governed by the law of the place where the Project is located except that, if the parties have
        selected arbitration as the method of binding dispute resolution, the Federal Arbitration Act shall govern Section 15.4.

        § 13.2 SUCCESSORS AND ASSIGNS
        § 13.2.1 The Owner and Contractor respectively bind themselves, their partners, successors, assigns and legal
        representatives to covenants, agreements and obligations contained in the Contract Documents. Except as provided in
        Section 13.2.2, neither party to the Contract shall assign the Contract as a whole without written consent of the other.
        Ifeither party attempts to make such an assignment without such consent, that par1y shall nevertheless remain legally
        responsible for all obligations under the Contract.

        § 13.2.2 The Owner may, without consent of the Contractor, assign the Conh·act to a lender providing construction
        financing for the Project, if the lender assumes the Owner's rights and obligations under the Contract Documents. The
        Contractor shall execute all consents reasonably required to facilitate such assignment.

        § 13.3 WRITTEN NOTICE
        Written notice shall be deemed to have been duly served if delivered in person to the individual, to a member of the
        firm or entity, or to an officer of the corporation for which it was intended; or if delivered at, or sent by registered or
        certified mail or by courier service providing proof of delivery to, the last business address known to the party giving
        notice.

        § 13.4 RIGHTS AND REMEDIES
        § 13.4.1 Duties and obligations imposed by the Contract Documents and rights and remedies available thereunder
        shall be in addition to and not a limitation of duties, obligations, rights and remedies otherwise imposed or available by
        law.

        § 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall constitute a waiver of a right or duty
        afforded them under the Contract, nor shall such action or failure to act constitute approval of or acquiescence in a
        breach there under, except as may be specifically agreed in writing.

        § 13.5 TESTS AND INSPECTIONS
        § 13.5.1 Tests, inspections and approvals of portions of the Work shall be made as required by the Contract
        Documents and by applicable laws, statutes, ordinances, codes, rules and regulations or lawful orders of public
        authorities. Unless otherwise provided, the Contractor shall make arrangements for such tests, inspections and
        approvals with an independent testing laboratory or entity acceptable to the Owner, or with the appropriate public
        authority, and shall bear all related costs of tests, inspections and approvals. The Contractor shall give the Architect
        timely notice of when and where tests and inspections are to be made so that the Architect may be present for such
        procedures. The Owner shall bear costs of (1) tests, inspections or approvals that do not become requirements until
        after bids are received or negotiations concluded, and (2) tests, inspections or approvals where building codes or
        applicable laws or regulations prohibit the Owner from delegating their cost to the Contractor.

        § 13.5.2 If the Architect, Owner or public authorities having jurisdiction determine that portions of the Work require
        additional testing, inspection or approval not included under Section 13.5.1, the Architect wi ll, upon written
        authorization from the Owner, instrnct the Contractor to make anangements for such additional testing, inspection or

        AJA Document A201 ™ - 2007. Copyright© 1911, 1915. 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized        33
        reproduction or distribution of this AJA" Document, or any portion of It, may result In severe civil and criminal penalties, and wlll be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 69 of 137



        approval by an entity acceptable to the Owner, and the Contractor shall give timely notice to the Architect of when and
        where tests and inspections are to be made so that the Architect may be present for such procedures. Such costs, except
        as provided in Section 13.5.3, shall be at the Owner's expense.

        § 13.5.3 If such procedures for testing, inspection or approval under Sections I 3.5. I and I 3.5.2 reveal failure of the
        portions of the Work to comply with requirements established by the Contract Documents, all costs made necessary by
        such failure including those of repeated procedures and compensation for the Architect's services and expenses shall
        be at the Contractor's expense.

        § 13.5.4 Required certificates of testing, inspection or approval shall, unless otherwise required by the Contract
        Documents, be secured by the Contractor and promptly delivered to the Architect.

        § 13.5.5 If the Architect is to observe tests, inspections or approvals required by the Contract Documents, the Architect
        will do so promptly and, where practicable, at the normal place of testing.

        § 13.5.6 Te.sis or inspections conducted pursuant to the Contract Documents shall be made promptly to avoid
        unreasonable delay in the Work.

        § 13.6 INTEREST
        Payments due and unpaid under the Contract Documents shall bear interest from the date payment is due at such rate
        as the parties may agree upon in writing or, in the absence thereof, at the legal rate prevailing from tin1e to time at the
        place where the Project is located.

        § 13.7TIME LIMITS ON CLAIMS
        The Owner and Contractor shall commence all claims and causes of action, whether in contract, tort, breach of
        wa1Tanty or othenvise, against the other arising out of or related to the Contract in accordance with the requirements of
        the final dispute resolution method selected in the Agreement within the time period specified by applicable law, but in
        any case not more than IO years after the date of Substantial Completion of the Work. The Owner and Contractor
        waive all claims and causes of action not commenced in accordance with this Section 13.7.

        ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
        § 14.1 TERMINATION BY THE CONTRACTOR
        § 14.1.1 The Contractor may terminate the Contract if the Work is stopped for a period of30 consecutive days through
        no act or fault of the Contractor or a Subconh·actor, Sub-subcontractor or their agents or employees or any other
        persons or entities performing portions of the Work under direct or indirect contract with the Contractor, for any of the
        following reasons:
                 .1 Issuance ofan order ofa court or other public authority having jurisdiction that requires all Work to be
                        stopped;
                 .2     An act of government, such as a declaration of national emergency that requires all Work to be stopped;
                  .3    Because the Architect has not issued a Certificate for Payment and has not notified the Contractor of the
                        reason for withholding certification as provided in Section 9.4.1, or because the Owner has not made
                        payment on a Certificate for Payment within the time stated in the Contract Documents; or
                  .4    The Owner has failed to furnish to the Contractor promptly, upon the Contractor's request, reasonable
                        evidence as required by Section 2.2.1.

        § 14.1.2 The Contractor may terminate the Contract if, through no act or fault of the Contractor or a Subcontractor,
        Sub-subconh·actor or their agents or employees or any other persons or entities performing portions of the Work under
        direct or indirect contract with the Contractor, repeated suspensions, delays or interruptions of the entire Work by the
        Owner as described in Section 14.3 constitute in the aggregate more than JOO percent of the total number of days
        scheduled for completion, or 120 days in any 365-day period, whichever is less.

        § 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the Contractor may, upon seven days'
        written notice to the Owner and Architect, tenninate the Contract and recover from the Owner payment for Work
        executed, including reasonable overhead and profit, costs incu1Ted by reason of such termination, and damages.

        § 14.1.4 If the Work is stopped for a period of 60 consecutive days through no act or fault of the Contractor or a
        Subconh·actor or their agents or employees or any other persons performing portions of the Work under contract with
        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING : This AJA., Document Is protected by U.S. Copyright Law and lnternatlonal Treaties. Unauthorized      34
        reproduction or distribution of this AJA9 Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                (1198876727)
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 70 of 137



        the Contractor because the Owner has repeatedly failed to fulfill the Owner's obligations under the Contract
        Documents with respect to matters important to the progress of the Work, the Contractor may, upon seven additional
        days' written notice to the Owner and the Architect, terminate the Contract and recover from the Owner as provided in
        Section 14.1.3.

        § 14.2 TERMINATION BY THE OWNER FOR CAUSE
        § 14.2.1 The Owner may terminate the Contract if the Contractor
                  .1  repeatedly refuses or fails to supply enough properly skilled workers or proper materials;
                  .2     fails to make payment to Subcontractors for materials or labor in accordance with the respective
                         agreements between the Contractor and the Subcontractors;
                  .3     repeatedly disregards applicable laws, statutes, ordinances, codes, rules and regulations, or lawful
                         orders of a public authority; or
                  .4     otherwise is guilty of substantial breach of a provision of the Contract Documents.

        § 14.2.2 When any of the above reasons exist, the Owner, upon certification by the Initial Decision Maker that
        sufficient cause exists to justify such action, may without prejudice to any other rights or remedies of the Owner and
        after giving the Contractor and the Contractor's surety, if any, seven days' written notice, terminate employment of the
        Contractor and may, subject to any prior rights of the surety:
                  .1    Exclude the Contractor from the site and take possession of all materials, equipment, tools, and
                        construction equipment and machinery thereon owned by the Contractor;
                  .2    Accept assignment of subcontracts pursuant to Section 5.4; and
                  .3    Finish the Work by whatever reasonable method the Owner may deem expedient. Upon written request
                        of the Contractor, the Owner shall furnish to the Contractor a detailed accounting of the costs incurred
                        by the Owner in finishing the Work.

        § 14.2.3 When the Owner terminates the Contract for one of the reasons stated in Section 14.2.1, the Contractor shall
        not be entitled to receive further payment until the Work is finished.

        § 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing the Work, including compensation for
        the Architect's services and expenses made necessary thereby, and other damages incurred by the Owner and not
        expressly waived, such excess shall be paid to the Contractor. If such costs and damages exceed the unpaid balance,
        the Contractor shall pay the difference to the Owner. The amount to be paid to the Contractor or Owner, as the case
        may be, shall be certified by the Initial Decision Maker, upon application, and this obligation for payment shall survive
        tem1ination of the Contract.

        § 14.2.5 CONVERSION OF CAUSE TO CONVENIENCE
        In the event Owner terminates Contractor for any cause under the terms ofthis Agreement and it is later determined by
        a court of competent jurisdiction, by arbitration or other similar proceeding that such termination for cause was not
        justified, then such termination for cause shall automatically be converted to a termination for convenience under the
        tem1s of this Article.

        § 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
        § 14.3.1 The Owner may, without cause, order the Contractor in writing to suspend, delay or interrupt the Work in
        whole or in part for such period of time as the Owner may dete1111ine.

        § 14.3.2 The Contract Sum and Contract Time shall be adjusted for increases in the cost and time caused by
        suspension, delay or intem1ption as described in Section 14.3. l. Adjustment of the Contract Sum shall include profit.
        No adjustment shall be made to the extent
                .1    that performance is, was or would have been so suspended, delayed or interrupted by another cause for
                      which the Contractor is responsible; or
                .2    that an equitable adjustment is made or denied under another provision of the Contract.

        § 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
        § 14.4.1 The Owner shall have the absolute right to tem1inate Contractor for convenience for any reason and at any
        time during the course of this Agreement with a written notice of termination effective upon receipt by Contractor.
        Contractor shall be paid the reasonable value of the Work performed by Contractor prior to termination plus
        anticipatory profit or damages of any kind or nature, direct or indirect, incidental consequential. Owner may, in its sole

        AJA Document A201 ™ - 2007. Copyright© 1911 , 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized         35
        reproduction or d istribution of this AJA9 Document, or any portion of it, may result In severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00: 12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 71 of 137



         discretion, utilize its right to terminate Contractor for convenience, in lieu of compliance with the tenns regarding a
        tem1ination for default.

        § 14.4.2 Upon receipt of written notice from the Owner of such termination for the Owner's convenience, the
        Contractor shall
                .1    cease operations as directed by the Owner in the notice;
                .2 take actions necessary, or that the Owner may direct, for the protection and preservation of the Work;
                      and
                .3    except for Work directed to be performed prior to the effective date of termination stated in the notice,
                      terminate all exist ing subcontracts and purchase orders and enter into no further subcontracts and
                      purchase orders.

        § 14.4.3 In case of such termination for the Owner's convenience, the Contractor shall be entitled to receive payment
        for Work executed, and costs incurred by reason of such termination, along with reasonable overhead and profit on the
        Work not executed.

        ARTICLE 15 CLAIMS AND DISPUTES
        § 15.1 CLAIMS
        § 15.1.1 DEFINITION
        A Claim is a demand or assertion by one of the parties seeking, as a matter ofright, payment of money, or other relief
        with respect to the terms of the Contract. The tenn "Claim" also includes other disputes and matters in question
        between the Owner and Contractor arising out of or relating to the Contract. The responsibility to substantiate Claims
        shall rest with the party making the Claim.

        § 15.1.2 NOTICE OF CLAIMS
        Claims by either the Owner or Contractor must be initiated by written notice to the other party and to the Initial
        Decision Maker with a copy sent to the Architect, if the Architect is not serving as the Initial Decision Maker. Claims
        by either party must be initiated within 21 days after occurrence of the event giving rise to such Claim or within 21
        days after the claimant first recognizes the condition giving rise to the Claim, whichever is later.

        § 15.1.3 CONTINUING CONTRACT PERFORMANCE
        Pending final resolution ofa Claim, except as otherwise agreed in writing or as provided in Section 9.7 and Article 14,
        the Contractor shall proceed diligently with performance of the Contract and the Owner shall continue to make
        payments in accordance with the Contract Documents. The Architect will prepare Change Orders and issue
        Certificates for Payment in accordance with the decisions of the Initial Decision Maker.

        § 15.1.4 CLAIMS FOR ADDITIONAL COST
        If the Contractor wishes to make a Claim for an increase in the Contract Sum, written notice as provided herein shall
        be given before proceeding to execute the Work. Prior notice is not required for Claims relating to an emergency
        endangering life or property arising under Section 10.4.

        § 15.1.5 CLAIMS FOR ADDITIONAL TIME
        § 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the Contract Time, written notice as provided
        herein shall be given. The Contractor's Claim shall include an estimate of cost and of probable effect of delay on
        progress of the Work. In the case of a continuing delay, only one Claim is necessary.

        § 15.1.5.2 If adverse weather conditions are the basis for a Claim for additional time, such Claim shall be documented
        by data substantiating that weather conditions were abnormal for the period of time, could not have been reasonably
        anticipated and had an adverse effect on the scheduled consh·uction.

        § 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
        The Contractor and Owner waive Claims against each other for consequential damages arising out of or relating to this
        Contract. This mutual waiver includes
                 .1    damages incurred by the Owner for rental expenses, for losses of use, income, profit, financing,
                       business and reputation, and for loss of management or employee productivity or of the services of such
                       persons; and


        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnlt.   Institute of Architects. All rights reserved. WARNING: This AIA" Document is protected by U.S. Copyright Law and International Treaties. Unauthorized         36
        reproduction or distribution o f this AIA" Document, or any portion of It, may result In severe civil and criminal penallies, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 72 of 137



                   .2     damages incurred by the Contractor for principal office expenses including the compensation of
                          personnel stationed there, for losses of financing, business and reputation, and for loss of profit except
                          anticipated profit arising directly from the Work.

        This mutual waiver is applicable, without Limitation, to all consequential damages due to either party's tennination in
        accordance with Article 14. Nothing contained in this Section 15.1.6 shall be deemed to preclude an award of
        liquidated damages, when applicable, in accordance with the requirements of the Contract Documents.

        § 15.2 INITIAL DECISION
        § 15.2.1 Claims, excluding those arising under Sections 10.3, 10.4, 11.3.9, and 11.3.10, shall be referred to the Initial
        Decision Maker for initial decision. The Architect will serve as the Initial Decision Maker, unless otherwise indicated
        in the Agreement. Except for those Claims excluded by this Section 15.2. l, an initial decision shall be required as a
        condition precedent to mediation of any Claim arising prior to the date final payment is due, unless 30 days have
        passed after the Claim has been referred to the Initial Decision Maker with no decision having been rendered. Unless
        the Initial Decision Maker and all affected parties agree, the Initial Decision Maker will not decide disputes between
        the Contractor and persons or entities other than the Owner.

        § 15.2.2 The Initial Decision Maker will review Claims and within ten days of the receipt of a Claim take one or more
        of the following actions: (I) request additional supporting data from the claimant or a response with supporting data
        from the other pai1y, (2) reject the Claim in whole or in part, (3) approve the Claim, (4) suggest a compromise, or (5)
        advise the parties that the Initial Decision Maker is unable to resolve the Claim if the Initial Decision Maker lacks
        sufficient information to evaluate the merits of the Claim or if the Initial Decision Maker concludes that, in the Initial
        Decision Maker's sole discretion, it would be inappropriate for the Initial Decision Maker to resolve the Claim.

        § 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be obligated to, consult with or seek
        information from either party or from persons with special knowledge or expertise who may assist the Initial Decision
        Maker in rendering a decision. The Initial Decision Maker may request the Owner to authorize retention of such
        persons at the Owner's expense.

        § 15.2.4 If the Initial Decision Maker requests a party to provide a response to a Claim or to furnish additional
        supporting data, such pat1y shall respond, within ten days after receipt of such request, and shall either (I) provide a
        response on the requested supporting data, (2) advise the Initial Decision Maker when the response or suppo11ing data
        will be furnished or (3) advise the Initial Decision Maker that no supporting data will be furnished. Upon receipt of the
        response or supporting data, if any, the Initial Decision Maker will either reject or approve the Claim in whole or in
        part.

        § 15.2.5 The Initial Decision Maker will render an initial decision approving or rejecting the Claim, or indicating that
        the Initial Decision Maker is unable to resolve the Claim. This initial decision shall (1) be in writing; (2) state the
        reasons therefor; and (3) notify the parties and the Architect, if the Architect is not serving as the Initial Decision
        Maker, of any change in the Contract Sum or Contract Time or both. The initial decision shall be final and binding on
        the parties but subject to mediation and, if the pai1ies fail to resolve their dispute through mediation, to binding dispute
        resolution.

        § 15.2.6 Either party may file for mediation of an initial decision at any time, subject to the terms of Section 15.2.6.1.

        § 15.2.6.1 Either pat1y may, within 30 days from the date ofan initial decision, demand in writing that the other party
        file for mediation within 60 days of the initial decision. If such a demand is made and the party receiving the demand
        fails to file for mediation within the time required, then both parties waive their rights to mediate or pursue binding
        dispute resolution proceedings with respect to the initial decision.

        § 15.2.7 In the event ofa Claim against the Contractor, the Owner may, but is not obligated to, notify the surety, if any,
        of the nature and amount of the Claim. If the Claim relates to a possibility of a Contractor's default, the Owner may,
        but is not obligated to, notify the surety and request the surety's assistance in re.solving the controversy.

        § 15.2.8 If a Clain1 relates to or is the subject of a mechanic's lien, the party asserting such Claim may proceed in
        accordance with applicable law to comply with the lien notice or filing deadlines.


        AJA Document A201 ™ - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961 , 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA8 Document Is protected by U.S. Copyright Law and International Treaties. Unauthorized          37
        reproduction or distribution of this AIA"' Document, or any portion of It, may result In severe civil and criminal penalties, and will be prosecuted to t he
        maximum extent possible under the law. This document was produced by AIA software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                                 (1198876727)
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 73 of 137



        § 15.3 MEDIATION
        § 15.3.1 Claims, disputes, or other matters in controversy arising out of or related to the Contract except those waived
        as provided for in Sections 9.10.4, 9. 10.5, and 15.1.6 shall be subject to mediation as a condition precedent to binding
        dispute resolution.

        § 15.3.2 The pat1ies shall endeavor to resolve their Claims by mediation which, unless the parties mutually agree
        otherwise, shall be administered by the American Arbitration Association in accordance with its Construction Industry
        Mediation Procedures in effect on the date of the Agreement. A request for mediation shall be made in writing,
        delivered to the other party to the Contract, and filed with the person or entity administeting the mediation. The request
        may be made concurrently with the filing of binding dispute resolution proceedings but, in such event, mediation shall
        proceed in advance of binding dispute resolution proceedings, which shall be stayed pending mediation for a period of
        60 days from the date of filing, unless stayed for a longer period by agreement of the parties or court order. If an
        arbitration is stayed pursuant to this Section 15.3.2, the parties may nonetheless proceed to the selection of the
        arbitrator(s) and agree upon a schedule for later proceedings.

        § 15.3.3 The parties shall share the mediator's fee and any filing fees equally. The mediation shall be held in the place
        where the Project is located, unless another location is mutually agreed upon. Agreements reached in mediation shall
        be enforceable as settlement agreements in any court having jurisdiction thereof.

        § 15.4 ARBITRATION
        § 15.4.1 If the parties have selected arbitration as the method for binding dispute resolution in the Agreement, any
        Claim subject to, but not resolved by, mediation shall be subject to arbitration which, unless the parties mutually agree
        otherwise, shall be administered by the American Arbitration Association in accordance with its Construction Industry
        Arbitration Rules in effect on the date of the Agreement. A demand for arbitration shall be made in writing, delivered
        to the other party to the Contract, and filed with the person or entity administering the arbitration. The party filing a
        notice of demand for arbitration must assert in the demand all Claims then known to that patty on which arbitration is
        permitted to be demanded.

        § 15.4.1.1 A demand for arbitration shall be made no earlier than concurrently with the filing of a request for
        mediation, but in no event shall it be made after the date when the institution oflegal or equitable proceedings based on
        the Claim would be barred by the applicable statute of limitations. For statute of limitations purposes, receipt of a
        written demand for arbih·ation by the person or entity administering the arbitration shall constitute the institution of
        legal or equitable proceedings based on the C laim.

        § 15.4.2 The award rendered by the arbitrator or arbitrators shall be final, and judgment may be entered upon it in
        accordance with applicable law in any court having jurisdiction thereof.

        § 15.4.3 The foregoing agreement to arbih·ate and other agreements to arbitrate with an additional person or entity duly
        consented to by parties to the Agreement shall be specifically enforceable under applicable law in any court having
        jurisdiction thereof.

        § 15.4.4 CONSOLIDATION OR JOINDER
        § 15.4.4.1 Either party, at its sole discretion, may consolidate an arbitration conducted under this Agreement with any
        other arbitration to which it is a party provided that (1) the arbitration agreement governing the other arbitration
        permits consolidation, (2) the arbih·ations to be consolidated substantially involve common questions of law or fact,
        and (3) the arbitrations employ materially similar procedural rules and methods for selecting arbitrator(s).

        § 15.4.4.2 Either party, at its sole discretion, may include by joinder persons or entities substantially involved in a
        common question of law or fact whose presence is required if complete relief is to be accorded in arbitration, provided
        that the party sought to be joined consents in writing to such joinder. Consent to arbitration involving an additional
        person or entity shall not constitute consent to arbitration of any claim, dispute or other matter in question not
        described in the written consent.

        § 15.4.4.3 The Owner and Contractor grant to any person or entity made a party to an arbih·ation conducted under this
        Section 15.4, whether by joinder or consolidation, the same rights of joinder and consolidation as the Owner and
        Contractor under this Agreement.


        AIA Document A201'" - 2007. Copyright © 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976, 1987, 1997 and 2007 by The American
lnit.   Institute of Architects. All rights reserved. WARNING: This AIA" Document Is protected by U.S. Copyright Law and lnternationat Treaties. Unauthorized        38
        reproduction or distribution of this AJA9 Oocument, or any portion of ii, may result in severe civil and criminal penalties, and will be prosecuted to the
        maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires
        on 04/21/2015, and is not for resale.
        User Notes:                                                                                                                               (1198876727)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 74 of 137




Additions and Deletions Report for
     ®                           Hl
AIA Document A201 · - 2007

This Additions and Deletions Report, as defined on page 1 of the associated document, reproduces below all text the author has
added to the standard form AIA document in order to complete it, as well as any text the author may have added to or deleted from the
original AIA text. Added text is shown underlined. Deleted text is indicated with a horizontal line through the original AIA text.

Note: This Additions and Deletions Report is provided for information purposes only and is not incorporated into or constitute any part
of the associated AIA document. This Additions and Deletions Report and its associated document were generated simultaneously by
AIA software at 20:00:12 on 06/05/2014.



PAGE 1

OCR 29001C01 Ocean Club Resort
19418 San Luis Pass Road
Galveston, TX 77514



SilverleafResorts, Inc.
1221 River Bend Drive, Suite 120
Dallas, TX 75247



(Name, legal status and address)
The Matrix Design Companies. Inc
6213 Skyline Drive, Suite I00
Houston, TX 77057

PAGE 16

§ 3.18.1 To the fullest eident permitted by lav,r the Contrnetor shall indemnify and hold hannless the Owner, Arehiteet,
A,rehiteet's eonsHltants, and ageats and employees of any of then-½ frem and against elaims, damages, losses and
eKpenses, inelttding but not limited to attome)'S' fees, arising out ofor res1:1!ting ti·om perfunHanee of the Work,
pre;•ided that sueh elaim, damage, loss or eicpense is attrib1:1table to boElily injury, sielrness, disease or death, or to
inj1:1ry to or destrnetion of tangible property (other thaH the '.Verk itself), but oaly to the eKtent eaused by the aegligent
aets or omissions efthe Contractor, a Subcentracter, anyoae directly or indirectly employed by the1H er a1½yone fur
whese acts they may be liable, regardless ef Nhether or Het s1:1eh elaim, da1nage, loss or eKpense is eaused in part by a
                                                      1


party indemnified here1mder. S1:1eh ebligatioa shall not be coastn.• ed to negate, abridge, or red1:1ee other rights or
obligations of indemnity that wo1:1ld otherwise e1.ist as to a party or person deseribed in this Seetien TO THE
FULLEST EXTENT PERMITTED BYLAW THE CONTRACTOR SHALL INDEMNIFY AND HOLD
HARMLESS THE OWNER, ARCHITECT, ARCHITECT'S CONSULTANTS, AND AGENTS AND
EMPLOYEES OF ANY OF THEM FROM AND AGAINST CLAIMS, DAMAGES, LOSSES AND
EXPENSES, INCLUDING BUT NOT LIMITED TO ATTORNEYS' FEES, ARISING OUT OF OR
RESULTING FROM PERFORMANCE OF THE WORK, PROVIDED THAT SUCH CLAIM, DAMAGE,
LOSS OR EXPENSE IS ATTRIBUTABLE TO BODILY INJURY, SICKNESS, DISEASE OR DEATH, OR
TO INJURY TO OR DESTRUCTION OFTANGIBLE PROPERTY {OTHER THAN THE WORK ITSELF),
BUT ONLY TO THE EXTENT CAUSED BY THE NEGLIGENT ACTS OR OMISSIONS OF THE
CONTRACTOR, A SUBCONTRACTOR, ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY
THEM OR ANYONE FOR WHOSE ACTS THEY MAY BE LIABLE, REGARDLESS OF WHETHER OR
NOT SUCH CLAIM, DAMAGE, LOSS OR EXPENSE IS CAUSED IN PART BY A PARTY INDEMNIFIED
HEREUNDER FOR ITS OWN NEGLIGENCE. SUCH OBLIGATION SHALL NOT BE CONSTRUED TO
NEGATE, ABRIDGE, OR REDUCE OTHER RIGHTS OR OBLIGATIONS OF INDEMNITY THAT
WOULD OTHERWISE EXIST AS TO A PARTY OR PERSON DESCRIBED IN THIS SECTION 3.18.
Additions and Deletions Report for AIA Document A201'" - 2007. Copyright© 1911, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976,
1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This At A" Document Is protected by U.S. Copyright Law and      1
International Treaties. Unauthorized reproduction or distribution of this AJA" Document, or any portion of ii , may re sult in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law. T his document was produced by AIA software at 20:00:12 on 06/05/2014
under Order No.5523426844_ 1 which expires on 04/21/2015, and is not for resale.
User Notes:                                                                                                                                 (1198876727)
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 75 of 137




PAGE 29

§ 11.1.4 +lle-Whethcr or not required by other provisions of this Contract Documents the Contractor shall cause the
commercial liability coverage required by the Contract Documents to include ( 1) the Owner, the Architect and the
Architect's consultants as additional insureds for claims caused in whole or in part by the Contractor's negligent acts
or omissions during the Contractor's operations; and (2) the Owner as an additional insured for claims caused in whole
or in part by the Contractor's negligent acts or omissions during the Contractor's completed operations. Such
conunercial liability coverage shall be broad enough to cover Contractor's Indemnity obligations under Section 3.18.1
hereof.

PAGE 35

§ 14.2.5 CONVERSION OF CAUSE TO CONVENIENCE
In the event Owner terminates Contractor for any cause under the tenns of this Agreement and it is later determined by
a court of competent jurisdiction, by arbitration or other similar proceeding that such termination for cause was not
justified, then such termination for cause shall automatically be converted to a termination for convenience under the
tem1s of this Ai1icle.




§ 14.4.1 The Owner may, at any ti,ne, terminate the Contract for the Ov.rner's convenience and without eause.shall
have the absolute right to tenninate Contractor for convenience for any reason and at any time during the course of this
Agreement with a written notice of termination effective upon receipt by Contractor. Contractor shall be paid the
reasonable value of the Work performed by Contractor prior to termination plus anticipatory profit or damages of any
kind or nature, direct or indirect, incidental consequential. Owner may, in its sole discretion, utilize its right to
tenninate Contractor for convenience, in lieu of compliance with the terms regarding a termination for default.




Additions and Deletions Report for AIA Document A201 ™ - 2007. Copyright© 191 1, 1915, 1918, 1925, 1937, 1951, 1958, 1961, 1963, 1966, 1970, 1976,
                                                                                                   0
1987, 1997 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA Document is protected by U.S. Copyright Law and        2
International Treaties. Unauthorized reproduction or di stri bution of this AIA• Document, or any portion of it, may result In severe civil and criminal
penalties, and wi ll be prosecuted to tho maximum extent possible under the law. This document was produced by AIA software al 20:00:12 on 06/05/2014
under Order No.5523426844 1 which expires on 04/21 /2015, and Is not for resale.
User Notes:                 -                                                                                                               (1198876727)
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 76 of 137




Certification of Document's Authenticity
AJA® Document 0401™ - 2003

I, , hereby certify, to the best ofmy knowledge, information and belief, that I created the attached final document
simultaneously with its associated Additions and Deletions Report and this certification at 20:00:12 on 06/05/2014
under Order No. 5523426844_ 1 from AIA Contract Documents software and that in preparing the attached final
document I made no changes to the original text of AIA ® Document A20JTM -2007, General Conditions of the
Contract for Construction, as published by the AIA in its software, other than those additions and deletions shown in
the associated Additions and Deletions Report.




(Dated)




AIA Document D401 ™ - 2003. Copyright © 1992 and 2003 by The American Institute of Architects. All rights reserved. WARNING: This AIA8 Document is
protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or di stribution of this AJA• Document, or any portion of it, may   1
result In severe civil and criminal penalties, and will be prosecuted to the maximum extent possible under the law. This document was produced by AIA
software at 20:00:12 on 06/05/2014 under Order No.5523426844_1 which expires on 04/21/2015, and Is not for resale.
User Notes:                                                                                                                           ( 1198876727)
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 77 of 137


                                                                                                                               EXHIBIT A
                             Silverleaf Resorts - Ocean Club Resort - Galveston, TX
 CONSTRUCTORS
                                                                                              Date· 6/10/2014
                                                                     I     SCHEDULE OF VALU ES

  ITEM                    0€$CR1PllON OF WOAK                            comRACT SOV    SRI PURCHASE                               NOTES

         01000-General CondiUons
 01001   Fees & General Conditions                                   I     1,029,590
 01001   Liabi1itv Insurance                                         I
 01001   Overhead & Profit                                           I     1,041,682
                                    Subtotal Gener&I Cooo1ionSI            2,071272 1
         02000-Siteworl<
 02320   Earthwork                                                            96,989                   credit for nravel na(<inn area comelete.
 02455   Pilina                                                              715,968
 02500   Pavina and Surtacina                                                108,000
 02580   Pavement Markina                                                      9,180
 02720   Site Utilities                                                      273,598
 02750   Sidewalks                                                            22,000
 02800   Monument Slons                                                                                BvOwner
 02800   Wooden Ramos/ Deck for Dune Walkovers                                                         Bv Ovmer
 02830   Fences and Gates                                                                              NIC
 02900   Landsc.ioina / lrr1aatlon                                                                     Bv Owner
                                         Subtotal 02000-Sllewolk           1 l»6 735
         03000-Concrete
 03400   Concrete • Form. Pour & Finish                        I           2,699,992
 03450   Pree.isl Stair Treads                                 I              77,407
 03452   Pree.isl Stair TreadsrLabor\                          I              24,797
                                        Subtotal 03000-Concretet           2 802,196
         04000-Masonrv
 04200   Masonrv Units                                               I       126,192
 04731   Quartz Surtace Fabrtc.itlons                          I             106,450
                                         Subtotal 04000-Ma"""n,'             232642
         05000-Metals
 05060   Steel                                                 I             844,656
 05720   Railinns & Handrails                                  I             438,107
                                          Subtotal 05000-Metalst           1 282,763
         06000-Caroenlrv
 06050   Rouah Caroentrv!Materlal)                                         2,541,868                   All melal framlnn and d"""all
 06100   Rouah Caroentrv(Laborl
 06170   Wood Joists & Trusses                                                                         NIC
                                      Subtotal R"'"'h Caroentrv            2641 868
 06200   Finish Caroantrv                                                    157,647
 06202   Finish Carn<>nlrvflabor\                                                                      Included In 6200
                                      Subtotal Finish Ca,.,.., Irv           167647
 06410   Cabinets                                                             92,751
 06415   Counlertoos                                                                                   Included In 04731
                                              Subtotal Cabinels               92,761
                                        Subiora1oeooo-c•-n1r1              2,792,266
         07000-Moisture Prolection
 07141   Watemroofina                                                        179,593
 07210   Insulation                                                          231,936
 07915   Caulkina & Sealants                                                  47,091                   Includes exoanslonTotnt covers
                                    Sublolal Moisture Protecllon             468620
 07500   TPO Roofina                                                         360,218
 07610   Metal Roofina                                                                                 Included In 7500
                                             Subtolal Roofina                360!>18
                           Su1>1otal 07000·Molslure ProIecuon                818 n •
         08000-Doors & Windows
 08150   Doors                                                               196,157                   Includes installation
 08330   Rollino Counler Doors                                                 2,895
 08400   Enlrances & Storefront                                              609,613
 08500   Windows
 08710   Finish Hardware                                                      38390
 08712   Electronic Locks                                                     27,550
                                Sublolal 08000-Doors & Windows               874606
         09000-Flnlshes
 09200   Stucco                                                             1 469900                   I
 09250   Gvnsum Board                                                                                   Included In 6050
 09270   Tan,,, Bed & Texture                                                                          !Included in 6050
                                                Sublotaf D=all              1 469900
 09310   Tile Floorina                                                       449,261                   I
 09640   Wood floorino                                                                                 llncluded In 9310
 09687   Carnet                                                                                        I
                                        Subiot•I Floor [ :,,vennn•           449261
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 78 of 137


-~ -                    _ __ _ __ _ _ _E_X_H_IB_I_T_A
   , -"~                            Silverleaf Resorts - Ocean Club Resort - Galveston, TX
   CON STRUCTOR S                                                                                   Date· 6/10/2014
                                                                                SCHEDULE OF VALUES
     ITEM                        DESCR PTION OF WORK                          comRACTSOV      SRI PURCHASE                        NOTES

   09510      Acoustical Ceilinas                                                                                NIC
   09910      Paint                                                               169,270
   09950      Wall Covennos                                                                                      NIC
                                  Subtotal ACT Palnt. Waltooverinos               169 270
                                            Subtotal 09000-Anlshos              2,088,431
              10000-Soeeiallies
    10300     Fireruaces                                                                                     INIC
    10302     FirenlaceslLabor\                                                                              INIC
                                                  Subtotal Fir..,,,aces
    10520     Fire Extinnuishers                                                   3,913
    10713     Numinum Framlna Svstems                                             17,488
    10732     Cabanas                                                             68,737
    10800     Toilet & Bath Accessories/Partitions                                29,971
    10826     Balhroom Mirrors                                                                               Included in 10800
    10916     Closet & Linen Shelvinn and Knox Box                                  2,052
                                          Subtotal 1 'WV\.S~alties                122161
              11000-Resldentlal EnuJnment
    11452     "'"-"liances                                                                I                  IBvOwner
    11452     Aooliances (Labor to Install!                               I        19,6561                   I
                               Subtotal 11000-Resldential E••                      19 6561
              12000 -Fumlshtnos
   12300      FF&E Install                                                              ·I                   INIC
                                          Sub!Olal 12000 Furnlahl"""'                    •I
              13000-S"""'al Construction
   13150      Swimminn Pools                                                     670,001 I                   I
                                Subtotal 13000-~•-al Construction I              670001 1
              14000-Convevinn ~stems
   14235      Elevator                                                           276,443 I                   I
                                  Subtotal 14000-Conve····           t=m         2784431
              15000-Mechanlcal
   15300      Fire Protection Svstems                                            297 120                     t
                                              Subtotal Fire P1oteoti0n           297 120
   15400      Plumblnn Svstems                                                  1 319,750                    I
   15410      Plumblnn Fixtures                                                                              !Included In 15400
                                                   Subtotal 1'1oolblna          I 319 750
   15700      HVAC Svstems                                                       752,052                     I
                                                     """total HVAC               762.05.2
                                          Subtotal 1SOOO-M--~-                  2388,922
              16000·Electr1cal
   16100      Electrical Svstems                                                1,484,513
   16150      Narm & Detection Svstems                                                                       Included In 16100
   16500      Low Voltane Cablinn                                                                            Included In 16100
   16500      Uaht fixtures                                                                                  Included In 16100
                                             Subtotal 16000-El                  1484 613
              5500-Slons                                                                                     I
   551 13     Buildino and unit Identification sions                                                         INIC
   55113      Labor to Install sions                                                                         INIC
                                                 Subtotal 65000-=•                  6,075
                                               Sublotal Contract SOV           19,135,519
              lmnact Fees                                                                                        BvOwner
              Permits                                                                                            Bv Owner
              Testina                                                                                            BvOwner
              Builde1s Risk Cost                                                                                 Bv Owner
              Conlractor Budoet Continaencv                                                                      NIC
Total Contract SOV with Builders Risk and Budaet Continaencv Incl.             19,135,5 19
                                                                                       Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 79 of 137



r;                                                                                   Oc.-ClubR.lon
                                                                                        Co,1~lr,ce
                                                                                          VI0/'2111'
                                                                                     c......,..i~-r._..,..



                                                                                                                                                                                                                                             ~
             1j,upt,OJ11 poov1n!Jll'llwolcoroe1op.wWIQ•..-dl~
                                                                                                                                                                                  ,va lu•    -n7401S       ::~~~,~;:plan•                    ---.r----o
             2~11ddillonal 1" ,0111Alhk:"'-olOU1aidaCQnllrulopnlngandOll--,6i'lldflllm• 1.Lo1biUJ:1,l:a;)n
             ;I (lomlrm!nlhll~bNnn. 111 pnrl,.1'1Qnw~Jowll
             •IHomo,,111.Jfl Stallorllllldl..-W::inp.                                                                                                                                    0
                                                                                                                                                                                             ·"~t
                                                                                                                                                                                         • 126NO S
                                                                                                                                                                                             1is:n o s
                                                                                                                                                                                                        I  (170,000)~r.J
                                                                                                                                                                                                           11 11.710) ~ " 1
             &i RolociilD [locl,10411 TIWlofflllOI' 10 ltl Slatk)n locatlonand lldd ~,oro OVCI Dank
                Remo.,o llllsfe l~ll,lld()l'I..,.
                                                                                                                                                                                             4,~1: ::;::!I~~
                                                                                                                                                                                             41:iasl s      t:ia.:iss1ia.ra1ca1N.JM
                                                                                                                                                                                                                                          ~         Taisi
             7[ 1l8!TIOl'Gtwooi-vvlp,ir!JnQlol1, andllll ,.._1,>1QII W<n

[S!NCNN"•i"':;llift,:c
                   .  ..,.,..,,,._=,.~     = . -=
                                 ,. ••-::.ooo  ..,.==,-=....
                                                    cm=
                                                      .   =.ro:,=p.:-:.,.
                                                                       :c--:
                                                                          ,_,.--:.,.,=,.,,.,_,_-""J!
                                                                                              ,,. ""OO<"""'         .•=,.c.:.,::c,c:,==•. ,_00- .-,-,.--:-=
                                                                                                        . ..,=,•"',.c:                                    . ::::.. , , . , , __              ~no
                     Al$othltl bu;onk8 bacllwlh un!l •hlll • r.oorDI~ In blllcDnm, Da lho,wnewntllhelA"ll                                  '°""'°' °" lheOCMII OIICI
                     ol lhll fMklnO,
                           s - owtnriorwd lnunl11Qllnd9Xlaic:wcladdlna                                        • OnhllllDMIWIWfotunils bOC\l<OOl'IC~ 1~
                           ::i-r.tllr!Os                                                                          C&Oand M & N ,p,,,,norllfflkivl-         o! o::"""'
                           S-flll1nnorllkll,a1Cld-akWlly t(ICtlorl•
             , r1m1nat, two , 1• ~ - •          I A G- f colllMO Acol Noo G-7 • rdcolllnoP&col llnoG-7 l              i ho$Wlllor I lo<:Allnn w/lllalr7
                      andtlkwa1or :i wllllalr :lk>       th41~;,r,c• d 1,• velelo,l,:,r lol!lft<IU11U•n.-..t .... Amtw1c&b Sl,;olr
             3 ~cunl""ftluvalorandmMOf'lf\J' ~"''"·
             4 [llmilNt• lhublllfal ,ool !<NIUl'lll!I • !'>(I w~ll ~~•rid            -hC)1oohl, fll'lbl• JOCJl!I Of shod rOQl• lnll- n lncaUnn                                           ~
             !!, Al« n:110 $tall   Sy.a..,,, - Am.nc,an wllh AIMfll;an plf!CM1 lft'lllm                                                                                                  =,,.;
             0 Framo1s!.alr,,w l h --Uo1~ lnli&! dl..,,_lllool                                                                                                                               .aS.OOO S      (G&.IOO)Ad!ktndum.t:J
             7 fl!WU:t10,,Gl'Al:I                 kl l llO                                                                                                                                   .7:2500 no
             8 ~CU'lu"lwlllounlOl'CIOfOl. ., cilbulldlna                                                                                                                                     ~,                 -       Al::loondunl'-'



             1ICll'!lin,alilnQ tlli C-11 Handralh a nd use Mltnlmm RAl!ln(I                                                                                                              4t»S7l s          l$.\13.3'7liMdund,.,, r.i
             , (lkNnaloallGIAa• Marl(sala <1X                      III   ANM • llolcti l lOO • l.l<'l(IAll.inw,                                                                          4 "0H5 IIO
             3 O mlr\lle d Cl~H H11nchlts (oxCtipt 01 ooo1 MOI • Dooeh ..ido, 1111d ~ ) • 1.1!18 Alunw, Rnlllro(I                                                                        ..31'1'1 «1 110
             ,i   Att«'!'1111oCi,\ltml        •    11,1nm lnllouotCA t..M9nco
             r. No            (;(NII   lft& anod~odllllmiflum l loll• h ..tlllllt,
             G AhirMWI Oulltl/ COu,iftrl(l(III                                                                                                                                               ":l ;o         (112.GH)ISlltlmiHI
                                                                                                                                                                                                            :v_;ru 1h.ut>mlH1
             8 Fb8(,I Sl01el!Onl In Hou d c;UOm'1ff w indows, V erify COdolo IOQl.• IClffll)lll•
             DJ.lld-WOV1""1ndowsln leu ol CiAllflmtlff wWldawl,                                                                                                                              •1 1502 S      (7'1,500)Addm'dml:J
            10M41~8IWtlr\Qp,lllO doof'Mltlllxod paoel4nlieuSpoclt~Ndl!'OPQIIOdoofl                                                                                                       -11 ,121 s        t2n,,11:11   /\ddOndU'n   rJ
            11 Or~_Ol.1:M 10! ...~ In lillu ol Low-r o1- -VG'lly Fnoruv a,k:ulalt)lli,                                                                                                     ·1 1::M ,..,
            111l116"ptllld(1i•• -,Hauol l -f,/'llJ" ~ l mmt11 w n l l o l d ~•                                                                                                               -41147 no
            t :lAdd lnlf     al rnil'llbllndil ln i19Aln l!E,.,d Clwnat lllffllllhed mlni ~                                                                                                   TIIS72 no

            14 Modilv .oflll llmi'1 lo ali:11'!1 Cot1 at - ~ --                                                                                                                   ITDO               no

            ::1~=-=:::::~=~r
                       """'o1
                              t~~ ~
            r,lc..,o,111n bodrooml 1n             Wood
                                                                                                                                                                                             :~;:I:°
                                                                                                                                                                                             •71370 S
                                                                                                                                                                                                            nuooJ!>ubMIII~
                                                                                                                                                                                                            jH ,7111 Adclonclu'n#:J
                                                                                                                                                                                             .., ,10 no



                                                                                                                                                                                                     .
                         In lt'll np Md dir•na In ~... d wood

           :I:~::::.;::
            2 1 0lu11 llk1!0Por~nblo
                                                             ~nd
                                                                                                                                                                                             -40fft S
                                                                                                                                                                                             -441711 no
                                                                                                                                                                                              .,,.
                                                                                                                                                                                                              t,2H) ~ ~ a l



                                                                                                                                                                                             -1a2•s ,
            nA• em• t11K-13~F                          1ot.ndonoitOldi!dl.
            ;>:, Aotl ScfllY•lOCII SCP.:Jn Wil!f!IPl'OO!~ Pllf Jam 1:JO.                                                                                                                      T7aH Aclcltond\M, 2                                   -----,
                                                                                                                                                                                                                                                    •1!124!,


                                                                                                                                                                                                     s       t•.•u1i0ono1del....                     .,;,


                                                                                                                                                                                             . . .r
              1lt>,,l,,f•Cai-r-                                                                                                                                                              :..,:;.I no
             ,iOnllJkt lhll lour CMU Dlllnl8"' from 1M Pool doelt . , . IJOll'I 0C ,eop, • Ct.i, Pitlllffl iw,bl •'" • FFT" 1111m
             ~l= :::=~.~=:.::~~~k:::!Qffl
             r,jn.wno,...1n11n11                                                                                                                                                             .,..,. M
                                                                                                                                                                                                                    I
                                                                                                                                                                                             -:!ISOOO Ad'""'°"""'2 Addancun "2
                                                                                                                                                                                                                                              ,e
                                                                                                                                                                                             ~'
             0 R -• awlrlHJCl UM n pOOI
             7 ~ • t N • nt'l'lalpool,ISoa
             II RanooiodMdor .. • pa                                                                                                                                                                 M
IMCP
              1jArHVAC       r                                                                                                                                                               -30000 S        211,000 Submtlt.i

             ~l~~·:;:;·p~~                lldu,u.
                                                                                                                                                                                                     S
                                                                                                                                                                                             . :nooc, s
                                                                                                                                                                                             41521 no
                                                                                                                                                                                                             20000 AmHPl-
                                                                                                                                                                                                            122,ooot soomn1111




              I Ownor 10 luml!lh CM               ln blxtooms- llnlllllot 1·t
             2 Ownor IO lurreh ~ c..bnols In UtWls t,, 1\/rn.sll'Of(I
             3   norlo~vlorl.,,poory i.tllll:ta{t11oetrlc,w..1et,~l
              ,jownorlo Ntd al ,w,gn.• p l l
                                                                                                                                                                                                                        --·-~
                                                                                                                                                                                                                        ~
                                                                                                                                                                                                                        lei.,~
                                                                                                                                                                                                                                          -~:::I
                                                                                                                                                                                                                                           -s1ooi
                                                                                                                                                                                                                                                    -~~~:
                                                                                                                                                                                                                                                     .~100

      ' -'
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 80 of 137




                                                                                                  CONSTRUCTORS




                                  Silverleaf
                       Ocean Club Resort - Clarifications
                                             6/10/14


        Division 1
    •   All Impact fees, user fees, Municipal fees, stand by fees and utility fees are not included.
    •   All material testing and Threshold Inspection Services to be "By Owner".
    •   Removal of hazardous materials is not included.
    •   Any unforeseen underground conditions that impair pile installation is not included.
    •   General liability insurance is included.
    •   Builders Risk insurance is not included.
    •   Bond is not provided.
    •   All Permit Fees are to be "By Owner".
    •   Tax is included for material.
    •   All Water and Electric charges are provided "By Owner".
    •   All utility set up fees to be paid for by Owner.
    •   T&G is not responsible for ADA Compliancy.
    •   The Owner shall provide initial boundary survey for Contractors Surveyors reference.
    •   Work is to be performed per plans and specifications unless otherwise noted on clarifications
        and/or Bid analysis tabs.
    •   Propane storage tank is by owner.
    •   Proposal is based on cost savings list dated 6/10/14.
    •   Clarifications will supersede addendum #3.

        Division 2
    •   Existing gravel from parking area to be used as temporary parking.
    •   Gravel parking lots complete are removed from this contract.
    •   All Landscaping and Irrigation for new and existing is "By Owner"
    •   Both new dune walkovers are to be "By Owner".
    •   Modification to existing dune walkover is "By Owner".
    •   Traffic Light Modification is excluded - to be "By Owner'' and TXDOT
    •   No import of fill material is included. On site material to be used.
    •   All concrete paving will be 7" thick at parking areas and 8" thick at drive areas. The
        requirement for cement stabilization of the soil is not included due to the added 1" thickness
        of the concrete.
    •   No pile installation recorder is included.
    •   No vehicle or man gates and fencing are included at the ground level.

        Division 3
    •   Pool deck topping is included per specifications with standard pattern, color and finish.
    •   Concrete parking areas under the building is being considered as paving, not Slab on Grade
    •   Underside of Concrete deck in the parking garage will be formed using Grade "B" forms in the
        areas that are not covered by spray insulation. Grade "C" forms will be used in the insulated
        areas.




                                                                                                  IN     RITY
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 81 of 137




        Division 5
    •   All railings except at pool are KayCan same as ambassador building at Orlando               CONSTRUC TORS
        Breeze.
    •   Includes 184 LF of glass rail at pool deck per attached sketch A 1. 10 and A 1. 11.

        Division 6
    •   Running and standing molding to be paint grade.
    •   Proposal is based on alternate quartz countertops.
    •   All cabinet material for the units will be paid by the Owner. Contractor to include labor for
        installation.

        Division 7
    •   Spray on dissipating curing compound by KUREZ DR VOX at elevated slabs is included.
    •   No Spray-lok liquid penetrating waterproofing included.
    •   Insulation under deck is a K-13 SPF system.

        Division 8 - Glass/Glazing
    •   Windows are per addendum #3.
    •   Patio Doors are per attached specifications sheets.
    •   Curtain wall/storefront to be by Tru-lite.
    •   Screens are included at operable windows only. No screens included at patio doors.
    •   Proposal is based on alternate door manufacturer and style.

        Division 9
    •   All plastering accessories to be zinc alloy or PVC
    •   Carpet is included in bedrooms with a 24/sy allowance for the carpet and glue.
    •   No painting included for concrete columns or ceiling in ground level parking area.
    •   No painting is included over the Sto Stucco System.
    •   Mold resistant drywall is included per plans.
    •   Proposal is based on alternate wood flooring.

        Division 10
    •   Aluminum louvers are excluded.
    •   Interior signage to be owner furnished and installed.
    •   Marquee sign, including the structure is not included.

        Division 11
    •   Appliances for the 38 units including their associated pigtails, vents, and hoses are to be
        "Owner Furnished and Contractor Installed".
    •   All Bar Equipment is to be "By Owner".

        Division 12
    •   FF&E supply and installation is not included.

        Division 13
    •   Two dolphins at the pool are "By Owner''.
    •   The logo at pool bottom is included as 7'6" x 8' with a 3" stem water jet cut non-skid single
        color mosaic tile.

        Division 14
    •   Elevator to be Schlinder 3300 Series. See attached quote for specifications




                                                                                                      IN   RITY
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 82 of 137




        Division 15
    •   HVAC equipment is based on an alternate manufacturer.                                CONSTRUCTORS
    •   R-6 insulated flex duct work is used in lieu of metal round duct work. Need to
        modify drawings.

        Division 16
    •   Muzak is included with the following scope per attached proposal dated May1 , 2014 from
        MOOD.
    •   Security system is not included.
    •   There is 80 LF of concrete duct bank included.
    •   Bid is based on alternate light fixtures to be approved.
    •   No lightning protection included.




                                                                                              IN    RITY
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 83 of 137

                                          EXHIBIT B
     SUPPLEMENTAL CONDITIONS TO THE                        AIA DOCUMENT A20'1 - 2007

                               PROGRESS PAYMENTS CONTRACTS


For the purpose of this document, the General Contractor shall be referred to as GC and the Owner
[Silverleaf Resorts, Inc. and Resort Development] shall be referred to as SRI.

I.   CHANGE ORDERS

     A.    Prior to performing any additional work, the GC is required to submit and receive approval for
           performing that work. If additional work is required, the GC shall make a request in writing
           using the attached REQUEST FOR CHANGE ORDER [RFC       •)     form. If approved, the GC will be
           instructed to prepare AIA 8701- 2001 CHANGE ORDER and submit to SRI for processing. In
           order to have approval for a Change Order, the GC must submit adequate documentation that
           supports the request for change. Additional work is herein defined as any work directed by an
           RFC •,  SRI Field Directive, AIA 8709 WORK CHANGES PROPOSAL REQUEST, AIA G710
           ARCHITECT'S SUPPLEMENTAL INSTRUCTIONS, AIA 8714 CONSTRUCTION CHANGE DIRECTIVE, AIA
           8716 REQUEST FOR INFORMATION or any other document or request, written or verbal which
           causes a price variance from the original SOV. The Owner reserves the right to accept the
               •
           RFC as is or request that the GC proceed with the work on a time and material basis per
                                                              •
           Paragraph E following. Receipt of the signed RFC exhibits approval by SRI for the GC to
           proceed with the work. AN RFCO must be submitted in writing within thirty days of recognition
           and notification to the Owner of a condition giving rise to a claim for additional work. Failure to
           submit all costs and requests for extension of time required for this change prior to the
           expiration of this thirty day period will result in denial of said claim.
     B.                  •
           When an RFC is submitted where more than one line item on the SOV is affected, the GC
           shall provide a spreadsheet which shows an accurate breakdown of the total cost by line item.
     C.    The actual Change Order once submitted shall have attachments of the approved RFCO(s) that
           contain supporting documentation outlined above.
     D.    A Field Authorization may also be issued for minor work done where the value of the work does
           not exceed $2,500.00. A signed copy of that Field Authorization, along with other supporting
           documents, must be submitted with the Change Order. This Section does not relieve the GC's
           responsibilities noted in Article 1 0 of the AIA DOCUMENT A201-2007 - ELECTRONIC FORMAT
           GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION OF A SMALL PROJECT. The signed Field
           Authorization will serve as the GC's notice to proceed with the covered work.
      E.                                                  •
           SRI shall process and return an executed RFC to the GC for implementation in a timely
           manner.
      F.             •                                    •
           If the RFC is accepted as Cost Plus, the RFC shall be approved and marked: APPROVED AS
           COST PLUS. This shall notify the GC that the amount submitted is a guideline and that the final
           cost shall be determined by the total of all third party invoices submitted for the work to include
           all materials, labor, subcontractors and taxes. The GC shall be allowed a markup for Overhead
           & Profit in accordance with the provisions of the Contract.
      G.                                                                          •
           Time extensions due to inclement weather shall be requested via RFC and must be submitted
           within thirty (30] days of the occurrence of the lost time.
           1.      Requests for time extensions after this thirty day period expires will be denied.
                   Substantiation of claims must be documented as follows:



                                                 Page 1 of7
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 84 of 137
                  a.      The GC must submit preliminary requests via the weekly electronic mail update.
                          A copy of this notice must be attached to the request to verify the date.
                  b.      Dates for potential requests must be claimed during the report for the week of
                          occurrences.
                  c.      Electronically date stamped digital photographs must accompany such requests
                          which justify such extension.
                  d.      Either a weather report or Daily Job Log must be submitted to substantiate such
                          claims.
           2.     Under no circumstances will any Change Orders to General Conditions be granted for
                  weather delays or change in scope of work or material delivery delays beyond control of
                  the Owner, other than a warning or an event resulting in access to the Project being
                  restricted by local authorities. Only those amounts indicated in the Contract will be
                  allowed.
           3.     Should the Owner elect to delay the project for any reason, the GC will receive written
                  notice from the Owner at which time the GC shall provide a detailed accounting of
                  expenses which shall be commensurate with the length and timing of the delay. Once
                  approved by the Owner, the GC shall submit the appropriate RFCO to cover these
                  costs. When given notice to resume work, the GC shall submit the appropriate RFCO
                  to cover the costs of re mobilization.
           4.     All time extensions and subsequent calculations for Bonus/ Liquidated Damages are
                  made based on calendar days.
           5.     This Section does not relieve the GC's responsibilities noted in Article 11 of the AIA
                  DOCUMENT A201-2007 - ELECTRONIC FORMAT GENERAL CONDITIONS OF THE CONTRACT FOR
                  CONSTRUCTION OF A SMALL PROJECT.

II.   APPLICATION AND CERTIFICATES FOR PAYMENT

      A.   The GC shall prepare applications for payment utilizing AIA DOCUMENT G702 APPLICATION ANO
           CERTIFICATE FOR PAYMENT and G703 - CONTINUATION SHEET ("DRAW"). No other form will be
           accepted. This will be done as outlined in Section 1 2 of the AIA DOCUMENT A 1 05-2007 -
           ELECTRONIC FORMAT GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION OF A SMALL
           PROJECT.
      B.   The GC shall submit an updated Subcontractor list upon substantial changes and with each
           Draw. At no time will any Draw be recognized for a subcontractor not currently on file or
           shown on this list. The Subcontractor list must identify the subcontractor by the Cost Code
           applicable to the work being performed.
      C.   The Change Orders, once approved, shall be listed as a sub heading under the category to
           which it applies, showing the original amount and the Change Order amount in the Schedule of
           Values. The revised amount for that line item shall include the Change Order amount. Example:

            A.                  B.                                     C.
           11452                Appliances                         15,690.00
                                Original                           15,349.00
                                C0#3                               341.00

      D.   Under no circumstances will Change Orders be included on any Draw until approved and a
           signed copy is returned to the GC.
      E.   A fully completed Conditional Waiver and Release on Progress Payment by the GC from current
           Draw period shall be attached to the Draw. If this form is not used, the replacement form
           must be a conditional waiver. Incomplete lien release submittals shall be deducted from current
           Draw. A copy of each Change Order must be included in each Draw.


                                               Page 2 of7
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 85 of 137
       F.   The Draw Period shall be determined by the amount of work that has been done. Only the
            amount covering the work shown on the schedule will be considered, except for MATERIAL
            STORED ON SITE. The following stipulations will also apply.
            1.        All MATERIAL STORED ON SITE shall be shown in the Column F, MATERIALS STORED ON SITE
                      of the AIA 8703 form. The amount shown in Column E, WORK COMPLETED THIS PERIOD
                      will represent only that work that is in place and completed.
            2.        As a prerequisite for Draw# 1, the GC must submit documentation to SRI that verifies
                      satisfactory completion of materials testing as outlined in the Contract Documents.
            3.        Except for Draw# 1 which may include up to 20% of the 01001 FEES AND GENERAL
                      CONDITIONS for startup costs, at no time shall the total of 01001 FEES AND GENERAL
                      CONDITIONS exceed the total percent complete for the Project for the work shown in
                      Columns D + E, WORK COMPLETED on the AIA 8703 Form.
            4.        Except for the Final Request for Payment, the total of any Draw shall not exceed 90%
                      of the Contract Amount. The cost used in the calculations shall include any potential
                      amounts due from the GC resulting from Liquidated Damages.
            5.        Upon proper notification to SRI, the GC shall have the option of combining two or more
                      Draws.
            6.        Stipulations for Final Draw are as noted in IV CONTRACT CLOSEOUT, PARAGRAPH B
                      following.
       G.   GC shall prepare a pencil draft of the Draw package and transmit via electronically to SRI to
            the attention of the Director of Construction. This pencil draft of the Draw is to include the AIA
            8702, AIA 8703 and copies of all Change Orders. The GC will be notified in writing of approval
            or corrections to be made prior to submittal of the payable copy.
       H.   The GC shall make such corrections as required and submit two original and executed copies of
            the Draw request via express mail to SRI. All copies must contain supporting documents. If the
            GC does not require an approved copy for his files, only two copies must be submitted. The
            Architect shall forward his inspection letter of compliance to SRI which will become a part of
            the file.
       I.   Draw amounts shall be paid to the GC within twenty (20) days of receipt of completed Draw by
            SRI. Incomplete Draws will be returned unprocessed.
       J.   All Allowance Items shall be reconciled via Change Order. Reconciliation of these items must be
            done prior to its submittal for payment or inclusion on a Draw. Reconciliation shall include all
            invoices from the vendor. Prior to submission of Draw of that item, the GC shall present a final
            accounting, along with an appropriate Change Order that will balance the Allowance Item to
            zero. In no event, will the GC be allowed to exceed ANY Allowance Item. If the specified work
            exceeds an Allowance amount, the GC must request permission, substantiated by three valid
            quotations for the line item. Approval by SRI must be made prior to proceeding with the Work.

Ill.   PROJECT COMMUNICATIONS

       A.   Once the General Contractor has received the executed Contract Documents, ALL Project
            communication shall be directed to and received from the assigned Owner's Representative
            reporting to the Director of Construction. The GC shall not request nor shall he abide by any
            information for the Project other than that transmitted by the Owner's Representative.
       B.   Clarifications, supplemental instructions and general information from SRI or Architect shall be
            transmitted to the GC utilizing Change Directive forms approved by the Architect or SRI deems
            proper.
       C.   The GC shall request information from SRI utilizing a Contractor's Request for Information form
            or by such form the Architect or SRI deems proper.
       D.   The GC shall promptly supply all Shop Drawings and Submittals to the Owner's Representative.
            No work is to be installed prior to approval by SRI.


                                                  Page 3 of?
     Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 86 of 137
     1.       Any oversight Architect for items on the Submittals shall not relieve the GC or any of its
             Subcontractors from finishing the building in accordance with all items specified on the
             construction documents, in the specifications, or by code.
E.   The GC shall maintain a Daily Job Log that remains open and accessible to the Architect or SRI
     and contains daily weather conditions, work descriptions and a labor breakdown by trade, or
     any information SRI deems necessary. All of the information is to enable review of potential and
     previously authorized Change Orders and provide satisfactory backup thereto.
F.   The GC shall provide an interim schedule upon request, which indicates compliance with the
     anticipated completion date. A "Remarks" column must be shown, indicating a narrative on the
     work that is presently being done and a percent complete for each project.
G.   The GC shall transmit a daily/weekly job progress report, including percent complete to the
     Owner's Representative and Architect via email at noon Thursday of each week.
     1.      A minimum of four (4) project digital photographs shall be included as a part of this
             report. Photographs must provide a representation of the actual progress and must
             contain an electronic date stamp. Additional photographs may be required.
     2.      This report shall be electronically filed no later than noon every Thursday.
     3.      Failure to provide such reports may delay the inspection process and will be considered a
             violation of the terms of the Contract.
H.   PROJECT CONTROL: Once the GC has performed final finishes of any type, the project must be
     maintained in a secure condition when workers are not present. This requires that all doors and
     windows must be properly secured and locked. All locks used on the doors must be keyed alike,
     with the only key remaining in possession of the GC. Only the Architect and SRl's Construction
     Representatives will be allowed in these finished areas prior to acceptance. Any interim
     inspections by the Architect or Owner's Representative require the presence of the GC.
I.   INSPECTIONS: All inspections require an advanced notice of three weeks. First time inspections
     will be paid for by SRI. Any additional job site inspections required by Consultants for non-
     completion of installation or noncompliance of drawings or code thru no fault of SRI or at the
     request of the GC will be paid by the GC. This includes any and all expenses to include air fare,
     lodging, meals, transportation, and fees
J.   SUBSTANTIAL COMPLETION/ OCCUPANCY DATE: Has been established as August 12, 2015.
     The definition of Substantial Completion shall be the stage in the progress of the Work when
     the Work or designated portion thereof is sufficiently complete in accordance with the Contract
     Documents so that the Owner can occupy or utilize the Work for its intended use with only the
     punch list remaining. This is to include all Life Safety items. The GC must provide sufficient
     manpower, tools, equipment and materials to meet that date. There will be no exceptions
     granted for the extension of that date, other than those circumstances stipulated in the
     Contract Documents. A Certificate of Occupancy must be received from the governing
     authority (City of Galveston] in order for Occupancy Date to have been established.

            a.    The GC will have performed a pre-punch and remedied all deficiencies. Only after
                  the pre-punch and completion of those punch items will SRI deem that the facility
                   is ready for Substantial Completion inspection by SRI and Architect.
            b.     SRI and the Architect will provide a Substantial Completion punch list to determine
                   if the building meets the conditions required to issue a Certificate of Substantial
                   Completion.
            c.     The Architect will provide an inspection that will certify that the building has been
                   constructed in compliance with the plans and specifications and meets all local
                   codes and conditions.
     2.     SRI will pay for the travel expenses of the Consultants for the first Substantial
            Completion visit only. Any follow-up visits required due to project not being substantially
            complete will be at the expense of the GC.


                                           Page 4 of7
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 87 of 137
           3.      An AIA DOCUMENT G704-2000 CERTIFICATE OF SUBSTANTIAL COMPLETION must be issued
                   by SRI. Document will be signed by the Architect, SRI and the GC and establish the
                   exact number of days used to calculate the amount of required by the BONUS/LlouI0ATEO
                   DAMAGES clause.
           4.      A copy of the remedied Punch List provided by the Architect and SRI must be attached
                   to the CERTIFICATE OF SUBSTANTIAL COMPLETION if any.
      K.    FINAL INSPECTION: The GC shall promptly notify the Owner's Representatives at least Fourteen
           (14) days prior to the OWNER TURNOVER DATE to conduct a Final Inspection of the finished work.
           At the time of this final inspection the GC shall provide sufficient men and material to remedy
           those minor deficiencies prior to final acceptance by SRI. Also, prior to the Final Inspection, the
           GC will have satisfied all inspections required for Occupancy by local codes and requirements. A
           copy of the OCCUPANCY PERMIT or inspection tags will be required to begin the inspection. A
           completed SRI FINAL INSPECTION ACCEPTANCE Form will be required as part of the final Payment
           Application. This Section does not relieve the GC of requirements stated in SECTION 01700 -
           CONTRACT CLOSEOUT of the Specifications.
      L.   Successful completion of this inspection will evidence the authority of the GC to apply for and
           receive the Retainage or Final Draw per the Contract Documents.
      M.   FINAL ACCEPTANCE: Once SRI has accepted the portion of the facility being inspected, the GC will
           remove the construction lock, allowing Operations to install their mastered locks. Once these
           conditions are met, that portion of the work will be deemed accepted by SRI, relieving the GC
           of any additional liability or responsibility except for warranty work as outlined elsewhere in the
           Project Documents.

IV.    CONTRACT CLOSEOUT

      A.   GC shall request consideration for Final Inspection Fourteen (14) days prior to anticipated
           project completion date. Request shall be submitted in writing to the Owner's Representative
           (electronic communication is acceptable).
      B.   Prior to the submission of the final Draw, the GC shall submit to the Owner's Representative,
           two (2) 3-ring binders containing all information required on the Table of Contents supplied by
           the SRI Owner's Representative which shall include, but not be limited to the names and
           contact information of all prime subcontractors, all warranty information, all operational
           manuals and/or information and all warranties and guarantees. The GC and their sub-
           contractors will arrange a mutually agreed time with the OCR site engineering team in order to
           provide training to the site engineers for all systems and equipment installed by the GC team.
           The training will continue a sufficient length of time to ensure that once the contracting team
           has vacated the property, the OCR site engineers will fully understand how best to operate all
           systems and equipment. The GC will provide 24 / 7 emergency contact phones/emails for all
           relevant sub-contractors so the OCR team can immediately contact the necessary party as the
           need arises. In addition, the GC shall submit a final "as-built" drawing, showing all of the utilities
           and their connections and their dimensions from building. No final payment will be made until
           these Manuals, and plans are received and approved.
      C.   Within thirty (30) calendar days after date of SRI acceptance of FINAL INSPECTION
           documentation and issuance to the GC an AIA G704, CERTIFICATE OF SUBSTANTIAL COMPLETION,
           the GC shall submit final Application and Certificate for Payment as previously directed.
           1.      A fully executed Conditional Waiver and Release on Progress Payment shall be included
                   with the final application package. Only the General Contractor's affidavit requires
                   certification by a Notary. In addition, Conditional or Final Lien Waivers must be
                   submitted for the following subcontractors or vendors unless the work is performed by
                   GC's own forces, in which case a statement must be included that replaces the Lien
                   Waiver for all Subcontractors.


                                                  Page 5 of7
          Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 88 of 137
          2.     All SRI Projects will automatically close 120 days from the DATE OF OCCUPANCY. There
                 will be no further considerations for any payments or adjustments once the Projects
                 have been closed.
          3.     As a recap of the previous conditions, the following documents MUST be submitted with
                 the final APPLICATION FOR PAYMENT:
                 a.      Notarized submittal of the AIA DOCUMENT 8702 APPLICATION ANO CERTIFICATE FOR
                         PAYMENT and 8703 - CONTINUATION SHEET as noted in Section II Paragraph A.
                         above.
                 b.      An executed and notarized copy of the SRI AFFIDAVIT OF PAYMENT OF DEBTS ANO
                         CLAIMS ANO RELEASE OF LIENS as noted in Section II Paragraph D. above.
                 c.      Copies of ALL approved Change Orders, including the reconciliation Change Order
                         for the BONUS/LIQUIDATED DAMAGES CLAUSE, noted in Section Ill Paragraph
                         1.2.d.above.
                 d.      Unless previously submitted as required in Section IV Paragraph B above, the GC
                         shall submit two copies of the Project Manual that includes:
                         [1)     A final list of all subcontractors and vendors and their contact information
                         (2)     All warranties, product information and operating instructions.
                         (3)     One hard copy plus a digital file of as-built building plan.
                 e.      An executed copy of the AIA DOCUMENT 8704-2000 CERTIFICATE OF SUBSTANTIAL
                         COMPLETION and Punch List as required in Section Ill Paragraph 1.2 above.
                 f.      The original documentation of the CERTIFICATE OF OCCUPANCY issued by the local
                         governing authorities.
                 g.      An executed copy of the SRI FINAL INSPECTION ACCEPTANCE form.

     D.   SRI will hold a Warranty Inspection one month before the first Anniversary Date of the receipt
          of the Certificate of Occupancy.
          1.      The GC must provide a representative to inspect the Project with an SRI
                  Representative and note the deficient items that are covered under the one year
                  warranty.
          2.      SRI shall notify the GC in writing that certain items require repair and/or replacement
                  within three working days after the inspection.
          3.      The GC shall have fifteen [15) working days to repair such items and report same to
                  SRI.
          4.      The GC shall not be responsible for:
                  a.      dust, debris or cleaning of the work,
                  b.      improperly operated elements of the work,
                  c.      improperly maintained elements of the work or
                  d.      normal wear and tear.


V.   ADDITIONAL REQUIREMENTS

     A.   Silverleaf Resorts, Inc. has a strong commitment to maintaining an alcohol- and drug-free
          workplace. GC shall be responsible for ensuring that all employees and Subcontractors adhere
          to this policy. GC shall make it a condition of all subcontracts that any site personnel reasonably
          suspected to be under the influence of drugs or alcohol shall be immediately removed from the
          premises and subject to testing. Testing shall be conducted upon suspicion of GC or upon
          request by SRI. and immediately following any incident.

     B.   Upon receiving notice of a recorded lien from any Subcontractor, Silverleaf Resorts, Inc. will
          notify the General Contractor immediately. The General Contractor shall have Seven [7) days



                                                Page 6 of7
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 89 of 137
from the date notice is received to do one of the following:
1. Provide SRI with a RECORDED Release of Lien from Subcontractor.
2. Provide SRI with a RECORDED Lien Release Bond for the amount of the lien filed.

Should the GC fail to provide one of the above items within Seven (7) days, Silverleaf Resorts,
Inc. reserves the right to bond around the lien, and will back charge the Contractor 150% of
the lien amount and deduct that amount from the Contract, in order to avoid clouding the title
to SRI property.




                                     Page 7 of7
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 90 of 137



                                                                         ROUTING: Overnight

                                             LETTER OF TRANSMITTAL

TO:          Silverleaf Resorts Inc.                                       DATE:        May 23, 2014
             1221 Riverbend Dr. Suite 120
             Dallas, Texas 75247
             Tel: (214)631-1166Ext4614
             Cell: (214) 934-9314
             Fax: (214) 630-4740
             E-mail: szell@sriae.com
ATTN:        Scott G. Zell                                                 RE:          Silverleaf Resorts Inc.
             Director of Design                                                         Ocean Club - Galveston, TX


We are transmitting herewith the following:

QUANTITY                    DESCRIPTION

One (1)                     Half-Size - Complete Set Drawings            Addendum3         dated 5/23/14
One (1)                     Set Revised Spec Sections                    Addendum3         dated 5/23/14

REMARKS:           Enclosed drawings (289 sheets) and specs. Complete drawing sets and revised specs (5 sections)
                   are issued to Silverleaf. Only revised drawings (69 sheets) and specs (5 sections) are issued to A/E
                   team and T&G Constructors. T&G will receive a CD with all drawings and all spec sections.

Sincerely,




Ken Cvejanovich
Matrix Design, Inc.

cc:       Jim Jebbia - Silverleaf Resorts Inc. 1221 Riverbend Dr. Suite 120, Dallas, Texas 75247
          (1) ½ Size Complete Set Drawings, (1) Set Revised Spec Sections

          Brian Bond - Silverleaf Resorts Inc. 1221 Riverbend Dr. Suite 120, Dallas, Texas 75247
          (1) ½ Size Complete Set Drawings, (1) Set Revised Spec Sections

          John Irvin - Silverleaf Resorts Inc. 1221 Riverbend Dr. Suite 120, Dallas, Texas 75247
          (1) Full Size (Partial) Set Drawings, (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Ken Cvejanovich - Matrix Design Architects, 6001 Savoy Drive, Suite 120 Houston, TX 77036
          (1) Full Size (Partial) Set Drawings, (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Randy Visser, PHA Consulting Engineers, Inc., 1101 East Arapaho, Suite 130, Richardson, TX 75081
          (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Jarrod Hamilton, Sterling Engineering Group, Inc., 14025 West Road, Houston, TX 75041
          (1) ½ Size (Partial) Set Drawings, (1) Revised Spec Sections

          Marcus Michna, Shelmark Engineering LLC, 921 FM 517 Road East, Dickenson, TX 77539
          (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Darren Bevard, Counsilman-Hunsaker, 10733 Sunset Office Drive, Suite 400, St Louis, MO 63127
          (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Steve Mccawley, Hughes Associates, Inc. 200 Chisholm Place, Suite 230, Plano, TX 75075
          (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections

          Rosairy Colondres, T&G Constructors, 8623 Commodity Circle, Orlando, FL 32819
          (1) Full Size (Partial) Set Drawings, (1) ½ Size (Partial) Set Drawings, (1) Set Revised Spec Sections,   (1)
          CD with all Drawings I all Specs in PDF format.




        6001 SAVOY DRIVE, SUITE 120            HOUSTON, TEXAS 77036              713-522-1666 713-522-6260 fax
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 91 of 137




SILV [ R L[AF
     ~   I   '- ( t   ~   I \
                                Change Bulletin #3
                                Date of Issue:
                                Issued by:
                                                           5-23-14 - Addendum 3
                                                           Matrix Design, Inc.
                                                           6001 Savoy Dr, Ste 120
                                                           Houston , TX 77036
                                                                                                    •
                                                                                                    ..
                                                                                                         •


                                                                                              MATRIX SPENCER
                                                                                                             •
                                                                                                                 .



Owner:                          Silverleaf Resorts, Inc.
Resort:                         Ocean Club Resort, Galveston, TX
Project Description:            38 Unit, Section 1, Building 1
SRI Project Number:             29001C01

General Contractor:             T & G Constructors, Inc.
                                13714 Neutron Road
                                Dallas, TX 75244


These additions, revisions, and clarifications to the Drawings and Project Manual shall govern and are
themselves a part of the Bidding Documents for the Work.
CB3.1  G0.00 COVER SHEET:
         a. Revised addresses.
CB3.2  G0.01 INDEX OF DRAWINGS:
         a. Revised issue dates.
CB3.3  AS0.02SITE PLAN :
         a. Revised concrete paving to asphalt.
         b. Omitted fencing.
         c. Omitted louver screening at garage.
CB3.4  AS1 .01SITE DETAILS:
         a. Added detail at gate for exit hardware note and lath.
         b. Omitted rolling gates.
         c. Added parking control arm gate.
CB3.5  C1 .00 CIVIL SITE PLAN
         a. Revised location of transformer pad.
CB3.6  C5.00 CIVIL PAVING PLAN
         a. Revised concrete paving to asphalt.
CB3.7  C5.00 CIVIL PAVING DETAILS
         a. Revised paving details for asphalt.
CB3.8  A1.00COMPOSITE FLOOR PLAN:
         a. Omitted fencing; except at stairs.
         b. Omitted louver screening at garage.
         c. Revised some parking striping.
CB3.9  A1 .06GROUND FLOOR PLAN -AREA A
         a. Omitted fencing; except at stairs.
         b. Omitted louver screening at garage.
         c. Revised some parking striping.
         d. Paving beyond garage revised to asphalt.
CB3.10 A1.07 GROUND FLOOR PLAN-AREA B
         a. Omitted fencing; except at stairs.
         b. Omitted louver screening at garage.
         c. Revised some parking striping.
         d. Paving beyond garage revised to asphalt.
CB3.11 A1.30 UNIT PLANS - TYPICAL
         a. Revise flooring in bedrooms to carpet



6001 SAVOY DRIVE, SUITE 120            HOUSTON, TEXAS 77036        713-522-1 666 713-522-6260 fax        Page 1
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 92 of 137




           b. Revise door to balcony from sliding glass to swing with sidelight.
           c. Revise guardrail to aluminum with picket in-fill in lieu of glass.
           d. Revise casement windows to vinyl except as noted.
CB3.12   A3.00, A3.01, A3.02, A3.03, A3.04, A3.05, and A3.06 EXTERIOR ELEVATIONS:
           a. Revise guardrails from aluminum/glass to aluminum w/ picket in-fill.
           b. Omitted fencing; except at stairs.
           c. Omitted louver screening at garage.
CB3.13   A4.00 ROOM FINISH SCHEDULE:
           a. Revised bedroom flooring to carpet.
CB3.14   A4.01 DOOR SCHEDULES:
           a. Revised sliding glass door 16P to patio swing.
           b. Revised exterior door DP rating to +50/-55.
CB3.15   A4.02 WINDOW SCHEDULES
           a. Revised window Types A, B, C to Jeld-Wen vinyl casement.
           b. Added window Type C2; Kawneer aluminum casement.
CB3.16   A4.03 WINDOW DETAILS:
           a. Revised details at casement windows to vinyl.
           b. Revised details to change from sliding glass door to swing door.
CB3.17   A5.02 WALL SECTIONS/ DETAILS:
           a. Revised various details at stairs and guardrails.
CB3.18   A5.03 WALL SECTIONS/ DETAILS:
           a. Revised various details at stairs and guardrails.
           b. Revised various details at patio door.
CB3.19   A5.04 WALL SECTIONS / DETAILS:
           a. Revised various details at guardrails.
CB3.20   A5.05 WALL SECTIONS/ DETAILS:
           a. Revised various details at guardrails.
           b. Omitted louver screening at garage.
CB3.21   A5.06 WALL SECTIONS/ DETAILS:
           a. Revised various details at stairs and guardrails.
CB3.22   A5.10 WALL SECTIONS/ DETAILS:
           a. Revised various details at guardrails.
CB3.23   A5.11 WALL SECTIONS/ DETAILS
           a. Revised various details at guardrails.
           b. Omitted louver screening at garage.
CB3.24   A6.01, A6.02, A6.03, A6.04, A6.05, A6.07, A6.08, A6.09 and A6.10 STAIR SECTIONS/ DETAILS
           a. Revised steel shapes for columns, beams and stringers.
           b. Revised guardrails to aluminum picket in-fill in lieu of glass.
           c. Revised dimensions accordingly.
CB3.25   A7.10 INTERIOR ELEVATIONS
           a. Revised casework at Kitchen.
CB3.26   A7.11 INTERIOR ELEVATIONS
           a. Revised casework at Kitchen 2.
           b. Revised center jamb at casement windows.
CB3.27   A7.15 INTERIOR ELEVATIONS
           a. Revised center jamb at casement windows.
CB3.28   A7.17 INTERIOR ELEVATIONS
           a. Revised casework at Breakroom 132 and Bar 209.
CB3.29   A7.18 INTERIOR ELEVATIONS
           a. Revised guardrail at Lounge 211.
CB3.30   S1.00, S1.01, S1.02, S1.03, S1.10, S1.11, S1.12, S1.13 FRAMING PLANS
           a. Revised stair framing: beams, columns and stringers.
CB3.31   S2.11, S2.12, S2.13, S2.21, S2.22, S2.23, S2.31, S2.33 FRAMING PLANS
           a. Revised stair framing: beams, columns and stringers.
CB3.32   S5.1A, S5.18, S5.1C STAIR DETAILS
           a. Revised stair framing: beams, columns and stringers.



6001 SAVOY DRIVE, SUITE 120   HOUSTON, TEXAS 77036   713-522-1666 713-522-6260 fax     Page 2
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 93 of 137




CB3.33   E1.01 BUILDING GROUND FLOOR
           a. Revised the location of all stairwell gate reader to the outside of the gates.
           b. Revised exit signs in the garage by the stairwells.
           c. Revised the main switch note to refer to the C9.00 sheet for transformer pad location.
           d. Revised the gate power for the new gate system.
           e. Added stairwell light to the back of the building.
           f.   Added light to the elevator shaft in the left side of building and the middle elevator.
CB3.34   E1.02 BUILDING GROUND FLOOR
           a. Revised the location of all stairwell gate reader to the outside of the gates.
           b. Revised exit signs in the garage by the stairwells.
           c. Revised the gate power for the new gate system.
           d. Added stairwell light to the back of the building.
           e. Added light to the elevator shaft in the right side of building and the middle elevator.
CB3.35   E1 .09 BUILDING FOURTH FLOOR - SEC A ELECTRICAL PLAN
           a. Added elevator shaft light and note to the elevator.
CB3.36   E1 .10 BUILDING FOURTH FLOOR - SEC B ELECTRICAL PLAN
           a. Added elevator shaft light and note to the elevator.
CB3.37   E2.02 BUILDING FIRST FLOOR ENLARGED PUBLIC AREA POWER PLAN
           a. Removed lift station electrical panel in the housekeeping room.
CB3.38   E4.02 ELECTRICAL BUILDING LOADS AND PANELS
           a. Removed lift station panel from the MOP panel.
CB3.39   E4,03 ELECTRICAL BUILDING LOADS AND PANELS
           a. Removed lift station panel from sheet.
CB3.40   SPECTOC: TABLE OF CONTENTS
           a. Revised addresses.
           b. Revised/ new sections highlighted.
CB3.41   SPEC00005: PROJECT DIRECTORY
           a. Revised addresses.
CB3.42   SPEC 05720: HANDRAILS AND GUARDRAILS
           a. Revised section entirely.
CB3.43   SPEC08500: VINYL WINDOWS
           a. New section.
CB3.44   SPEC09687: CARPET
           a. New section.



Attachments: (List of attached documents that support description.)

Drawings:      Sheets listed above (69 sheets).
Specifications:Spec sections listed above (5 sections).


End of Change Bulletin #3




6001 SAVOY DRIVE, SUITE 120    HOUSTON, TEXAS 77036       713-522-1666 713-522-6260 fax            Page 3
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 94 of 137

                                         DRAWING LIST
                                   SILVERLEAF RESORTS, INC.
                                      Ocean Club 29001C01
                                        Galveston, Texas

                               ADDENDUM 3: DATE: MAY 23, 2014



Sheet No.    Sheet Name                                                      Rev.#        Date
GENERAL: BY MATRIX SPENCER
GO.DO        COVER SHEET                                                       2        5-23-14
G0.01        INDEX SHEET                                                       3        5-23-14
G0.02        NOTE TO CONTRACTOR                                                         11-25-13
G0.03        SYMBOLS, NOTES                                                             11-25-13
G0.04        CODE SUMMARY                                                      1         2-7-14
G1.02        FAIR HOUSING GUIDELINES                                           2        3-28-14
G1.04        UL DETAILS                                                                 11-25-13
G1.05        TYPICAL FIRE STOP SEALS                                                    11-25-13
G1.06        TYPICAL FIRE STOP SEALS                                                    11-25-13
G1.07        BUILDING SIGNAGE                                                  1         2-7-14
G1.08        BUILDING SIGNAGE - PLANS                                                   11-25-13
G1.09        BUILDING SIGNAGE - PLANS                                                   11-25-13


ARCHITECTURAL SITE: BY MATRIX SPENCER
AS0.00       TOPOGRAPHIC SURVEY (FOR INFORMATION ONLY)                                  11-25-13
AS0.02       ARCHITECTURAL SITE PLAN                                           3        5-23-14
AS1.01       SITE DETAILS                                                      2        5-23-14


CIVIL: BY SHELMARK
CO.DO        CIVIL NOTES                                                                11-25-13
C1.00        CIVIL SITE PLAN                                                   2        5-23-14
C1.01        CIVIL DEMO                                                                 11-25-13
C2.00        CIVILSWPPP                                                                 11-25-13
C2.01        CIVIL SWPPP DETAILS                                                        11-25-13
C3.00        CIVIL WATER & SANITARY PLAN                                       1        3-28-14
C3.01        CIVIL OFF-SITE PROPANE SITE PLAN                                           11-25-13
C3.02        CIVIL WATER DETAILS                                                        11-25-13
C3.03        CIVIL WATER DETAILS                                                        11-25-13
C3.04        CIVIL UTILITARY DETAILS                                                    11-25-13
C4.00        CIVIL DRAINAGE & GRADING PLAN                                     1        3-28-14
C4.01        CIVIL DRAINAGE CALCULATIONS                                                11-25-13
C4.02        CIVIL STORM DETAILS                                                        11-25-13
C4.03        CIVIL STORM DETAILS                                                        11-25-13

 U:\1 Resort Development\OCR\29001O01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                         1 of 10
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 95 of 137

                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001 C01
                                              Galveston, Texas

                                       ADDENDUM 3:   DATE: MAY 23, 2014

Sheet No.        Sheet Name                                                    Rev.#        Date
C4.04            TRENCH SAFETY DETAILS                                                    11-25-13
CS.OD            CIVIL PAVING PLAN                                               3        5-23-14
CS.01            CIVIL PAVING DETAILS                                            2        5-23-14
CS.02            CIVIL TRAFFIC - LEFT TURN LANE                                           11-25-13
C6.00            CIVIL TRAFFIC CONTROL                                                    11-25-13
G+.-00           GIIJlb Pb/MP S+A+IGM Sile PbA~I                                         OMITTED
G741-            Gil/lb Pb/MP S+A+IG~I ~IG+eS                                            OMITTED
G+,@             Gil/lb Pb/MP S+A+IG~I SeG+IG~IS                                         OMITTED
G7.w             GIIJlb Pb/MP S+A+IG~I 9e+AlbS                                           OMITTED
G-7-cG4          Gil/lb Pb/MP S+A+IG~I 9e+AlbS                                           OMITTED
C8.00            TXDOT UTILITY PLAN AND PROFILE                                           11-25-13
C9.00            TRANSFORMER PAD PLAN                                            2        3-28-14
C9.01            TRANSFORMER PAD SECTION                                         2        3-28-14
C9.02            TRANSFORMER PAD DETAILS                                         1        3-28-14
C9.03            TRANSFORMER PAD DETAILS & NOTES                                          11-25-13
C10.01           DUNE WALKOVER PLAN                                              2        3-28-14
C10.02           EXISTING DUNE WALKOVER MODIFICATION PLAN                        1         2-7-14
C10.03           DUNE WALKOVER SECTIONS                                          1         2-7-14
C10.04           DUNE WALKOVER SECTIONS                                        NEW        3-28-14
C10.05           DUNE WALKOVER SECTIONS                                        NEW        3-28-14


ARCHITECTURAL: BY MA TRIX SPENCER
A1.00            FLOOR PLAN - GROUND FLOOR - COMPOSITE                           3        5-23-14
A1.01            FLOOR PLAN - FIRST FLOOR - COMPOSITE                            1         2-7-14
A1.02            FLOOR PLAN - SECOND FLOOR - COMPOSITE                                    11-25-13
A1.03            FLOOR PLAN - THIRD FLOOR - COMPOSITE                                     11-25-13
A1.04            FLOOR PLAN - FOURTH FLOOR - COMPOSITE                                    11-25-13
A1.05            ROOF PLAN - COMPOSITE                                                    11-25-13
A1.06            FLOOR PLAN - GROUND FLOOR -AREA A                               3        5-23-14
A1.07            FLOOR PLAN - GROUND FLOOR - AREA B                              3        5-23-14
A1.10            FLOOR PLAN - FIRST FLOOR -AREA A                                2        3-28-14
A1 .11           FLOOR PLAN - FIRST FLOOR -AREA B                                2        3-28-14
A1.14            FLOOR PLAN - SECOND FLOOR - AREA A                              1         2-7-14
A1.15            FLOOR PLAN - SECOND FLOOR - AREA B                                       11-25-13



  U:\1 Resort Development\OCR\29001O01 - Ocean Club\2 PLANS & SPECS\lssuances\ 14 05 23 Addendum
  3\Dwg List-Addendum #3-5-23-14.doc
  Silverleaf Ocean Club Building #/1
                                              2 of 10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 96 of 137


                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                    Rev.#        Date
A1.16           FLOOR PLAN - THIRD FLOOR -AREA A                                         11-25-13
A1.17           FLOOR PLAN - THIRD FLOOR -AREA B                                         11-25-13
A1.18           FLOOR PLAN - FOURTH FLOOR - AREA A                              1         2-7-14
A1.19           FLOOR PLAN - FOURTH FLOOR - AREA B                              1         2-7-14
A1.20           FLOOR PLAN - ROOF -AREA A                                       1         2-7-14
A1.21           FLOOR PLAN - ROOF -AREA B                                       1         2-7-14
A1.30           UNIT PLANS - TYPICAL                                            2        5-23-14
A1.31           ENLARGED FLOOR PLANS - TYPICAL UNIT                             1         2-7-14
A1.32           ENLARGED FLOOR PLANS - COMMON AREAS                             1         2-7-14
A2.06           REFLECTED CEILING PLAN - GROUND FLOOR -AREA A                            11-25-13
A2.07           REFLECTED CEILING PLAN - GROUND FLOOR -AREA B                            11-25-13
A2.10           REFLECTED CEILING PLAN - FIRST FLOOR -AREA A                             11-25-13
A2.11           REFLECTED CEILING PLAN - FIRST FLOOR -AREA B                             11-25-13
A2.14           REFLECTED CEILING PLAN - SECOND FLOOR -AREA A                            11-25-13
A2.15           REFLECTED CEILING PLAN - SECOND FLOOR -AREA B                            11-25-13
A2.16           REFLECTED CEILING PLAN - THIRD FLOOR -AREA A                             11-25-13
A2.17           REFLECTED CEILING PLAN - THIRD FLOOR -AREA B                             11-25-13
A2.18           REFLECTED CEILING PLAN - FOURTH FLOOR -AREA A                            11-25-13
A2.19           REFLECTED CEILING PLAN - FOURTH FLOOR -AREA B                            11-25-13
A2.20           REFLECTED CEILING PLAN - TYPICAL UNITS                          1        3-28-14
A2.21           CEILING DETAILS                                                          11-25-13
A3.00           EXTERIOR ELEVATIONS                                             3        5-23-14
A3.01           EXTERIOR ELEVATIONS                                             2        5-23-14
A3.02           EXTERIOR ELEVATIONS/ BUILDING SECTIONS                          3        5-23-14
A3.03           EXTERIOR ELEVATIONS/ BUILDING SECTIONS                          3        5-23-14
A3.04           EXTERIOR ELEVATIONS/ BUILDING SECTIONS                          3        5-23-14
A3.05           EXTERIOR ELEVATIONS/ BUILDING SECTIONS                          2        5-23-14
A3.06           EXTERIOR ELEVATIONS/ BUILDING SECTIONS                          2        5-23-14
A4.00           ROOM FINISH SCHEDULES                                           2        5-23-14
A4.01           DOOR SCHEDULES                                                  3        5-23-14
A4.02           WINDOW SCHEDULES                                                2        5-23-14
A4.03           DOOR/ WINDOW DETAILS                                            3        5-23-14
A4.04           DOOR/ WINDOW DETAILS                                            2        3-28-14
A5.00           TYPICAL FLOOR/ ROOF/ WALL ASSEMBLIES                            2        3-28-14
A5.01           WALL SECTIONS & DETAILS                                         2        3-28-14

 U:\1 Resort Development\OCR\29001 C01 • Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Sllverleaf Ocean Club Building #/1
                                              3 of "10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 97 of 137


                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001 C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                    Rev.#        Date
A5.02           WALL SECTIONS & DETAILS                                         3        5-23-14
A5.03           WALL SECTIONS & DETAILS                                         3        5-23-14
A5.04           WALL SECTIONS & DETAILS                                         3        5-23-14
A5.05           WALL SECTIONS & DETAILS                                         2        5-23-14
A5.06           WALL SECTIONS & DETAILS                                         2        5-23-14
A5.07           WALL SECTIONS & DETAILS                                         2        3-28-14
A5.08           WALL SECTIONS & DETAILS                                         2        3-28-14
A5.09           WALL SECTIONS & DETAILS                                         2        3-28-14
A5.10           WALL SECTIONS & DETAILS                                         3        5-23-14
A5.11           WALL SECTIONS & DETAILS                                         3        5-23-14
A5.12           WALL SECTIONS & DETAILS                                         1         2-7-14
A5.20           FLASHING DETAILS                                                1         2-7-14
A5.21           ROOF DETAILS                                                    1        3-28-14
A6.01           STAIR SECTIONS & DETAILS                                        3        5-23-14
A6.02           STAIR SECTIONS & DETAILS                                        3        5-23-14
A6.03           STAIR SECTIONS & DETAILS                                        3        5-23-14
A6.04           STAIR I ELEVATOR SECTIONS & DETAILS                             2        5-23-14
A6.05           STAIR/ ELEVATOR SECTIONS & DETAILS                              3        5-23-14
A6.06           STAIR/ ELEVATOR SECTIONS & DETAILS                              1         2-7-14
A6.07           STAIR/ ELEVATOR SECTIONS & DETAILS                              1        5-23-14
A6.08           STAIR/ ELEVATOR SECTIONS & DETAILS                              2        5-23-14
A6.09           STAIR/ ELEVATOR SECTIONS & DETAILS                              2        5-23-14
A6.10           STAIR/ ELEVATOR SECTIONS & DETAILS                              2        5-23-14
A7.10           TYPICAL UNIT INTERIOR ELEVATIONS                                2        5-23-14
A7.11           TYPICAL UNIT INTERIOR ELEVATIONS                                2        5-23-14
A7.12           TYPICAL UNIT INTERIOR ELEVATIONS                                1         2-7-14
A7.13           COMMON AREA INTERIOR ELEVATIONS                                 1         2-7-14
A7.14           COMMON AREA INTERIOR ELEVATIONS                                 1         2-7-14
A7.15           COMMON AREA INTERIOR ELEVATIONS                                 3        5-23-14
A7.16           COMMON AREA INTERIOR ELEVATIONS                                 1         2-7-14
A7.17           COMMON AREA INTERIOR ELEVATIONS                                 2        5-23-14
A7.18           COMMON AREA INTERIOR ELEVATIONS                                 2        5-23-14
A7.19           COMMON AREA INTERIOR ELEVATIONS                                 1         2-7-14
A7.25           APPLIANCE & ACCESSORY SCHEDULE                                  1         2-7-14
A8.00            INTERIOR DETAILS                                               1         2-7-14

 U:\1 Resort Development\OCR\29001 C01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                              4 of 10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 98 of 137

                                         DRAWING LIST
                                   SILVERLEAF RESORTS, INC.
                                      Ocean Club 29001C01
                                        Galveston, Texas

                               ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.    Sheet Name                                                      Rev.#        Date
A8.01        INTERIOR DETAILS                                                   2        3-28-14
A8.10        PLUMBING FIXTURE SPECS                                             1         2-7-14
A8.11        PLUMBING FIXTURE SPECS                                             1         2-7-14


STRUCTURAL: BY STERLING DESIGN GROUP
S0.00        DESIGN CRITERIA                                                             11-25-13
S0.01        GENERAL NOTES                                                      1        3-28-14
S0.01A       GENERAL NOTES                                                      1        3-28-14
S0.02        WIND PRESSURE ON COMPONANTS & CLADDING                             1         2-7-14
S1.00        OVERALL FOUNDATION PLAN                                            2        5-23-14
S1.01        PARTIAL FOUNDATION PLAN - GROUND FLOOR                             2        5-23-14
S1.02        PARTIAL FOUNDATION PLAN - GROUND FLOOR                             2        5-23-14
S1.03        PARTIAL FOUNDATION PLAN - GROUND FLOOR                             3        5-23-14
S1.10        OVERALL FRAMING PLAN- FIRST FLOOR                                  3        5-23-14
S1.10R       OVERALL REINFORCEMENT PLAN - FIRST FLOOR                           1         2-7-14
S1.10T       OVERALL TENDON PLAN - FIRST FLOOR                                  1         2-7-14
S1.11        PARTIAL FRAMING PLAN - FIRST FLOOR                                 3        5-23-14
S1.11R       PARTIAL REINFORCMENT PLAN - FIRST FLOOR                            1         2-7-14
S1.11T       PARTIAL TENDON PLAN - FIRST FLOOR                                  1         2-7-14
S1.12        PARTIAL FRAMING PLAN - FIRST FLOOR                                 3        5-23-14
S1.12R       PARTIAL REINFORCMENT PLAN - FIRST FLOOR                            1         2-7-14
S1.12T       PARTIAL TENDON PLAN - FIRST FLOOR                                  1         2-7-14
S1.13        PARTIAL FRAMING PLAN - FIRST FLOOR                                 3        5-23-14
S1.13R       PARTIAL REINFORCMENT PLAN - FIRST FLOOR                            1         2-7-14
S1 .13T      PARTIAL TENDON PLAN - FIRST FLOOR                                  1         2-7-14
S1.14A       POOL FRAMING, TENDON & REINFORCEMENT PLAN                          1         2-7-14
S1.14B       POOL FRAMING, TENDON & REINFORCEMENT PLAN                          1         2-7-14
S1.20        FOUNDATION DETAILS                                                 2        3-28-14
S1.20A       FOUNDATION DETAILS                                                 2        3-28-14
S1.20B       FOUNDATION DETAILS                                               NEW        3-28-14
S1.21        ELEVATED CONCRETE DETAILS                                          2        3-28-14
S2.11        PARTIAL FRAMING PLAN - SECOND FLOOR                                3        5-23-14
S2.12        PARTIAL FRAMING PLAN - SECOND FLOOR                                3        5-23-14
S2.13        PARTIAL FRAMING PLAN - SECOND FLOOR                                3        5-23-14
S2.21        PARTIAL FRAMING PLAN - THIRD FLOOR                                 3        5-23-14

 U:\1 Resort Oevelopment\OCR\29001 C01 - Ocean Club\2 PLANS & SPEOS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                         5 of 10
    Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 99 of 137

                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                    Rev.#        Date
S2.22            PARTIAL FRAMING PLAN - THIRD FLOOR                             3        5-23-14
S2.23           PARTIAL FRAMING PLAN - THIRD FLOOR                              3        5-23-14
S2.31           PARTIAL FRAMING PLAN - FOURTH FLOOR                             3        5-23-14
S2.32           PARTIAL FRAMING PLAN - FOURTH FLOOR                             2        3-28-14
S2.33           PARTIAL FRAMING PLAN - FOURTH FLOOR                             3        5-23-14
S3.11           PARTIAL SHEARWALL PLAN - FIRST FLOOR                            1        3-28-14
S3.12           PARTIAL SHEARWALL PLAN - FIRST FLOOR                            1        3-28-14
S3.13           PARTIAL SHEARWALL PLAN - FIRST FLOOR                            1        3-28-14
S3.21           PARTIAL SHEARWALL PLAN - SECOND FLOOR                           1        3-28-14
S3.22           PARTIAL SHEARWALL PLAN - SECOND FLOOR                           1        3-28-14
S3.23           PARTIAL SHEARWALL PLAN - SECOND FLOOR                           1        3-28-14
S3.31           PARTIAL SHEARWALL PLAN - THIRD FLOOR                            1        3-28-14
S3.32           PARTIAL SHEARWALL PLAN - THIRD FLOOR                            1        3-28-14
S3.33           PARTIAL SHEARWALL PLAN - THIRD FLOOR                            1        3-28-14
S3.41           PARTIAL SHEARWALL PLAN - FOURTH FLOOR                           1        3-28-14
S3.42           PARTIAL SHEARWALL PLAN - FOURTH FLOOR                           1        3-28-14
S3.43           PARTIAL SHEARWALL PLAN - FOURTH FLOOR                           1        3-28-14
S4.11           PARTIAL FRAMING PLAN - ROOF                                     1        3-28-14
S4.12           PARTIAL FRAMING PLAN - ROOF                                     1        3-28-14
S4.13           PARTIAL FRAMING PLAN - ROOF                                     1        3-28-14
S5.1A           DESIGN CRITERIA- STAIR DETAILS                                  1        5-23-14
S5.1B           DESIGN CRITERIA- STAIR DETAILS                                  1        5-23-14
S5.1C           DESIGN CRITERIA- STAIR DETAILS                                  1        5-23-14
S5.11           DESIGN CRITERIA                                                 1        3-28-14
S5.11A          DESIGN CRITERIA                                                 2        3-28-14
S5.12           DESIGN CRITERIA                                                 1        3-28-14
S6.13           PT BEAM ELEVATION                                               1         2-7-14
S6.14           PT BEAM ELEVATION                                               1         2-7-14
S6.15           RB ELEVATION                                                    1         2-7-14
S6.16            RB ELEVATION                                                   1         2-7-14
S6.17            RB ELEVATION                                                   1         2-7-14
S6.18            DUCTWORK COORDINATIOM                                          1         2-7-14
S7.01            FOUNDATION SECTION/ DETAILS                                             11-25-13
S7.02            FOUNDATION SECTION/ DETAILS                                             11-25-13
S7.02A           CONCRETE STANDARD DETAILS                                    NEW        3-28-14

 U:\1 Resort Development\OCR\29001 C01 - Ocean Olub\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                              6 of 10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 100 of 137

                                        DRAWING LIST
                                  SILVERLEAF RESORTS, INC.
                                     Ocean Club 29001C01
                                       Galveston, Texas

                               ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.    Sheet Name                                                      Rev.#        Date
S7.02B       CONCRETE STANDARD DETAILS                                       NEW        3-28-14
S7.02C       CONCRETE STANDARD DETAILS                                       NEW        3-28-14
S7.03        FOUNDATION SECTION/ DETAILS                                                11-25-13
S7.04        SHEARWALL SECTION/ DETAILS                                        2        3-28-14
S7.05        GENERAL STEEL DETAILS                                             1        3-28-14


MECHANICAL/ PLUMBING: BY PHA CONSULTING ENGINEERS
MP1.01       MECH/ PLUMBING GROUND FLOOR PLAN -AREA A                          1         2-7-14
MP1.02       MECH/ PLUMBING GROUND FLOOR PLAN -AREA B                          2        3-28-14
MP1.03       MECH / PLUMBING FIRST FLOOR PLAN -AREA A                                   11-25-13
MP1.04       MECH / PLUMBING FIRST FLOOR PLAN -AREA B                          1        3-28-14
MP1.05       MECH / PLUMBING FIRST FLOOR PLAN - AREA A (SEWER                  1         2-7-14
             CEILING PLAN)
MP1.06       MECH/ PLUMBING FIRST FLOOR PLAN -AREA B (SEWER                    2        3-28-14
             CEILING PLAN)
MP1.07       MECH/ PLUMBING SECOND FLOOR PLAN -AREA A                                   11-25-13
MP1.08       MECH/ PLUMBING SECOND FLOOR PLAN -AREA B                                   11-25-13
MP1.09       MECH/ PLUMBING SECOND FLOOR PLAN -AREA A                                   11-25-13
             (SEWER CEILING PLAN)
MP1.10       MECH/ PLUMBING SECOND FLOOR PLAN -AREA B                                   11-25-13
             (SEWER CEILING PLAN)
MP1 .11      MECH/ PLUMBING THIRD FLOOR PLAN -AREA A                                    11-25-13
MP1.12       MECH/ PLUMBING THIRD FLOOR PLAN -AREA B                                    11-25-13
MP1.13       MECH/ PLUMBING FOURTH FLOOR PLAN -AREA A                          1         2-7-14
MP1.14       MECH/ PLUMBING FOURTH FLOOR PLAN -AREA B                          1         2-7-14
MP1.15       MECH/ PLUMBING ROOF PLAN -AREA A                                  2        3-28-14
MP1.16       MECH/ PLUMBING ROOF PLAN -AREA B                                  2        3-28-14


MECHANICAL: BY PHA CONSULTING ENGINEERS
M2.01        MECH FIRST FLOOR - ENLARGED PUBLIC AREA                           1         2-7-14
M2.02        MECH SECOND FLOOR - ENLARGED PUBLIC AREA                                   11-25-13
M2.03        MECH THIRD FLOOR - ENLARGED PUBLIC AREA                                    11-25-13
M3.01        MECH UNIT PLANS    -1 8r,   2N°, 3RD & 4TH FLOORS                          11-25-13
M4.01        MECH DETAILS                                                      1         2-7-14
M4.02        MECH DETAILS                                                      1         2-7-14
M4.03        MECH BUILDING LOADS & SCHEDULES                                   2        3-28-14

 U:\1 Resort Development\OOR\29001O01 - Ocean Olub\2 PLANS & SPEOS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                           7 of 10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 101 of 137

                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001 C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                   Rev.#        Date


PLUMBING: BY PHA CONSULTING ENGINEERS
P3.01           PLUMBING - UNIT PLAN                                                    11-25-13
P4.01           PLUMBING SCHEDULES AND LOADS                                   1         2-7-14
P4.02           PLUMBING DETAILS                                               1        3-28-14
P4.03           PLUMBING DOMESTIC WATER RISERS                                          11-25-13
P4.04           PLUMBING SEWER RISERS                                                   11-25-13


ELECTRICAL: BY PHA CONSULTING ENGINEERS
E0.01           ELECTRICAL SITE PLAN - PHOTOMETRIC PLAN                                 11-25-13
E1.01           ELECTRICAL GROUND FLOOR PLAN -AREA A                           3        5-23-14
E1.02           ELECTRICAL GROUND FLOOR PLAN -AREA B                           3        5-23-14
E1.03           ELECTRICAL FIRST FLOOR PLAN -AREA A                            1         2-7-14
E1.04           ELECTRICAL FIRST FLOOR PLAN -AREA B                            1         2-7-14
E1.05           ELECTRICAL SECOND FLOOR PLAN -AREA A                           1         2-7-14
E1.06           ELECTRICAL SECOND FLOOR PLAN -AREA B                           1         2-7-14
E1.07           ELECTRICAL THIRD FLOOR PLAN -AREA A                            1         2-7-14
E1.08           ELECTRICAL THIRD FLOOR PLAN -AREA B                            1         2-7-14
E1.09           ELECTRICAL FOURTH FLOOR PLAN - AREA A                          2        5-23-14
E1.10           ELECTRICAL FOURTH FLOOR PLAN -AREA B                           2        5-23-14
E2.01           ELECTRICAL FIRST FLOOR -PUBLIC AREAS - LIGHTING                         11-25-13
E2.02           ELECTRICAL FIRST FLOOR -PUBLIC AREAS - POWER                   3        5-23-14
E2.03           ELECTRICAL SECOND FLOOR -PUBLIC AREAS - LIGHTING               1        3-28-14
                &POWER
E2.04           ELECTRICAL THIRD FLOOR -PUBLIC AREAS -LIGHTING &               1        3-28-14
                POWER
E3.01           ELECTRICAL - UNIT PLANS                                        2        3-28-14
E4.01           ELECTRICAL - UNIT PANELS AND LIGHT SCHEDULE                    2        3-28-14
                ELECTRICAL- BUILDING LOADS AND PANELS (HOP, HP1,               2        5-23-14
E4.02
                HP2, HP3)
E4.03           ELECTRICAL - PANELS (HP4, HP5, HP6, LS)                        1        5-23-14
E4.04           ELECTRICAL - PANELS (A 1, AZ, AM1, AM2)                        2        3-28-14
E4.05           ELECTRICAL - PANELS (EL 1, EL2, EL3, P)                                 11-25-13
E4.06           ELECTRICAL- RISER DIAGRAM & ELEVATOR NOTES                     1         2-7-14
E4.07            ELECTRICAL - DETAILS AND SYMBOLS                                       11-25-13
E4.08            ELECTRICAL - DETAILS & PENETRATION DETAILS                    1         2-7-14

 U:\1 Resort Development\OCR\29001O01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                              8 of 10
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 102 of 137


                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001 C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                   Rev.#        Date


FIRE ALARM & FIRE PROTECTION: BY HUGHES ASSOCIATES, INC.
FP.0            FIRE PROTECTION NOTES AND SCHEDULES                            1         2-7-14
FP.1            FIRE PROTECTION PLAN - GROUND FLOOR - COMPOSITE                1         2-7-14
FP.2            FIRE PROTECTION PLAN - FIRST FLOOR - COMPOSITE                 1         2-7-14
FP.3            FIRE PROTECTION PLAN - SECOND FLOOR - COMPOSITE                1         2-7-14
FP.4            FIRE PROTECTION PLAN - THIRD FLOOR - COMPOSITE                 1         2-7-14
FP.5            FIRE PROTECTION PLAN - FOURTH FLOOR - COMPOSITE                1         2-7-14
FP.6            FIRE PROTECTION DETAILS                                                 11-25-13
FA.0            FIRE ALARM RISER AND SEQUENCE OF OPERATION                     1        3-28-14
FA.1            FIRE ALARM GROUND FLOOR PLAN                                            11-25-13
FA.2            FIRE ALARM FIRST FLOOR PLAN                                    1         2-7-14
FA.3            FIRE ALARM SECOND FLOOR PLAN                                            11-25-13
FA.4            FIRE ALARM THIRD FLOOR PLAN                                    1         2-7-14
FA.5            FIRE ALARM FOURTH FLOOR PLAN                                            11-25-13


POOL: BY COUNSELMAN-HUNSACKER CONSULTANTS
SP0.0           POOL REFERENCE PLAN                                                     11-25-13
SP1.00          LEISURE POOL PLAN                                                       11-25-13
SP1 .01         LEISURE POOL SECTION                                                    11-25-13
SP1.02          LEISURE POOL DETAILS                                                    11-25-13
SP1.03          LEISURE POOL DETAILS                                           1         2-7-14
SP2.00          SPA PLAN AND SECTION                                           1         2-7-14
SP2.01          SPA DETAILS                                                             11-25-13
SP2.02          POOL DETAILS                                                            11-25-13
SP3.00          LEISURE POOL LOCATION POINT PLAN                                        11-25-13
SP3.01          SPA LOCATION POINT PLAN                                                 11-25-13
SP4.00          POOL PIPING PLAN                                                        11-25-13
SP4.01          SPA PIPING PLAN                                                         11-25-13
SP5.00          POOL MECHANICAL ROOM PLAN AND NOTES                                     11-25-13
SP5.01           POOL BALANCE TANK PLAN & SECTIONS                                      11-25-13
SP5.02          POOL MECHANICAL DETAILS                                                 11-25-13
SP5.03           POOL MECHANICAL DETAILS                                                11-25-13
SP5.04           POOL MECHANICAL DETAILS                                                11-25-13



 U:\1 Resort Development\OOR\29001O01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                              9 of 10
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 103 of 137

                                               DRAWING LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Sheet No.       Sheet Name                                                    Rev.#        Date
SP5.05          POOL MECHANICAL DETAILS                                                  11-25-13
SP5.06          POOL MECHANICAL DETAILS                                                  11-25-13
SP6.00          POOL SYSTEM SCHEMATICS                                                   11-25-13
SP6.01          SPA SYSTEM SCHEMATICS                                                    11-25-13
SP7.00          POOL STRUCTURAL PLAN                                            1         2-7-14
SP7.01          SPA STRUCTURAL DETAILS                                          1         2-7-14
SP7.02          POOL STRUCTURAL DETAILS                                         1         2-7-14
SP7.03          POOL STRUCTURAL DETAILS                                         1         2-7-14




 U:\1 Resort Development\OCR\29001 C01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\Dwg List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                             '1 O of '1 O
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 104 of 137

                                          SPECIFICATION LIST
                                       SILVERLEAF RESORTS, INC.
                                          Ocean Club 29001 C01
                                            Galveston, Texas

                                  ADDENDUM 3: DATE: MAY 23, 2014



Section No.   Description                                                    Rev.#        Date
GENERAL
T.O.C.        Table of Contents                                                3        5-23-14
Notice        Notice N1-N2                                                              11-25-13
1TB           Instruction to Bidders                                                    11-25-13
Exhibit E     Insurance Requirements                                                    11-25-13
00005         Project Directory                                                1        5-23-14
Division 1- General Requirements
01010         Summary of Work                                                           11-25-13
01011         Design Criteria                                                           11-25-13
01016         Contractors Use of Premises                                               11-25-13
01041         Project Coordination                                                      11-25-13
01090         Reference Standards                                                       11-25-13
01300         Submittals                                                                11-25-13
01400         Quality Control                                                           11-25-13
01410         Testing Laboratory Services                                               11-25-13
01500         Construction Facilities and Temporary Controls                            11-25-13
01600         Material and Equipment                                                    11-25-13
01700         Cleaning, Adjustments, & Systems Demonstrations                           11-25-13
Division 2 - Sitework
02010         Geotechnical Report                                                       11-25-13
02050         Demolition                                                                11-25-13
02161         Trench Safety                                                             11-25-13
02200         Excavation, Backfilling and Compacting                                    11-25-13
02233         Clearing and Grubbing                                                     11-25-13
02252         Cement Stabilized Sand                                                    11-25-13
02521         Concrete Paving                                                           3-28-14
02600         Cast-in-Place Manholes                                                    11-25-13
02601         Precast Manholes                                                          11-25-13
02603         Frames Grates Rings and Covers                                            11-25-13
02664         Water Distribution Mains                                                  11-25-13
02675         Disinfection of Water Lines                                               11-25-13
02720         Storm Sewers                                                              11-25-13
02730         Gravity Sanitary Sewers                                                   11-25-13
02731         Sanitary Sewer Force Main                                                 11-25-13

 U:\1 Resort Development\OOR\29001O01 - Ocean Olub\2 PLANS & SPEOS\lssuances\14 05 23 Addendum
 3\04 Spec List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                            1 of 5
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 105 of 137


                                            SPECIFICATION LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Section No.     Description                                                  Rev.#        Date
02822           Ornamental Fencing and Gates                                   1         2-7-14
Division 3 - Concrete
03001           Concrete (Site)                                                1        3-28-14
03100           Concrete Formwork                                                       3-28-14
03210           Reinforcing Steel                                                       3-28-14
03300           Cast-in-Place Concrete                                                  3-28-14
03530           Concrete Topping                                                        3-28-14
03559           Penetrating Colloidal Concrete Treatment                                3-28-14
Division 4 - Masonry
04200           Unit Masonry                                                            11-25-13
04731           Quartz Surface Fabrications                                             11-25-13
Division 5 - Metal
05410           Cold-Formed Metal Framing                                               11-25-13
05500           Metal Fabrications                                                      11-25-13
05510           Prefabricated Metal Stairs                                              11-25-13
05513           Alternating Tread Aluminum Stairs                              1         2-7-14
05720           Handrails and Guardrails                                       3        5-23-14
Division 6 - Wood and Plastics
06050           Framing Carpentry                                                       11-25-13
06200           Finish Carpentry                                                        11-25-13
06410           Cabinets                                                                11-25-13
06650           Cultured Marble                                                         11-25-13
Division 7 - Thermal and Moisture Protection
07110           Sheet Membrane Waterproofing                                   1         2-7-14
07141           Cold Fluid -Applied Waterproofing                              1         2-7-14
07210           Insulation                                                              11-25-13
07218           Spray Foam Insulation                                          1         2-7-14
07540           Thermoplastic (TPO) Membrane Roofing                           2        3-28-14
07610           Metal Roofing                                                  1         2-7-14
07710           Gutters and Downspouts                                                  11-25-13
07900           Joint Sealants                                                 1         2-7-14
07950           Expansion Control                                                       11-25-13
Division 8 - Doors and Windows
08100           Steel Doors and Frames                                         1         2-7-14


 U:\1 Resort Development\OCR\29001001 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\04 Spec List-Addendum #3-5-23-14.doc
 Sllverleaf Ocean Club Building #/1
                                               2 of 5
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 106 of 137


                                            SPECIFICATION LIST
                                         SILVERLEAF RESORTS, INC.
                                            Ocean Club 29001C01
                                              Galveston, Texas

                                      ADDENDUM 3: DATE: MAY 23, 2014

Section No.     Description                                                    Rev.#        Date
08150           Fiberglass and Composite Wood Doors and Frames                   1         2-7-14
08321           Sliding Aluminum-Framed Glass Doors                                       11-25-13
08330           Rolling Counter Doors                                                     11-25-13
08410           Aluminum Entrances and Storefront                                         11-25-13
08441           Glazed Aluminum Curtainwall                                      1         2-7-14
08500           Vinyl Windows                                                             5-23-14
08520           Aluminum Windows                                                 1         2-7-14
08710           Door Hardware                                                    2        3-28-14
08800           Glazing                                                          1         2-7-14
Division 9 - Finishes
09221           Portland Cement Stucco                                           2        3-28-14
09260           Gypsum Board                                                               2-7-14
09300           Tile Floor                                                                11-25-13
09307           Tile Wall                                                                 11-25-13
09550           Wood Flooring                                                             11-25-13
09650           Rubber Flooring                                                           11-25-13
09687           Carpet                                                                    5-23-14
09900           Painting                                                                  11-25-13
Division 10 - Specialties
10155           Toilet Compartments                                                       11-25-13
10731           Aluminum Framing Systems                                         2        3-28-14
10732           Cabanas                                                          2        3-28-14
10800           Toilet Room Accessories                                                   11-25-13
10916           Shelving Systems                                                          11-25-13
Division 11 - Equipment
11452           Residential Appliances                                                    11-25-13
Division 12 - Furnishings
                Not Used
Division 13 - Special Construction
13150           Swimming Pools                                                            11-25-13
13151           Swimming Pool Cast-In-Place Concrete                                      11-25-13
13152           Swimming Pool Shotcrete                                                   11-25-13
13153           Swimming Pool Cementitious Finish                                         11-25-13
13154           Swimming Pool Tile                                                        11-25-13


 U:\ 1 Resort Development\OCR\29001 C01 - Ocean Club\2 PLANS & SPEOS\lssuances\14 05 23 Addendum
 3\04 Spec List-Addendum #3-5-23-14.doc
 Sllverleaf Ocean Club Building #/1
                                              3 of 5
   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 107 of 137

                                              SPECIFICATION LIST
                                           SILVERLEAF RESORTS, INC.
                                              Ocean Club 29001 C01
                                                Galveston, Texas

                                    ADDENDUM 3: DATE: MAY 23, 2014

Section No.    Description                                                    Rev.#        Date
Division 14 - Conveying Systems
14210          Gear Traction Elevators                                          2        3-28-14
Division 15 - Mechanical
15010          Supplementary Mechanical Provisions                                       11-25-13
15100          Basic Materials and Methods                                               11-25-13
15109          Lift Station Pumps and Controls                                           11-25-13
15180          Insulation                                                                11-25-13
15200          Domestic Water                                                            11-25-13
15300          Sanitary Waste                                                            11-25-13
15400          Plumbing                                                                  11-25-13
15500          Fire Protection                                                  1         2-7-14
15650          Refrigeration                                                             11-25-13
15700          Fan Coil Units                                                            11-25-13
15735          Packaged Roof Top Air Conditioning Units                                  11-25-13
15800         Air Distribution                                                           11-25-13
15850          System Testing and Balancing                                              11-25-13
15900          Temperature Controls                                                      11-25-13
Division 16 - Electrical
16010          Supplementary Electrical Provisions                                       11-25-13
16110          Raceways and Fittings                                                     11-25-13
16111          Conduits                                                                  11-25-13
16112          Surface Raceways                                                          11-25-13
16120          Wire and Cable                                                            11-25-13
16121          Wire Connections and Devices                                              11-25-13
16131          Junction and Pull Boxes                                                   11-25-13
16133          Cabinets                                                                  11-25-13
16134          Outlet Boxes                                                              11-25-13
16140          Wiring Devices                                                            11-25-13
16150          Motors and Electric Powered Equipment                                     11-25-13
16160          Panelboards                                                               11-25-13
16170          Motors and Circuit Disconnects                                            11-25-13
16181          Fuses                                                                     11-25-13
16190          Supporting Devices                                                        11-25-13
16195          Electrical Identification                                                 11-25-13


 U:\1 Resort Development\OCR\29001 C01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\04 Spec List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                                4 of 5
  Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 108 of 137


                                        SPECIFICATION LIST
                                     SILVERLEAF RESORTS, INC.
                                        Ocean Club 29001C01
                                          Galveston, Texas

                                 ADDENDUM 3: DATE: MAY 23, 2014

Section No.   Description                                                    Rev.#        Date
16402         Underground Electric Service                                              11-25-13
16450         Grounding                                                                 11-25-13
16491         Disconnect Switches                                                       11-25-13
16500         Lighting                                                                  11-25-13
16550         Lighting Control Equipment                                                11-25-13
16721         Fire Alarm and Detection Systems                                  1       3-28-14
16740         Telephone and Communicationnv Cable System                                11-25-13
16900         Controls and Instrumentation                                              11-25-13




 U:\1 Resort Development\OOR\29001O01 - Ocean Club\2 PLANS & SPECS\lssuances\14 05 23 Addendum
 3\04 Spec List-Addendum #3-5-23-14.doc
 Silverleaf Ocean Club Building #/1
                                             5 of 5
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 109 of 137




                                            EXHIBIT "0"

                                      DESCRIPTION OF
  SI LVERLEAF                       DIVISION 1000 COSTS
       fi !   5 0   R J   ~




GENERAL CONDITIONS

The General Conditions shall include but not be limited to the following:

 1.    Owner requirements for Worker's Comp, General Liability, and Auto
       Insurance [Exhibit E]
 2.    Project superintendent
 3.    Job site trailer with telephone and data.
 4.    Building trash collection and disposal
 5.    Safety program including notices, emergency numbers, and first aid
       supplies
 6.    Temporary utilities provided and installed by GC, paid for by Owner
 7.    GC related consumables, small tools and office supplies
 8.    Clean up and final clean of rooms prior to acceptance by Owner
 9.    All general office and job related expenses and travel, including cell
       phones and lodging
10.    All salaries, taxes, and insurance for all GC employees
11 .   All items required by OSHA for the project
12.    Maintaining SWPPP required items, including silt fence
13.    Any and all signs required by code, including OSHA, AHJ, fire marshal,
       etc.
14.    Building Security if required. Property not responsible for Building
       Security; site lighting as related to security, if required
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 110 of 137




                                              EXHIBIT "E"
                                      INSURANCE REQUIREMENTS

  SI LVERLEAF
      f: f   <;   o H I S




  GENERAL LIABILITY:
                   GENERAL AGGREGATE                                        $2,000,000
                   COMPLETED OPERATIONS                                     $2,000,000
                   PERSONAL INJURY                                          $1,000,000
                   EACH OCCURRENCE                                          $1,000,000
                   FIRE DAMAGE [Any One Fire]                                  $50,000
                   MEDICAL EXPENSES (Any One Person)                            $5,000

  AUTOMOBILE LIABILITY:
                   COMBINED SINGLE LIMIT                                    $1,000,000

  UMBRELLA LIABILITY:
                   EACH OCCURRENCE                                          $3,000,000
                   AGGREGATE                                                $3,000,000

  WORKERS COMPENSATION:
                   PART I - WORKERS COMP BENEFITS                        Statutory Limits
                   PART II - EMPLOYERS LIABILITY
                                                               Each Accident $500,000
                                                                Disease Limit $500,000
                                                       Disease Each Employee $500,000

  BUILDER'S RISK:
                   N/A

  ADDITIONAL REQUIREMENTS:
        1 The required insurance certificate shall name SILVERLEAF RESORTS, Inc.
          and SILVERLEAF CLUB as additional insured.
        2 The Contractor shall provide certificates of insurance in compliance with the
          above requirements to the offices of SILVERLEAF RESORTS, Inc., 1221
          River Bend Drive, Suite 120, Dallas, Texas 75247, to the attention of Bernie
          Sonnet prior to submittal of first contractor's application and certificate for
          payment. Failure to submit insurance certificate in a timely manner will
          result in a delay to draw request.
        3 If Contractor does not procure protection for Employee work related injury,
          Contractor agrees to indemnify and hold harmless SILVERLEAF RESORTS,
          Inc. and SILVERLEAF CLUB.
           Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 111 of 137



                                           EXHIBIT F
                INSTRUCTIONS FOR PAYOUT AUTHORIZATION FORM



The PAYOUT AUTHORIZATION FORM (PAF) shall function as follows:

1.         The General Contractor (GC) must submit the PAF with each Request for Payment.
           Failure to submit this form with the Request will result in the complete package being
           returned to the GC. All information requested on the PAF must be completed by the GC
           prior to submittal.

2.         The GC is responsible for the information that is included on the form and must verify
           that all information required is accurate and complete and that:

           a.         The amount requested by the GC on behalf of the Vendor matches the amount
                      shown on the original SOV and the AJA G703. If the payment requested for a line
                      item is partial, the total for all requests must not exceed the original SOV
                      amount as shown or adjusted by Change Order.

           b.         The PAF must include the Payee name [Subcontractor or Vendor]

           c.         The amount requested by the GC on behalf of the Vendor or Subcontractor
                      equals the amount of work actually done for which a payment is requested.

           d.         The cost code for the work performed must be included. If multiple cost codes
                      are involved, each code and the amount must be listed separately.

           e.         In the case of draws for a Preferred Vendor where the amount exceeds the
                                                               •
                      original SOV, the GC must submit an RFC for the excess amount with the
                      Draw.

3.         The GC must submit a Conditional Lien Waiver for each amount requested. SRI retains
           the right to verify payments to Vendors and Subcontractors, and will do so prior to
           approving payment on any subsequent Request for Payment.

4.         An authorized representative of the GC must sign the form.




EXHIBIT F ·PAYOUT AUTHOR!ZATION FORM
         Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 112 of 137


                                PAYOUT AUTHORIZ ATION
                             Silverleaf Resorts, Inc.                 Contractor:
                             1221 River Bend Drive
                                                                                    - - - T-&G-Constructors
                                                                                                -------
 SI LVER LEAF                Dallas, TX 75247                                              Resort                   OCR
     •   I )   0   •   I )                                                             SRI Project #:            29OO1CO1

                                              Pay Application Date:                   SRI Contract #:
                                                                      ----

                                                                            CHECK ONE                      CHECK ONE
         PRINT OR TYPE THE PA YEE BELOW                 AMOUNT            SUB        MATERIAL          PARTIAL     FULL
 PAY TO :
COST CODE

 PAY TO :
COST CODE

 PAY TO:
COST CODE

 PAY TO:                                                                                   -
COST CODE

 PAY TO:
                                                                                                   -
COST CODE

 PAY TO:                                                                                       ·- -
COST CODE

 PAY TO:                                                                                   ·-
COST CODE

 PAY TO:                                                                                           -
COST CODE

 PAY TO:                                                                                           -
COST CODE
                                                                                                   I
 PAY TO:
COST CODE
                                                                                               -
 PAY TO:                                                                                       - -
COST CODE

 PAY TO :
COST CODE

 PAY TO:
COST CODE

TOTAL AMOUNT OF DRAW                                                  Submitted:




                                                                      Contractor:
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 113 of 137


                                   EXHIBIT G
                  GC Checklist for Closeout Requirements

•   As-Builts
•   Attic Stock
        o 09300 Tile Floor
               • 2 % of each tile
        o 09900 Painting
               • Five unopened 1 gallon containers of each color and type.
        o 1 5500 Fire Protection
               • 2 heads of each type listed on the Fire Protection Drawings in Sprinkler
                  Head Cabinet with wrench located in Mechanical Room
               • Include extra air dryer for the dry sprinkler system to be given to the
                  property
        o 16500 Light Bulbs
               • 1 case of each light bulb type
•   Warranties
        o 04731 Quartz Surface Fabrications
               • 1 O yr against defects in materials
        o 06551 Solid Surface Fabrications
               • 1 O yr against defects in materials
        o 07110 Sheet Membrane Waterproofing
               • 5 yr
        o 07141 Cold Fluid-Applied Waterproofing
               • 5 yr
        o 07 460 Vinyl PVC Siding
               • 50 yr product warranty
        o 14240 Elevators
               • 1 year warranty
               • 1 year maintenance service contract
        o 15010 Supplementary Mechanical Provisions
               • 2 years
        o 1 5400 Water Heater
               • 5 year
•   Maintenance Manuals
        o 15010 Supplementary Mechanical Provisions
•   Tests/Inspections
        o 15010 Supplementary Mechanical Provisions
        o 151 00 Basic Material and Methods
               • Balancing report for entire hot water system
               • Gas Air Pressure Test [if applicable)
        o 1 5800 Air Distribution
               • NEEB Certified Balance Test
        o Fire Alarm and Sprinkler testing
        o Fire Alarm Training
        o All A/C filters replaced at sign off
        o Electrical Reports as per Section 16010 1 .12 G
•   Keys
        o GC to provide key for freeze proof water hydrant at rear of building.
        Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 114 of 137


 [Insert Contractor Name]
                                                  Request For Information
 [Insert Contractor Address]
 [Inse1i Contractor Contact Info]



I Date of Issuance:
 Issued by:

 Owner:                 SILVERLEAF RESORTS, INC.
 Resort:                Silverleaf's Ocean Club Resort
 Project Description:   38 Unit Ocean Club
 Project Number:        29001C01


 Issued to:
 Attention




INFORMATION REQUESTED :




RESPONSE:




ANSWERED BY:                                                DATE:
         Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 115 of 137

                                             SILVERLEAF RESORTS, INC.
                                                          RESORT DEVELOPMENT
                                                         1221 RlVERBEND DRIVE
                                                                SUITE 120
                                                            DALLAS TX 75247
SI LVERLEAF                                        PH (214) 951-0962 Fx (214) 630-4740




                                   Warranty CD Index
Following is the way the electronic warranty CD shall be assembled as part of the close out
documentation for all building projects.

Section 1: List of all subcontractors and vendors with addresses and phone numbers plus any
24 hour contact numbers and contact names.

Section 2: Warranty letter stating a one full year of warranty for the complete building and
dated the day of the final punch list completion and acceptance.

Section 3: Drawings
             a] Copy of the finish schedule sheet from the drawings.
             b) Copy of the plumbing schedule from the plumbing drawings and building load
                calculations for sewer and water.
             c) Copy of the electrical sheets showing the building load calculations and unit
                calculations.
             d) The hydraulic calculations from shop drawings for the fire sprinkler system. Copy
                of sealed fire sprinkler installation drawings.
             e] Copy of the front page of the drawings showing the Arch. Eng. Etc.

Section 4: Operation and Maintenance manuals
             a) All appliance install and operation manuals
             b) All fire alarm, strobes, smoke alarm, pull station, audio device, install and
                operation manuals
             c] All plumbing equipment, water heaters, recirculation pumps, thermometers,
                gauges, expansion tanks, reduced pressure back flow preventors, flow setters,
                plumbing fixture install and operation manuals.
             d] Warranty letter on the water heaters. (Five years required by Specification
                book.)
             e] All fire sprinkler system install, fire pumps, air compressors for dry sprinkler
                systems, fire pump controllers and operation manuals. Include letter to notify of
                spare heads and install wrench in the mechanical room.
             f) All install and operation manuals, including specifications, for the electrical
                equipment, breakers, exit signs, battery emergency lighting, electrical panels,
         Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 116 of 137

               main disconnect, light timers, photocell etc.
            g) All install and operation manuals for the A/C-Heating system.
            h) All install and operation manuals for the ceiling fans, exhaust fans, etc. from the
               electrical NBP.
            i] All equipment and install info on other items, such as elevators, garbage disposal.
                 washer/dryer, fireplace, unit heaters for mechanical and storage rooms,
            j) Any ADA equipment, doorbell system, phone systems, etc.
            k) All equipment manuals on landscape sprinkler system.
            I) All items required from GC close out sheet.


At the same time the warranty CD's are turned over, a copy of the "As Built Drawings" shall be
required.



Failure to provide this will result in non-payment of pending applications.
              Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 117 of 137


                     SILVERLEAF RESORTS, INC.
                                    RESORT D EVELOPMENT
SI LVERL EAF                      1221 RIVER BEND DRIVE, SUITE 1 20
   RESORT S
                                      DALLAS TX 75247-4919
                               P: (214) 951 -0962 F: (214) 630-4740



               SRI FINAL INSPECTION ACCEPTANCE FORM

  The following undersigned hereby accepts final completion of the work; including all punch list items

  for SRI Project Number: 29001 C01 Purchase Order/Contract Number:            ;q3lt       , located at

  Ocean Club Resort.


  The work is for 38-Unit Ocean Club Building.


  CONTRACTOR: T&G Constr uctors

  Comments:
               - - - - -- -- -- - - - - -- - - - - - - - -- - - - - -




  Signing of this form verifies that you [the contractor listed above) have full knowledge to submit
  final invoice with final "notarized" lien release within 30 days of the date signed below.




  Contractor:                                                        Date:
                                                                           ---------

  Resort Development:                                                Date:
                                                                           - - - - - - - --

  Resort Operations:                                                 Date:
                                                                           - - - -- - -- -
         Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 118 of 137


                                           REQUEST FOR CHANGE ORDER
                                                                        •
                                                                    PR JEcT NUMBER:
                                                                             RESORT:
                                                                                          :;.ctao I C10 1
                                                                                        __.,:c...,
                                                                                              t)"""t!.. ::;/--::--'
                                                                                                            ?, ' ----=....::.._'------ --
                                                                                 •
                                                                            AFC #:
                                                                 TYPE OF CONTRACT:
                                                                CONTRACT NUMBER:
                                                              GENERAL CONTRACTOR:

1 . Why;, ths Chaoge be;og reqoested? lod"d• a briaf d"criptioo



   1
2. Is this Change considered a Change in the Scope of Work or Specifications?
                                                                                               Yes                          No
3 . Is this a Change due to conflicts on the Plans or Specifications?
                                                                                               Yes                          No
4. Who is the responsible party requesting this Change?
                                                                                                            (Name)
5 . Is this a Change due to a Field Directive, (attach copy), email (attach
    copy) or verbal request?                                                                   Yes                          No

6 . Will the work require a Time Extension?
                                                                                               Yes                          No
7 . If a Time Extension is required, how many days will be added?                                              0
                                                                                                             (Days]
8. What is the approximate cost and cost code for the work?                                                     Amount




                                                                                        TOTAL                     $

                                              ORIGINAL CONTRACT & COR #




                                                             Contract Amount to Date:   $
                                                                                        ~-- --------- - ____,
              Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 119 of 137



9. Does the work require a Backcharge?
                                                                                Yes                    No
1   •.   If a Backcharge is required, who is the party?
                                                                                          [Name)
11. Has the Backcharge been prepared and submitted to the responsible
         party?                                                                 Yes                    No

12. If not already submitted. when will this happen?
                                                                                          (Date]
13. Has the contractor submitted satisfactory evidence of change,
    including proper credit to applicable cost (attach backup)?                 Yes                    No

14. Has the contractor submitted quantity estimates for work to be
         done. including time and material [attach backup)?                     Yes                    No

15. Quantity estimates verified by [attach backup):
                                                                                          [Initial)

                                                           • as:
         REVIEW & APPROVALS: Owner accepts the RFC
         [ To Be Checked By SRI Only]                                                 ISubmitted Price
                                                                            1-------1Cost Plus
                                                                            '-----~




                                           Submitted By:                                              Date


                              Request For Change Order Committee                                      Date


                              Request For Change Order Committee                                      Date


                             Senior Director - Facilities & Construction                              Date


                                      VP Resort Development                                           Date


                         Director of Construction Accounting & Purchasing                             Date


                                       Chief Financial Officer                                        Date
      Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 120 of 137




SRI Unacceptable Contractors
Texas                                     Current for January 201 :C

Contractor                     Trade                 Location
A/W Mechanical                 HVAC                  Houston, TX
A-1 Fire and Alarms            Alarm System          Houston, TX
ABC Siding                     Siding installer      Houston, TX
De Los Santos                  Drywall installer     Houston, TX
Fine Finishes                  Flooring              TX
FireTrol                       Fire Sprinkler        Austin, TX
Hi-Tech Fire Alarm             Alarm System          Houston, TX
I.H.R.I.                       Finishes              Dallas, TX
JC Heating & Air               HVAC                  Houston, TX
Kelly Construction             Siding installer      Canyon Lake, TX
Magnolia Construction          Finishes              Dallas, TX
Mirage Pools                   Pools                 Dallas, TX
R. 0. Hernandez                Concrete              Houston, TX
Shamrock Plumbing              Plumbing              Houston, TX
Stonebridge                    Roofing              New Braunfels, TX
TK Services                    Finishes              Dallas, TX
Inland Marine                  Pile Driver           Galveston, TX
Barrett & Sons, Inc.           HVAC                 Alvin, TX
Z-CO Concrete Company          Concrete              Houston, TX
Western States                 Fire Sprinkler        Any Location
AMF Fire Sprinkler             Fire Sprinkler        Dallas, TX


Massachusettes

Contractor                     Trade                 Location
Porter Construction            General Contractor MA
Salvano Painting               Finishes           MA
Treveno Painting               Finishes           MA
       Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 121 of 137




                       SRI RESORT RULES & REGULATIONS
SI LVERLEAF
   R!SORTS



                 1.   The property doesn't house GC's or subcontractors. Off-site
                      housing will need to be considered.
                 2.   Construction site and surrounding areas are to be kept clean.
                      a. An orange or chain-link construction fence will be installed and
                         maintained by the GC around site and lay-down areas throughout
                         the construction process.
                      b. Any construction debris or food containers blown off-site will be
                         the responsibility of the GC. Should the Resort be required to
                         clean the debris, the GC will have the costs deducted from their
                         pay application.
                      c. Warning signs provided by the GC are required to notify non-
                         construction personnel to keep off the construction site.
                      d. GC is responsible for SWPPP record keeping and maintenance.
                      e. Construction delivery signs are provided by Owner.
                 3.   Parking is limited to designated areas. Any contractor parking in
                      undesignated areas will be subject to towing at their own expense.
                 4.   Noise levels should be kept to an absolute minimum at all times.
                      Occupants of the buildings at the resort are generally on vacation
                      and do not want to be disturbed by construction noise. Consider
                      what you would not want to see or hear when you are on vacation.
                 5.   Specific working times will vary as to the location of project on the
                      resort. As a general rule there should be no construction noise
                      before 8 am or after sundown.
                 6.   There are customers and potential customers that will be reviewing
                      the progress of the project periodically. Appropriate clothing is
                      required at all times. If someone on the project is wearing what is
                      deemed to be inappropriate they will be asked to leave.
                 7.   Shirts must be worn at all times.
                 8.   No music is allowed on site.
                 9.   No alcohol is allowed on property.
             1   •.   Speed limit on property is 1 D MPH.
                Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 122 of 137

                                 CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT


                                                                           Property:                 Ocean Club Resort
         To:      Silverleaf Resorts, Inc.
                                                                           Contractor:               T &G Constructors
                  1221 River Bend Drive
                                                                           Project Description:      Ocean Club Resort
                  Dallas, TX 75247
                                                                           SRI Project Number:
                                                                                                    - 2900
                                                                                                       - --I CO I
                                                                                                                  - - -- --
                                                                           Contract Number:           2 q.3{1;
                                                                                                    ---......~ ~ ~- - - - - -
                                                                           Draw N umber:

 On receipt by the signer of this document a check from SILVERLEAF RESORTS, INC. or SILVERLEAF CLUB in the sum
 of$_ _ _ __ __ payable to T&G Constructors and when the check has been properly endorsed and has been paid
 by the bank on which it is drawn, this document becomes effective to release any mechanic's lien right, any right arising
 from a payment bond that complies with a state or federal statute, any common law payment bond right, any claim for
 payment, and any rights under any similar ordinance, rule, or statute related to claim or payment rights for persons in the
 signer's position that the signer has on the property of SILVERLEAF RESORTS, INC./SILVERLEAF CLUB located at the
 following address: 19418 San Luis Pass Rd. Galveston, TX 77554 to the following extent:



 •      PARTIAL          This release covers a progress payment for all labor, services, equipment, or materials furnished
                         to SILVERLEAF RESORTS, INC. or SILVERLEAF CLUB as indicated in the attached statement(s)
                         or progress payment requests, except for unpaid retention, pending modifications and changes. or

•       FINAL
                         other furnished.
                         This release covers the final payment to the signer for all labor. services, equipment, or
                         materials furnished to SILVERLEAF RESORTS, INC. or SILVERLEAF CLUB.

Before any recipient of this document relies on this document, the recipient should verify evidence of payment to the signer.


The signer warrants that the signer has already paid or will use the funds from this payment to promptly pay in full all of
the signer"s laborers, subcontractors, material men . and suppliers for all work. materials, equipment, or services
provided for or to the above referenced project in regard to the attached statement(s) or payment request(s). up to the
date of this waiver and release.

BY:       - - - - - - - - - - - - - - - - -- - - - ON: - - - - - - - - - -
          SIGNATURE                                    DATE



STATE OF: _ _ _ _ _ _ __


NOTE: THIS MUST B E NOTARIZED ONLY IF THIS IS A F INAL LIEN WAIVER.

BEFORE ME, the undersigned authority, on this day, personally appeared _ _ _ _ _ _ _ _ _ _ _; known to me to be the
person whose name is subscribed to the foregoing instrument, and, being first duly sworn, acknowledged to me that he executed the
same for the purposes and consideration therein expressed and declared to me that the statements contained therein are true.

SWORN AND SUBSCRIBED to before me on this - - - - - - - - - - - - - -

My commission expires: _ _ _ _ _ _ _ _ __




Public Notary                                                                          Affix Seal
Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 123 of 137




                        EXHIBIT B
              Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 124 of 137                                                           /          c~
                                                                                       COPY                                                [ l,-1,,RD 2,0'-\ ~
                                                                                                                                           [vJ'J:F
                                                                                                                                           [vfCOPY
            IiAl.A Document B209" - 2007
            Standard Form ofArchitect's Services: Construction Contract Administration, for use where
            the Owner has retained another Architect for Design Services
            AGREEMENT made as of March 1, 2015 is between the Owner and
            the newly retained Architect.
            PROJECT:
            Ocean Club Resort
            OCR 2900 l CO! - 38-unit, Section l, Building I
            19418 San Luis Pass Road
            Galveston, TX 77514

         THE OWNER:
         Silverleaf Resorts Inc.
         120 I Elm Street #4600
         Dallas TX, 75270
         214-951-0962

         THE ARCHITECT/ CONSTRUCTION ADMINISTRATION ARCHITECT:
         ACJ Architectural Concepts Tnc.
         3958 First Avenue
         San Diego, CA 92103
         619-531-0110

         THE GENERAL CONTRACTOR:
        T&G Contractors
        8623 Commodity Circle
        Orlando, FL 32819
        407-352-0778

         THE ARCHITECT OF RECORD/ DESIGN ARCHITECT:
         The Matrix Design Companies, Inc.
         6213 Skyline Drive, Suite JOO
         Houston, TX 77057
         703-525-0424


        TABLE OF ARTICLES

        1             GENERAL

        2             CONSTRUCTION CONTRACT ADMINISTRATION SERVICES

        3          ADDITIONAL SERVICES

        4          OWNER'S RESPONSIBILITIES

        5          COMPENSATION

        6          SPECIAL TERMS AND CONDITIONS




        AIA Document s209n., _ 2007. Copyright © 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is
lnlt.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution o f this AIA" Document, or any porti on of It, may
        result In sevoro civil and criminal penalties, and will be prosecuted to the maximum extant posslblo under the law.

        User Notes:                                                                                                                              (1848918639)
  \
,_ ,,,               Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 125 of 137




                  ARTICLE 1          GENERAL

                  § 1.1 INITIAL INFORMATION
                  The Architect's performance of the services set forth in this document is based upon the following information.
                  Material changes to this information may entitle the Architect to Additional Services.

                 §1.1. The Owner's anticipated dates for commencement of construction and Substantial Completion of the Work are
                 set forth below:

                               . I Commencement of ACI services March I, 2015

                               .2 Substantial Completion date: ACI services September I, 2015


                 § 1.2 BASIC DEFINITIONS
                 § 1.2.1 THE CONTRACT DOCUMENTS
                 For purposes of this Agreement, the Contract Documents consist of the Owner/Contractor Agreement, Conditions of
                 the Contract (General, Supplementary and other Conditions), Drawings, and Specifications, and other documents
                 listed in the Agreement. The Contract Documents do not include the advertisement or invitation to bid, Instructions to
                 Bidders, sample forms, or other information furnished by the Owner in anticipation ofreceiving bids or proposals.

                 § 1.2.2 THE OWNER
                 The Owner is the person or entity identified as such in the Agreement and is referred to throughout the Contract
                 Documents as if singular in number. The Owner shall designate in writing a representative (CBRE) who shall have
                 express authority to bind the Owner with respect to all matters requiring the Owner's approval or authorization.
                 Except as otherwise provided the Architect does not have such authority. The term "Owner" means the Owner or
                 the Owner's authorized representative.

                 § 1.2.3 THE WORK
                 For purposes of this Agreement, the term "Work" means the construction and services required by the Contract
                 Documents, and includes all other labor, materials, equipment and services to be provided by the Contractor to fulfill
                 the Contractor's obligations. The Work may constitute the whole or a part of the Project.

                 § 1.2.3 THE PROJECT
                 The Project is the total construction of which the Work performed under the Contract Documents may be the whole or
                 a part and which may include construction by the Owner and by separate contractors.

                 § 1.2.4 THE DRAWINGS
                 The Drawings are the graphic and pictorial portions of the Contract Documents showing the design, location and
                 dimensions of the Work, generally including plans, elevations, sections, details, schedules and diagrams. These
                 Drawings were prepared by the Architect Of Record and are not the responsibility of ACI.

                 § 1.2.5 THE SPECIFICATIONS
                 The Specifications are that pottion of the Contract Documents consisting of the written requirements for materials,
                 equipment, systems, standards and workmanship for the Work, and performance of related services. These
                 Specifications were prepared by the Architect Of Record and are not the responsibility of ACI.

                 § 1.2.6 INSTRUMENTS OF SERVICE
                 Instruments of Service are representations, in any medium of expression now known or later developed, of the tangible
                 and intangible creative work performed by the Architect and the Architect's consultants under their respecti ve
                 professional services agreements. Instruments ofSe1vice may include, without limitation, studies, surveys, models,
                 sketches, drawings, specifications, and other similar materials. Where required by Texas law, final Instruments of
                 Se1vice shall bear the seal, signature and date of the Architect and the Architect's consultants.




                 AIA Document s209n., - 2007. Copyright© 2005 and 2007 by The American Institute of Architects, All rights reserved. WARNING: This AIA" Document Is
         lnit.   protocted by U.S. Copyright Law and International Troalics. Unauthorized reproduction o r distribution of this AIA" Do cument, or any porti on of It, may
                 result In severe clvll and c riminal penalties, and will be prosecuted to the maximum extent possible under the l aw.

                 User Notes:                                                                                                                               (1648916639)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 126 of 137




        § 1.3    ARCHITECT'S RESPONSIBILITIES
        § 1.3.1 The Architect shall provide the professional services as set forth in this Agreement.

        § 1.3.2 The Architect shall perform its services consistent with the professional skill and care ordinarily provided by
        architects practicing in the same or similar locality under the same or similar circumstances. The Architect shall
        perform its services as expeditiously as is consistent with such professional skill and care and the orderly progress of
        the Project.

        § 1.3.3 The Architect shall identify a representative authorized to act on behalfofthe Architect with respect to the
        Project.

        § 1.3.4 Except with the Owner's knowledge and consent, the Architect shall not engage in any activity, or accept any
        employment, interest or contribution that would reasonably appear to compromise the Architect's professional
        judgment with respect to this Project. By executing this Agreement, the Architect certifies, under oath, that they have
        not in any way received, directly or indirectly, any gratuity, kickback, or contingent fee in connection with their
        selection to perform the Basic Services, Additional Services, and such further services as are described in this
        Agreement.

        § 1.3.5 The Architect shall maintain the following insurance for the duration of this Agreement. If any of the
        requirements set forth below exceed the types and limits the Architect normally maintains, the Owner shall reimburse
        the Architect for any additional cost:

                   .1      General Liability:

                              For claims arising out of bodily injury, illness or death, or from damage to or destruction ofprope1iy
                              of others, including loss or use thereof, with minimum limits of $1,000,000 per claimant,
                              $2,000,000 per occurrence for the entire term of the contract.

                   .2     Automobile Liability:

                              For non-owned and hired vehicles with minimum limits for bodily injury and propetiy damage of
                              $100,000 per accident for the entire term of the contract.

                              If at any time during the term of this Agreement the Architect purchases any automobiles, the
                              Architect's Automobile Liability insurance shall be extended to cover owned vehicles with the
                              minimum limits stated above.

                   .3     Workers' Compensation:

                              Workers ' Compensation coverage shall be in effect, as required by California law, for all employees
                              or agents working for the Architect providing services under this agreement.

                   .4     Professional Liability:

                              The policy shall be a "claims made" policy with a maximum limit of liability of not less than
                              $500,000 per claim, with an aggregate limit of not less than $1,000,000 per year to protect the
                              Owner from claims arising from the Architect's negligence in the performance of duties under
                              this Agreement. The coverage shall remain in effect for a period of two (2) years following the
                              last date that Architect has provided services under this Agreement. In the event the Architect or
                              the insurer terminates coverage prior to the expiration of the periods noted above, the Architect
                              shall provide to the Owner advance written notification of the termination of said coverage and
                              shall provide the Owner with an endorsement for an extended reporting period ("tail coverage")
                              which shall be in effect for a period oftime not less than two (2) years following the last date that
                              Architect has provided services under this Agreement.



        AIA Document s209r,., - 2007. Copyright© 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is
lnit.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or di stribution of this AJA" Document, or any portion of It, may
        result In severe civil and criminal penalties, and wlll be prosecuted to the maximum extent possiblo under the law.

        User Notes:                                                                                                                             (1848918639)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 127 of 137




         § 1.3.6 It is understood and agreed that these policies are primary and not contributory. Certificates showing proofof
         such insurance shall be submitted to the Owner prior to commencement of this Agreement. In the event the Architect's
         services extend into a future policy period, the Architect shall, prior to the pol icy expiration date, provide the Owner
         with a new certificate of insurance demonstrating that such coverage is or shall be in effect during all periods of time
         that Architect will provide services under this Agreement;

         § 1.3.7 It shall be an affirmative obligation upon the Architect to advise the Owner or representative withi n two days
         of the cancellation or substantive change of any insurance policy required in this Agreement. Failure to do so shall
         be construed to be a breach of this Agreement.

         § 1.3.8 The Owner's failure to request or review such ce11ificates and endorsements shall not affect the Owner's
         rights or the Architect's obligation hereunder.

         § 1.3.9 Any insurance company providing coverage under this agreement shall have a minimum AM Best rating of A
         (excellent).

        1.4 SCOPE OF ARCHITECT'S BASIC SERVICES
        § 1.4.1 The Architect's Basic Services consist of those described in Article 2 and include coordination with Owner-
        retained structural, mechanical, plumbing, fire alarm and electrical engineering services.

        § 1.4.1.1 The Architect shall manage the Architect's services, consult with the Owner, attend Project meetings in
         person or via conference call, communicate with members of the Project team and report progress to the Owner.

        § 1.4.1.2 The Architect shall coordinate its services with those services provided by the Owner and the Owner's
        consultants. The Architect shall be entitled to rely on the accuracy and completeness of services and information
        furnished by the Owner and the Owner's consultants. The Architect shall provide prompt written notice to the Owner
        if the Architect becomes aware of any error, omission or inconsistency in such services or information.

        § 1.4.1.3 The Architect shall not be responsible for an Owner's directive or substitution made without the Architect's
        approval.

        § 1.4.1.4 The Architect shall assist the Owner in connection with the Owner's responsibili ty for fi ling documents
        required for the approval of governmental authorities having jurisdiction over the Project - as an additional service.

        ARTICLE 2 CONSTRUCTION CONTRACT ADMINISTRATION SERVICES
        § 2.1 The Architect shall provide Construction Contract Administration Services for the Project.

        § 2.2 The Architect shall coordinate its services and those of the Owners consultants with those services provided
        by the Owner.
        § 2.3 The Architect's responsibility to provide Construction Administration services commences March I, 2015 and
        terminates on September I, 2015 unless extended as provided for in this Agreement.

        § 2.4 The Architect shall provide administration of the Contract between the Owner and the Contractor as set fo1ih
        herein. The Architect shall have the right to review the Owner's proposed Owner/Contractor Agreement prior to
        sta11ing services. If the Owner/Contractor Agreement proposed by the Owner modifies or conflicts with the
        Arch itect's responsibilities under this Agreement, the parties shall attempt to reso lve any such conflicts. In the event
        any such conflicts cannot be resolved, either the Owner or the Architect shall have the right to withdraw from th is
        Agreement without liability other than payment for actual work performed and expenses incurred by the Architect
        pursuant to Section 5.6 of this Agreement.

        § 2.5 The Architect shall advise and consult with the Owner during the provision of the Construction Contract
        Administration Services. The Architect shall have authority to act on behalf of the Owner only to the extent provided
        in this Agreement. The Arch itect shall not have control over, charge of, or responsibility for the construction means,
        methods, techniques, sequences or procedures, or for safety precautions and programs in connection with the Work,
        nor shall the Architect be responsible for the Contractor's fai lure to perform the Work in accordance with the
        requirements of the Contract Documents. The Architect shall be responsible for the Architect's negligent acts or
        omissions, but shall not have control over or charge of, and shall not be responsib-le for, acts 01· omissions of the
        AIA Document B209 1 "' - 2007. Copyright © 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is
lnit.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AIA., Document, o r any portion of It, may
        result In sevoro civil and criminal penalties, and will be prosecuted to tho maximum extent possible under the taw.

        User Notes:                                                                                                                              (1848918639)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 128 of 137




         Contractor or of any other persons or entities performing portions of the Work.

         § 2.6 The Architect shall interpret and decide matters concerning performance under, and requirements of, the
         Contract Documents on written request of either the Owner or Contractor. The Architect's response to such requests
         shall be made in writing within any time limits agreed upon or otherwise with reasonable promptness.

         § 2.7 Interpretations and decisions of the Architect shall be consistent with the intent of, and reasonably inferable
         from, the Contract Documents. When making such interpretations and decisions, the Architect shall endeavor to
         secure faithful performance by both Owner and Contractor, shall not show pa1iiality to either, and shall not be liable
         for the results of interpretations or decisions rendered in good faith.

        § 2.8 If appropriate, the Architect shall, on the Owner's behalf, prepare, reproduce and distribute supplemental
         drawings, specifications and interpretations in response to requests for information by the Contractor relative to
         changed requirements and schedule revisions; provided they do not require review and approval by the authority
         having jurisdiction.

        § 2.9 The Architect shall decide matters relating to aesthetic effect. Such decisions shall be final if consistent with the
         intent expressed in the Contract Documents.

        § 2.10 The Architect is not required to assist the Owner with Bidding.

        § 2.11 EVALUATIONS OF THE WORK

        § 2.11.1 The Architect shall visit the site at intervals appropriate to the stage of construction (three times), or as
        otherwise requested for an additional service, to become generally familiar with the progress and quality of the
        po1iion of the Work completed, and to determine, in general, if the Work observed is being performed in a manner
        indicating that the Work, when fully completed, will be in accordance with the Contract Documents. However, the
        Architect shall not be required to make exhaustive or continuous on-site inspections to check the quality or quantity
        ofthe Work. On the basis ofthe site visits, the Architect shall keep the Owner reasonably informed about the .
        progress and quality of the po1iion of the Work completed, and report to the Owner (I) known deviations from the
        Contract Documents and from the most recent constrnction schedule submitted by the Contractor, and (2) defects
        and deficiencies observed in the Work.

        § 2.11.2
        The Architect has the authority to reject Work that does not conform to the Contract Documents. Whenever the
        Architect considers it necessary or advisable, the Architect shall have the authority to require inspection or testing of
        the Work in accordance with the provisions of the Contract Documents, whether or not such Work is fabricated,
        installed or completed. However, neither this authority of the Architect nor a decision made in good faith either to
        exercise or not to exercise such authority shall give rise to a duty or responsibility of the Architect to the Contractor,
        Subcontractors, material and equipment suppliers, their agents or employees or other persons or entities performing
        portions of the Work.

        § 2.12 CERTIFICATES FOR PAYMENTS TO CONTRACTOR
        § 2.12.1 The Architect is not responsible to review Payment Request or certify Certificate for Payment. These
        services will be provided by the Owner.

        § 2.13 SUBMITTALS
        § 2.13.1 The Architect shall review and approve the Contractor's submittal schedule and shall not unreasonably delay
        or withhold approval. The Architect's action in reviewing submittals shall be taken in accordance with the approved
        submittal schedule or, in the absence ofan approved submittal schedule, with reasonable promptness, while allowing
        sufficient time in the Architect's professional judgment to permit adequate review.

        § 2.13.2 In accordance with the Architect-approved submittal schedule, the Architect shall review and approve or take
        other appropriate action upon the Contractor's Submittals such as Shop Drawings, Product Data and Samples, but
        only for the limited purpose of checking for conformance with information given and the design concept expressed in
        the Contract Documents. Review of such submittals is not for the purpose of determining the accuracy and
        completeness of other information such as dimensions, quantities, and installation or performance of equipment or
        AIA Document 0209m - 2007. Copyright© 2005 and 2007 by The American Institute of Architecls. All rights reserved. WARNING: This AIA"' Document Is
lnit.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AIA"' Document, or any portion of II, may
        result in severe civil and criminal penalties, and will be prosecuted to the maximum extent possible under tho law.

        User Notes:                                                                                                                             (1846916639)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 129 of 137




         systems, which are the Contractor's responsibility. The Architect's review shall not constitute approval of safety
         precautions or, unless otherwise specifically stated by the Construction Administration Architect, of any construction
         means, methods, techniques, sequences or procedures of construction, fabrication, transpo11ation or installation. The
         Architect's approval ofa specific item shall not indicate approval ofan assembly of which the item is a component.

         § 2.13.3 If the Contract Documents specifically require the Contractor to provide professional design services or
         certifications by a design professional related to systems, materials ot· equipment, the Architect shall specify the
         appropriate performance and design criteria that such services must satisfy. The Architect shall review Shop Drawings
         and other Submittals related to the Work designed or certified by the design professional retained by the Contractor
         that bear such professional's seal and signature when submitted to the Contract Administration Architect. The
         Architect shall be entitled to rely upon the adequacy, accuracy and completeness of the services, certifications and
         approvals performed or provided by such design professionals.

         § 2.13.4 The Architect shall review and respond to requests for information about the Contract Documents. Requests
         for information shall include, at a minimum, a detailed written statement that indicates the specific Drawings or
         Specifications in need of clarification and the nature of the clarification requested. The Architect's response to such
         requests shall be made in writing within any time limits agreed upon, or othe1wise with reasonable promptness. If
         appropriate, the Architect shall prepare and issue supplemental Drawings and Specifications in response to requests
         for information provided these documents do not require review and approval by the authority havingjurisdiction.

         § 2.13.5 The Architect shall maintain a record ofsubmittals and copies ofsubmittals supplied by the Contractor in
         accordance with the requirements of the Contract Documents.

         § 2.14CHANGES IN THE WORK
         § 2.14.1 The Architect may authorize minor changes in the Work not involving an adjustment in Contract Sum or an
        extension of the Contract Time that are consistent with the intent of the Contract Documents.

        § 2.14.2 The Architect shall prepare Construction Change Directives, ofreasonable quantity, for the Owner's
        approval and execution in accordance with the Contract Documents and the applicable laws and ordinances. If a
        Change Order results the Owner will prepare and process any Change Orders.

        § 2.14.3 The Architect shall maintain records relative to changes in the Work.

        § 2.15 PROJECT COMPLETION
        § 2.15.1 The Architect shall conduct inspections to determine the date or dates of Substantial Completion and the date
        of final completion; issue in conjunction with the Owner, Certificates of Substantial Completion; receive from the
        Contractor and forward to the Owner for the Owner's review and records, written warranties and related documents
        required by the Conh·act Documents and assembled by the Contractor; and review the final Certificate for Payment
        based upon a final inspection indicating the Work complies with the requirements of the Contract Documents.

        § 2.15.2 The Architect's inspections shall be conducted with the Owner to check conformance of the Work with the
        requirements of the Contract Documents and to verify the accuracy and completeness of the list submitted by the
        Contractor of Work to be completed or corrected.

        § 2.15.3 The Owner shall forward to the Architect for review the following information received from the Contractor:
        (1) consent of surety or sureties, if any, to reduction in or partial release of retain age or the making of final payment
        (2) affidavits, receipts, releases and waivers of liens or bonds indemnifying the Owner against liens, and (3) any other
        documentation required of the Contractor under the Contract Documents. The Architect's review is cursory.

        ARTICLE 3 ADDITIONAL SERVICES
        § 3.1 In addition to the Construction Contract Administration Services described above, the Architect shall provide
        other services only if specifically requested and with prior approval. The Architect shall perform such other services
        in accordance with a service description.




        AJA Document B209"' - 2007. Copyright ©2005 and 2007 by The American Institute of Architects, All rights reserved, WARNING: This AJA" Document Is
lnlt.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproductio n or distribution of this AJA"' Document, or any porti on o f It, may
        result In severe civil and criminal penalties, and wlll be prosecuted to tho maximum extent possible under the law.

        User Notes:                                                                                                                                (1848918639)
            Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 130 of 137




         § 3.2 Additional Services authorized in writing by the Owner, may be provided after execution of this Agreement,
         without invalidating the Agreement. Except for services required due to the fault of the Architect, any Additional
         Services authorized in writing by the Owner and provided in accordance with this Section 3 shall entitle the
         Architect to compensation pursuant to Section 5 and an appropriate adjustment in the Architect's schedule.

         § 3.3 Upon recognizing the need to perform the following Additional Services, the Architect shall notify the Owner
         with reasonable promptness and explain the facts and circumstances giving rise to the need. The Architect shall not
         proceed to provide the following services until the Architect receives the Owner's written authorization:
           .1    Services necessitated by a change in the In itial Information, previous instructions or approvals given by the
                 Owner, or a material change in the Project including, but not limited to, size, quality, complexity, the
                 Owner's schedule or budget for Cost of the Work, or procurement or delive1y method;
           .2    Services necessitated by decisions of the Owner not rendered in a timely manner or any other failure of
                 performance on the part of the Owner or the Owner's consultants or contractors;
           .3    Preparation for, and attendance at, a public presentation, meeting or hearing;
            .4   Preparation for, and attendance at a dispute resolution proceeding or legal proceedi ng, except where the
                 Architect is party thereto;
           .5    Evaluation of the qualifications of bidders or persons providing proposals;
           .6    Consultation concerning replacement of Work resulting from fire or other cause during construction; or
           .7    Assistance to the Initial Decision Maker, if other than the Architect.


         ARTICLE 4         OWNER'S RESPONSIBILITIES
         § 4.1 The Owner shall identify a representative authorized to act on the Owner's behalf with respect to the Project.
         The Owner shall render decisions and approve the Architect's subm ittals in a timely manner in order to avoid
         unreasonable delay in the orderly and sequential progress of the Architect's services.

         § 4.2 Upon request by the Architect, the Owner shall furnish surveys to describe physical characteristics, legal
         limitations and utility locations for the site ofthe Project, and written legal description of the site. The surveys and
         legal information shall include, as applicable, grades and lines of streets, alleys, pavements and adjoining property
         and structures; adjacent drainage; rights-of-way, restrictions, easements, encroachments, zoning, deed restrictions,
         boundaries and contours of the site; locations, dimensions, and necessary data with respect to existing buildings,
         other improvements and trees; and information concerning available utility services and lines, both public and
         private, above and below grade, includ ing inverts and depths. All information on the survey shall be referenced to a
         Project benchmark.

        § 4.3 Upon request by the Architect, the Owner shall furnish services ofgeotechnical engineers and construction
        testing services, which may include but are not limited to test borings, test pits, determinations of soil bearing values,
        percolation tests, evaluations of hazardous materials, ground corrosion tests and resistivity tests, including necessary
        operations for anticipating subsoil conditions, with reports and appropriate recommendations.

        § 4.4 Except when direct communications have been specially authorized, the Owner shall endeavor to communicate
        with the Contractor through the Owners Representative about matters arising out of or relating to the Contract
        Documents. The Owner shall notify the Architect of any direct communication between the Owner and the
        Contractor affecting the Architect's scope of work.

        § 4.5 Upon request by the Architect, the Owner shall furnish tests, inspections and repoiis required by law or the
        Contract Documents, such as structural, mechanical, and chemical tests, tests for air and water pollution, and tests for
        hazardous materials.

        § 4.6 The Owner shall provide the Architect access to the Project site prior to commencement of the Architects Work
        and shall obligate the Contractor to provide the Architect access to the Work wherever it is in preparation or
        progress.

        § 4.7 The Owner shall coord inate the services of its own consultants with those services provided by the Architect.
        Upon the Architect's request, the Owner shall furnish copies of the scope of services in the contracts between the
        Owner and the Owner's consultants. Ifat any time during this Project the Architect believes that services of
        consultants other tlian those designated in th is Agreement are reasonably required by the scope of the Project, the
        Architect shall provide a written request to the Owner for such services, shall demonstrate that they are reasonably

lnit.   AIA Document B209"" - 2007. Copyright© 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA" Document is
        protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distributio n of this AIA"' Document, or any portion o f It, may
        result In severe civil and criminal penalties, and will be prosecuted to the maximum extent possible und er the law.
        User Notes:                                                                                                                             (1848918639)
             Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 131 of 137




          required by the scope of the Project, and shal l inform the Owner of the consequences ofnot having those services
          provided on the Project. The Owner shall consider the Architect's request and shall furn ish services of the consultants
          required, shall authorize the Architect to furnish them as an Additional Service, or shall inform the Architect in writing
          of their decis ion otherwise. The Owner shall require that its consultants maintain professional liabi lity insurance as
          appropriate to the services provided.

          § 4.8 The Owner shall provide prompt written notice to the Architect if the Owner becomes aware of any fault or
          defect in the Project, including errors, omissions or inconsistencies in the Design Architect's lnstrnments of Service.

          ARTICLE 5         COMPENSATION
          § 5.1 For the Architect's Services described under Article 2, the Owner shall compensate the Architect as follows:


           Service.s                     Proposa l Amount             Proposal Amount              Proposed Hours               Not es
                                       . Lump Sum                     Hourly,
           Project orientation           $3,360                       $140                         24
           / review
           Submitt al / RFI              $11,200                      $140                         80                           50 Subm ittal and
           review                                                                                                               30 RFl's
           Site Vis its                 $7,440                        $140                         53                           3 t ot al @ 2 days
                                                                                                                                each - includ ing
                                                                                                                                re imbursables/ Not
                                                                                                                                hotel or air
           Genera l                     $11,200                       $140                         80                           Conf calls, design
           Coordination                                                                                                         review, Consultant
                                                                                                                                coordination
           Final Punch                  $4,900                       $140                         32                           3 days on site, 4
                                                                                                                               days total with
                                                                                                                               travel- including
                                                                                                                               reimbursables/ Not
                                                                                                                               hotel or air
           Design revisions /           TBD                          $140                         TBD                          Add itiona l Service
           Record Drawings/                                                                                                    per request
           Warranty review
           Total Base                   $38,100                      $140                         197
           Proposa l

         § 5.2 COMPENSATION FOR REIMBURSABLE EXPENSES
         § 5.2.1 Reimbursable Expenses are included in the contract except lodging and airfare shall be the responsib ility
         of the Owner.

         §
         § 5.3 PAYMENTS TO THE ARCHITECT

         § 5.3.1 Initial Payment - $ I 0,000

         § 5.3.2 Un less otherwise agreed, payments for services shal l be made monthly in proportion to services performed.
         Payments are due and payable upon presentation of the Architect's invoice. Amounts unpaid Sixty ( 60) days after the
         invoice date shall bear interest at the rate entered below, or in the absence thereof at the legal rate prevailing from time
         to time at the principal place of business of the Architect.

        . Wall Street Journal Prime Rate, per annum, up to a max imu m of six and one half percent (6.5%) per annu m


lnit.    AIA Document s209n,, - 2007. Copyright © 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA" Document Is
         protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AIA" Document, or any portion of It, may
         result In severe civll and criminal penalties, and wlll be prosecuted to the maximum extent possible under the law.
         User Notes:                                                                                                                             (1848918639)
             Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 132 of 137




          § 5.3.3 The Owner shall not withhold amounts from the Architect's compensation to impose a penalty or liquidated
          damages on the Architect, or to offset sums requested by or paid to contractors for the cost of changes in the Work
          unless the Architect agrees or has been found liable for the amounts in a binding dispute resolution proceeding.

          § 5.3.4 Records of Reimbursable Expenses, expenses pertaining to Additional Services, and services performed on the
          basis of hourly rates shall be available to the Owner at mutually convenient times.

          ARTICLE 6 CLAIMS AND DISPUTES
          § 6.1 GENERAL
          § 6.1.1 The Owner and Architect shall commence all claims and causes of action, whether in contract, tort, or
          otherwise, against the other arising out of or related to this Agreement in accordance with the requirements of
          California law.

          § 6.1.2 The Architect and Owner do not waive consequential damages for claims, disputes or other matters in question
          arising out of or relating to this Agreement, including consequential damages due to either party's termination of this
          Agreement.

          § 6.2 MEDIATION
          § 6.2.1 Any claim, dispute or other matter in question arising out ofor related to this Agreement shall be subject to
          mediation as a condition precedent to binding dispute resolution.

         § 6.2.2 The Owner and Architect shall endeavor to resolve claims, disputes and other matters in question between
         them by mediation. A request for mediation shall be made in writing, and delivered to the other party to the
         Agreement.. The request may be made concurrently with the filing of a complaint, in such event; mediation shall
         proceed in advance offu11her proceedings, which shall be stayed pending mediation for a period of60 days from the
         date of filing, unless stayed for a longer period by agreement of the parties or court order.
         § 6.2.3 The parties shall share the mediator's fee and any filing fees equally. The mediation shall be held in the place
         where the Architect is located, unless another location is mutually agreed upon. Agreements reached in mediation
         shall be enforceable as settlement agreements in any cou11 having jurisdiction thereof.

         § 6,2,4 If the pa11ies do not resolve a dispute through mediation pursuant to this Section 8 the method of binding
         dispute resolution shall be litigation in a cou11 of competent jurisdiction.

         ARTICLE 7 TERMINATION OR SUSPENSION
         § 7.1 If the Owner fails to make payments to the Architect in accordance with this Agreement, such failure shall be
         considered substantial nonperformance and cause for termination or, at the Architect's option, cause for-suspension of
         performance of services under this Agreement. If the Architect elects to suspend services, the Architect shall give
         seven days' written notice to the Owner before suspending services, In the event of a suspension of services, the
         Architect shall have no liability to the Owner for delay or damage caused the Owner because of such suspension of
         services. Before resuming services, the Architect shall be paid all sums due prior to suspension and any expenses
         incurred in the interruption and resumption of the Architect's services. The Architect's fees for the remaining services
         and the time schedules shall be equitably adj usted.

         § 7.2 If the Owner suspends the Project, the Architect shall be compensated for services performed prior to notice of
         such suspension. When the Project is resumed, the Architect shall be compensated for expenses incurred in the
         interruption and resumption of the Architect's services.

         § 7.3 If the Owner suspends the Project for more than 90 cumulative days for reasons other than the fault of the
         Architect, the Architect may terminate this Agreement by giving not less than seven days' written notice.

         § 7.4 Either party may terminate this Agreement upon not less than seven days' written notice shou ld the other party
         fail substantially to perform in accordance with the terms of this Agreement through no fault of the party initiating the
         termination.

         § 7.5 The Owner may terminate this Agreement upon not less than seven days' written notice to the Architect for the
         Owner's convenience and without cause.

        AIA Document 8209™ - 2007, Copyright © 2005 and 2007 by The American Institute of Architects. All rights reserved. WARNING: This AIA"' Document Is
lnit.   protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or d istribution of this AIA'" Document, or any portion of it, may
        result In sevorn civil and criminal penalties, and will bo prosecutod to tho maximum extent poss Ibl e under the law,

        User Notes:                                                                                                                             (1848918639)
              Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 133 of 137




          § 7.6 In the event of termination not the fault of the Architect, the Architect shall be compensated for services
          performed prior to termination, together with Reimbursable Expenses then due.

          ARTICLE 8 SPECIAL TERMS AND CONDITIONS
          Special terms and conditions that modify this Standard Form of Architect's Services: Construction Contract
          Administration, if any, are as follows:

          § 8.1 GOVERNING LAW & JURISDICTION
          § 8.1.1 The construction, interpretation and enforcement of this Agreement shall be governed by the laws of the State
          of Texas. The courts ofthe State of Texas shall have jurisdiction over any action arising out of this Agreement and the
          pmiies.

          § 8.2 The Owner and Architect, respectively, bind themselves, their agents, successors, assigns and legal
          representatives to this Agreement. Neither the Owner nor the Architect shal I assign this Agreement without the written
          consent of the other, except that the Owner may assign this Agreement to a lender providing financing for the Project
          if the lender agrees to assume the Owner's rights and obligations under this Agreement.

          § 8.3 Nothing contained in this Agreement shall create a contractual relationship with or a cause of action in favor ofa
          third party against either the Owner or Architect.

        --§-6:4 The Owne1 agtees to clefend the A1chitect f.0111111~1 actioo by tbe Desig.o Architect_ _ , ~

          § 8.5 The Architect shall have the right to include photographic or a1iistic representations of the design of the Project
          among the Architect's promotional and professional materials. The Architect shall be given reasonable access to the
          completed Project to make such representations. However, the Architect's materials shall not include the Owner's
          confidential or proprietary information if the Owner has previously advised the Mchitect in writing of the specific
          information considered by the Owner to be confidential or proprietary.

         § 8.6 Notices All notices, requests, claims, demands and other communications hereunder shall be in writing.
         Such notices shall be given (i) by delivery in person (ii) by a nationally recognized next day courier service, (iii) by
         first class, registered or certified mail, postage prepaid, (iv) by facsimile or (v) by electronic mail to the address of the
         party specified in this Agreement or such other address as either party may specify in writing. Notices so given shall be
         effective upon (i) receipt by the pa1iy to which notice is given, or (ii) on the fifth (5th) day following mailing,
         whichever occurs first.

         This Agreement entered into as of the day and year first written above.

         OWNER                                                                        ARCHITECT
                       Silverleaf Resorts, Inc.                                                  ACI Architectural Concepts, Inc.
                       BY                                                                        BY




                      (Signature)                                                                (Signature)


                       '131?-!AN                                                                 Margit Whitlock AJA




                                                                                                                                                          /
                                                                                                                                                         l)
lnlt.   AIA Document s209rn - 2007.           rlghl © 2005 and 2007 by The American Institute of Architects. All rights reserved. WARN G: Thi s AIA., Document Is
        protected by U.S. Copyright Law and International Treaties. Unauthorized reproduction or distribution of this AIA" Document, o r any portion of It, may
        result In severe civil and crimina l penalties, and will be prosecuted to tho maximum extent possible under the law.

        User Notes:                                                                                                                              (1848918639)
             Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 134 of 137




                                         REQUEST FOR INSURANCE EXCEPTION(S)

                                                   OCEAN CLUB RESORT
SI LVERLEAF
   ll(~O H l ~                                           29001C01



             We are requesting an exception on the Umbrella Coverage for ACI Architectural Concepts per this
             coverage is not required for Professional Services.
                   Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 135 of 137
                                                                               SRI/Club Insurance Standard Minimum Requirements
                                                                                            Large and Small Contracts
                                                                                   ACI Architectural Concepts
                                                                                                         U dated 4/10/2015
      Insurance Expiration Date                                                                           5/10/2015                          24 Remain as of Date Printed

      26001C01 • OCR 3B Uoit S•tllon 1 Bldg 1

                                                          l      •
                                                   Enl~r.Coptrq(;! Am~~Qt 8~Jow;              nter Cert Medla
                 Contract Amount_.,.
      New Structure or E ul ment _..                                 y
                                                                             38,100,00      f
                                                                                          B low
                                                                                          F• ~•f•
                                                                                                        •.   o,1a1n, ·o·
                                                                                                                    M

                                                                                                                 C py•                                     VARIANCE

                                                                                                                                                           (Under) Insured
                                                                                            Standard Small<
                 Description                         Standard Large> 100k                                                                                    per SMALL                Notes
                                                                                                 100k
                                                                                                                                                              Contract
                                                                                                    General Llab!lit
 1. Each Occurrence                                                          1,000,000                    1,000,000              2,000,000
 2. Damage To Ranted Premises (Ea O                                             50,000                       50,000              1,000,000
 3. Medical Expense I Per Person                                                 5,000                        5,000                 10,000
 4. Persona! & Adv Injury                                                    1,000,000                    1,000,000              2,000,000
 5. General Aggregate                                                        2,000,000                    2,000,000              4,000,000
 6. Products-Comp/Op Agg                                                     2,000,000                    2,000,000              4,000,000
                                                                                               Automobile Llablllt
    Bodily Injury
      Each Person
      Bodily Injury (Each Accident)
    Property Damage
      Each Accident
 1. Combined Slngte Limit                                                    1,000,000                       1,000,000           2,000,000
                                                                                                Umbrella Llablllt
 1. Each Occurrence                                                          3,000,000                 3,000,000                                            NO COVERAGE!       (See attached Ins.
 2. Aggregate                                                                3,000,000                 3,000,000                                            NO CQVERAGEI          Exception)


      Workers Compensation                                    Statutory Limits "Y" or ''N" Statutory Limits "Y" or "N" Y                                       Meets Req
 1.
      Employers' Llablllty
 1. E.L Each Accldan!                                                          500,000                        500,000            1,000,000
 2. E.L. Disease - Ea Employee                                                 500,000                        500,000            1,000,000
 3. E.L. Disease - Polley Llmlt                                                500,000                        500,000            1,000,000
                                                                                                     Builder's Risk
 1. All Risk                                                         NIA                               NIA                 N/A                                    NIA
                                                                                            Additional Re ulrements
                                                                                                                   Sllver!eaf Resorts,
                                                Sl!ver1eaf Resorts, Inc/ S!lvar1aaf      S!lvarteaf Resorts, Inc I Inc/ Sllvar1aaf
 1.             Additionally Insured            Club                                     Sllver1eaf Club           Club                                        Meets Req
                                                                                                                     1ve ea eso s,
                                                S11ver1ear Resorts, Inc/ Sllverleaf      Sllvarlear Resorts, Inc/  Inc I Sllverleaf
 2.               Certificate Holder            Club                                     Sl!varlaaf Club           Club                                        Meels Req




Insurance REQ 2014ACI Architectural Concepts                                                                                                                                Printed 4/16/2015 8:26 AM
                        Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 136 of 137
       _____....,                                                                                                                        DATE (MM/DD/YY)
A~c,®
                                    CERTIFICATE OF LIABILITY INSURANCE                                                              I
                                                                                                                                04/06/15
 PRODUCER             Yorba Linda Insurance Services, Inc                          THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
                                                                                   ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
                      PO Box 661                                                  HOLDER. THIS CERTIFICATE DOES NOT AMEND, EXTEND OR
                      Yorba Linda, CA 92885                                       ALTER THE COVERAGE AFFORDED BY THE POLICIES BELOW.
         Phone (714) 777-8388                         Fax (714) 777-8389       INSURERS AFFORDING COVERAGE                   NAIC#
                                                                               INSURER A: certain underwriters at Lloyd's
  INSURED        Architectural Concepts
                                                                               INSURER B: Sentinel Insurance Company
                                                                               INSURERC: Hartford Insurance Company of the Mid
                  3958 1st Ave                                                 INSURER D;
                I San Diego, CA 92103-3016                                     INSURER E:
  COVERAGES                                                                    INSURER F:
    THE POUCIES OF INSURANCE LISTED HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD INDICATED. NOTWITHSTANDING
    ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS CERTIFICATE MAY BE ISSUED or
    MAY PERTAIN. THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
    POLICIES. AGGREGATE LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR I,~,~~•~
OTO                      TYPE OF INSURANCE                  POLICY NUMBER
                                                                            POLICY EFFECTIVE
                                                                             DATE IMM/00/YYI   ~i~~;:~rJ~?N                        LIMITS
                 GENERAL LIABILITY                                                                            EACH OCCURRENCE                     2,000,000
                IY'] COMMERCIAL GENERAL LIABILITY 72 SBA AP9320-000                                           DAMAGE TO RENTED
                                                                             06/15/14           06/15/15      PREMISES iEa occurence)             1,000,000

A      0
                ••     CLAIMS MADE IY'] OCCUR
                                                                                                              MED EXP (Any one person)               10,000

                •                                                                                             PERSONAL & ADV INJURY               2,000,000
                                                                                                                                                  4,000,000
                •
                GEN'L AGGREGATE LIMIT APPLIES PER
                                                                                                              GENERAL AGGREGATE
                                                                                                              PRODUCTS~ COMP/OP AGG               4,000,000
                IY'] POLICY IY'] PROJECT IY'] LOC
                 AUTOMOBILE LIABILITY                                                                         COMBINED SINGLE LIMIT               2,000,000
                 ••    ANY AUTO
                       ALL OWNED AUTOS
                                                        72 SBA AP9320-000    06/15/14           06/15/15      (Ea accident)

                                                                                                              BODILY INJURY
B      0        •0     SCHEDULED AUTOS
                       HIRED AUTOS
                                                                                                              (Per person)
                                                                                                              BODILY INJURY
                0      NON OWNED AUTOS                                                                        (Per accident)

                •n                                                                                            PROPERTY DAMAGE
                                                                                                              (Per accident)

                 GARAGE LIABILITY                                                                             AUTO ONLY~ EA ACCIDENT

       • •              ANY AUTO                                                                              OTHER THAN           EAACC
         •       EXCESS/UMBRELLA LIABILITY
                                                                                                              AUTO ONLY:
                                                                                                              EACH OCCURRENCE
                                                                                                                                    AGG



       • •
                       OCCUR        0   CLAIMS MADE                                                           AGGREGATE



         •             DEDUCTIBLE

         •             RETENTION
      WORKERS COMPENSATION AND
                                        $

                                                                                                              ~ ~'-!YQJl:r.~JY;:   •    QIH-
      EMPLOYERS' LIABILITY                              72 WEC GF6731-001    06/15/14           06/15/15
C     ANY PROPRIETOR/ PARTNER/ EXECUTIVE                                                                      E.L. EACH ACCIDENT                  1,000,000
      OFFICER/ MEMBER EXCLUDED?                                                                                                                   1,000,000
                                 2                                                                            E.L. DISEASE~ EA EMPLOYEE
      If yes, describe under
      SPECIAL PROVISIONS below                                                                                E,L. DISEASE~ POLICY LIMIT          1,000,000
       OTHER
A     Professional Liability                            PSC0307988           05/10/14           05/10/15      Ded-$5,000                        $1,000,000
DESCRIPTION OF OPERATIONS I LOCATIONS /VEHICLES I EXCLUSIONS ADDED BY ENDORSEMENT I SPECIAL PROVISIONS
1 O Day notice of cancellation for non payment of premium
Certificate holder is hereby recognized as additional insured



 CERTIFICATE HOLDER                                                           CANCELLATION
                                                                             SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE THE
                                                                             EXPIRATION DATE THEREOF, THE ISSUING INSURER WILL ENDEAVOR TO MAIL
                       Silverleaf Resorts, Inc, & Silverleaf Club               30 DAYS WRITTEN NOTICE TO THE CERTIFICATE HOLDER NAMED TO
                                                                             THE LEFT, BUT FAILURE TO DO SO SHALL IMPOSE NO OBLIGATION OR LIABILITY
                                                                             OF ANY KIND UPON THE INSURER, ITS AGENTS OR REPRESENTATIVES.
               1201 Elm St                                                   AUTHORIZED REPRESENTATIVE
               STE 4600                                                                                        ~            ?
                                                                                                                                   ~--
             I Dallas TX 75270-2112
  ACORD 25 (2001/08) QF                                                                                                 ©ACORD CORPORATION 1988
              Case 3:20-cv-00318 Document 1 Filed on 10/09/20 in TXSD Page 137 of 137




                                                      IMPORTANT

      If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. A statement on this
      certificate does not confer rights to the certificate holder in lieu of such endorsement(s).

      If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require
      an endorsement. A statement on this certificate does not confer rights to the certificate holder in lieu of such
      endorsement(s).




                                                         DISCLAIMER


     The Certificate of Insurance on the reverse side of this form does not constitute a contract between the
     issuing insurer(s), authorized representative or producer, and the certificate holder, nor does it affirmatively or
     negatively amend, extend or alter the coverage afforded by the policies listed thereon.




ACORD 25 (2001/08) QF
